Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, this is a small amendment to the Minutes. In the modification of the agenda for Thursday the subject of the British submarine in Gibraltar was discussed and there were three speakers. The speeches by Mr Poettering and Mr Barón Crespo are faithfully recorded in the Minutes, showing that one requested and the other granted the political agreement from the Group of the Europe People' s Party for it to be included in the agenda for December. But there was a third speech, by Mr Galeote Quecedo, which does not feature in the Minutes. Only his name is given.
Allow me to give an explanation. This omission reflects fears, which in our opinion are unjustified, about anyone objectively reading the motion for a resolution that we are tabling, and this makes us fear that there could be further concealment in December. But, this is just an explanation. What I am asking for, with all due respect, is for Mr Galeote Quecedo' s speech to feature in the minutes.
Thank you, Mr Aparicio Sánchez. We shall add Mr Galeote Quecedo' s statement to the Minutes.
Madam President, some of us expected an announcement from the chair yesterday about the Sakharov Prize - to whom it had been awarded, what the voting figures were and when it would be presented in plenary. Could you give us some information about that, either today or as soon as possible?
Mr Bethell, your point has nothing to do with the approval of the Minutes but I can, however, readily inform you that the Conference of Presidents voted to give this year' s Sakharov Prize to the 'Basta Ya' association. The prize will be awarded to the 'Basta Ya' association in the course of the December part-session.
(The Minutes were approved)
Charter of Fundamental Rights
The next item is the recommendation by Mr Duff and Mr Voggenhuber, on behalf of the Committee on Constitutional Affairs, on approval of the draft Charter of Fundamental Rights of the European Union (A5-0325/00).
Madam President, as a member of the European Parliament from Salzburg, allow me to start by thanking you for your words of acknowledgement and comfort yesterday. When the memorial service of what was the worst disaster to befall my country over recent years is held in Salzburg Cathedral on Friday, I know that this Parliament will be among the mourners and I thank you for your words of sympathy and comfort for the relatives.
Madam President, ladies and gentlemen, after nine months' work and a long struggle for consensus, we now have a draft European Charter of Fundamental Rights. Today is the day we have to say 'yes' or 'no' to this Charter and your rapporteurs recommend that plenary adopt and vote in favour of this Charter of Fundamental Rights. This recommendation is born of a firm conviction. Like many of you, I too regret that we are only allowed to say yes or no and are unable to send the Council any other political message which might have been called for in this context in order to express the critical support of this House for the Charter of Fundamental Rights, which is but a first step and is still a far cry from what Parliament demanded of this political project in March of this year.
What we must also remember here is what gives this Charter its value, assuming that it is adopted. I think that it grants one initial fundamental right, one unwritten fundamental right and that is people's right to know their rights. This fundamental right has now been granted. Vague formulations and legal principles have given way to a clear system of fundamental rights which is binding on all the EU institutions and whenever European law is applied by the Member States. The value of this Charter is that it has transformed rights vested in international law - vested but not binding, vested but not enforceable, vested but not guaranteed - into legal principles, nay into the constitutional principles of the Union itself, setting up a dynamic process which will surely end one day with a legally binding Charter of Fundamental Rights.
What has revolutionised the debate and the history of fundamental and human rights is that, for the first time, social rights have been listed in this Charter on a par with traditional human rights and traditional principles; no Member State has ever done that in its list of fundamental rights. This Charter is also the expression of a common set of basic values for all the candidate countries, for all the countries wishing to join the European Union, and it is precisely in the area of social rights that it sends candidate countries a clear message that they must comply with these social standards.
It marks - and I am firmly convinced of this, even if many Heads of State and Government prefer not to admit it - the beginning of the constitutional process which this Parliament has called for so often and with such persistence. I am certain that, with this Charter of Fundamental Rights, we have laid the foundation stone for a future European constitution and constitutional process. I think that is reason enough for us to adopt this Charter, even though there are points at which it may be hard to accept that many rights, many basic rights which Parliament demanded for the people of Europe, and with good cause, have been left out of the Charter. It is hard to see why the right to a fair wage has been left out and why we came up against insurmountable resistance when it came to the right to a decent minimum standard of living, the right to work and the right to housing. This Charter will, I think, need to be supplemented in the future, if it is to become the foundation stone of a European constitution. But that should not deter us from taking this first decisive step.
I hope that, even though it can only say yes to this Charter of Fundamental Rights, Parliament will clearly apprise the Council of its demand for this Charter to be made legally binding over coming weeks, so that it can open the way to the European Court of Justice for the citizens of Europe. I hope that this House will emphasise these demands by a large majority in its resolution on Nice.
That is all I have to say. I should just like, if you will allow, firstly to thank my co-rapporteur for his committed approach and the vast amount of remarkable work which he carried out and secondly, to thank you for your support.
Madam President, whatever one felt about the mandate from the Cologne European Council, it was fairly surprising that the convention set up to draft the Charter fully succeeded in achieving the mandate. We faced an extraordinarily complex task for the inscription of fundamental rights and freedoms found inside the constitutional traditions of Member States and also within the general principles of Union law.
In my opinion the convention managed to strike a sound balance between self-restraint and aspiration. We refrained from superseding the Treaties but maximised their impact by making the relationship between the citizen and the Union for the first time clear and visible. Some people will be disappointed that the Charter was unable to go further but it is of course a compromise forged in the crucible of the convention and it represents a balance between competing political tendencies, nationalities and cultures.
That balance commanded a broad consensus inside the convention and should do so too inside the European Parliament. Parliament played a strong part is formulating the Charter. We profited from participating strongly in the process and the citizens we represent will profit from its solemn proclamation especially as Article 52.3 says the Union can then proceed to grant more extensive protection of European fundamental rights as European integration proceeds.
Madam President, ladies and gentlemen, first of all I should like to join the European Parliament in expressing the Presidency' s sympathies on the occasion of the accident which occurred near Salzburg in Austria, and say that we fully share in the sorrow of the families of the victims of this most serious accident.
I am particularly pleased to have this opportunity to address the House as part of an in-depth debate on this fine project to establish a Charter of Fundamental Rights of the European Union before Parliament adopts its final position on this text. Admittedly, we have already exchanged views on this matter on two occasions, firstly on 3 October, following an oral question from the Chairman of your Committee on Constitutional Affairs, Giorgio Napolitano, and then on 24 October, when I came to Parliament to present the results of the informal European Council in Biarritz on 13 and 14 October, where, indeed, the Charter was one of the major items on the agenda.
For all that, however, today' s debate, in my opinion, is a far cry from being needless repetition. It is, on the contrary, particularly important as today Parliament is to decide if, as is urged by the conclusions of the Cologne Council, it is going to proclaim this text, jointly with the Council and the Commission, at the European Council meeting in Nice, which is less than a month away now. This is quite clearly a major political decision and a fresh opportunity to show the citizens of Europe the whole scope of this initiative.
I understand that the position advocated by your Committee on Constitutional Affairs - and let me congratulate the Committee' s rapporteurs, Mr Duff and Mr Voggenhuber, who have just spoken - urges you to adopt the text of the Charter as it stands and, therefore, to mandate your President to proclaim the Charter on behalf of Parliament in Nice, alongside the Presidents of the Council and of the Commission. As you know, this position is in line with that adopted by the Heads of State and Government at the Biarritz European Council who unanimously and unreservedly approved the Charter, and I can only urge you, therefore, on behalf of the Council, to follow suit, perhaps giving you a few reasons to do so.
The Council Presidency sees this Charter as symbolising a twofold success. A success, in the first place, in terms of the method adopted: that of a body, the Convention, made up of Members of the European Parliament, national parliaments, the European Commission - and let me take this opportunity to greet Mr Vitorino, who brought all his competence to bear - and of personal representatives of the Heads of State and Government, the whole body subject to the enlightened chairmanship of Mr Roman Herzog, the former President of both the Karlsruhe Court and the Federal Republic of Germany.
I feel that the diversity and the quality of the appointed Members represented an unquestionable asset. I find similarly extraordinary the twofold concern which the Convention had - to work with the utmost transparency and interaction with the public, particularly through the Internet. So, with a concern for openness which paid off in the end, in the course of its work the Convention heard from the major European non-governmental organisations, both sides of industry in Europe and, importantly, too, for the future, the candidate countries. This transparency and openness actively contributed to the gradual improvement of the various versions of the draft Charter and enabled the final version to be the right one.
I know that the Convention experiment already clearly appears to be one of the avenues - one, but not the only avenue - which Europe could follow up in future in order to be more transparent and in touch with the opinions of European citizens. Members of the European Parliament, particularly in our previous debate, have already expressed the wish to repeat the experiment. I, personally, have no doubt that such an opportunity will present itself.
The second and main success, is the result which the Convention achieved. The Charter is primarily - and this is rare enough to be worthy of note, as I have seen particularly in the preparations for the IGC - a clear and well-organised document. Combining around fifty articles, which, in fact, makes for a short text, subdivided into six chapters with titles that ring true, and could perhaps be a new motto for Europe: dignity, freedoms, equality, solidarity, citizens' rights, justice, it unquestionably answers the requirements for concision and clarity and thus, also, the concerns and expectations of our fellow citizens.
So, the Charter is a perfectly consistent text. The authors of the text managed to fulfil a twofold requirement that was not easy to satisfy: firstly, to avoid creating law out of nothing and, secondly, to give us a precise snapshot of the scope of fundamental rights in force within the European Union, while also giving us a dynamic picture with potential for further development.
I am convinced, however, that the Charter will make its mark most especially by the strength of its content. Firstly, it precisely restates the fundamental rights laid down, in the main, in the European Convention on Human Rights. In this respect, the authors of the Charter were careful throughout, as was also stipulated in the specification, to avoid any risk of conflict between the case law of the European Court of Human Rights, responsible for ensuring compliance with the Convention, and that of the European Court of Justice, in particular by adopting the wording used by the Council of Europe Convention when this seemed sufficiently finalised. Similarly, in the general provisions, Article 52(3) stipulates that, insofar as the Charter contains rights which correspond to rights guaranteed by the Convention for the Protection of Human Rights and Fundamental Freedoms, "the meaning and scope of those rights shall be the same as those laid down by the said Convention."
It is my sincere opinion that in so doing, the authors of the text have with great precision minimalised as far as possible the risk of having conflicting case law in the two courts in Luxembourg and Strasbourg. Moreover, at a time when we have just celebrated the 50th anniversary of the European Convention for the Protection of Human Rights and Fundamental Freedoms, I think we can safely leave it to the judges of both institutions to fuel and continue the dialogue they already maintain, which is undoubtedly adequate guarantee against any risk of the two-speed Europe of human rights that some people have mentioned.
Quite obviously, the Charter does not confine itself to merely restating pre-existing rights, with a little updating. This would have been somewhat disappointing. It also enshrines many new rights which are not included in the Convention and which are necessitated by developments in our societies, be it in terms of technological development, the emergence of new dependencies, or even the increasing complexity of our state and administrative systems. It is particularly important that European citizens should know, for example, that the European Union prohibits all human cloning for reproductive purposes or that it guarantees its citizens protection of their personal data.
I am of course pleased to see, finally, the importance the text attaches to economic and social rights. France argued forcefully for this section to be a substantial one, but it was also the will of many other Member States, the European Parliament and a good many Members of the national parliaments, which can only be gratifying to the Council Presidency. At stake were the Charter' s innovatory strength and driving force as well as consolidation of the European social model, which we value so highly.
First of all, I must stress the importance of including a chapter entitled "Solidarity" . Let me, once again, congratulate President Herzog in person, who, I believe, was behind this. This value, this solidarity, is indeed what best sums up the European social model, which is consubstantial with the construction of the European Community. This is the solidarity which the Charter guarantees through the right to free education, the right of workers to be informed and consulted, the right to collective bargaining and action, including the right to strike, even if it was not easy to get it included in the text, but also through the right to protection against unjustified dismissal, the right to social protection and the ban on children working.
I shall also stress Article 23, which is particularly clear in stipulating equality between men and women, and stating that this must be ensured in all areas, and that the principle of equality shall not prevent the adoption of measures providing for specific advantages in favour of the under-represented sex.
Overall, I should say that this text unquestionably marks the greatest collective advance in terms of affirming social rights, both because of the importance of the rights enshrined and also because these rights are included for the first time in the same text as civic and political rights, thereby officially signposting the indivisible nature of all fundamental rights.
It is true, nonetheless, that it has been possible to make a number of criticisms regarding the content of the Charter. There are some, for example, who denounce the text as reflecting the political choices of those advocating a liberal Europe and criticise the obligation for consensus as the method adopted within the Convention for adopting the Charter. These are criticisms put forward in a recently launched appeal from some Members of Parliament, especially Members of the European Parliament, calling for the Charter to be revised. As to the method, let me remind you that the Convention itself determined its own rules of procedure, without any external pressure, and that the rule of consensus seemed to be a particularly constructive option in a body as diverse as the Convention. I am sure the Convention members that are to speak here will be able to confirm that. I feel that this decision has most certainly contributed towards producing a text which I believe to be well-balanced and ambitious.
The European Trade Union Confederation, for its part, saw fit to complain about what it considers to be some omissions, such as the lack of any reference to the right to a minimum income, for example. I should therefore like to make a few things clear once again. The purpose of the Charter was to collate the fundamental rights, not, at this stage, to form a social treaty - regrettable as that may be, and it may be something that will come in time - and the Convention' s mandate, as stipulated in the initial specification, did not entitle it to create completely new social rights out of nothing. I am certain there will be further stages along this road.
Moreover, the Charter is not the only initiative launched by the French Presidency in the social field, quite the contrary. Indeed, the French Presidency has set the promotion of a more mutually supportive Europe at the top of its priorities. So, as you know, the Presidency, on the basis of the conclusions of the Lisbon Council, has launched the initiative of a social agenda, intended to determine what action the European Union will undertake in the next few years in order to take existing needs in to account, providing, in particular, a qualitative and quantitative improvement in employment, as well as greater social cohesion.
I feel that these two approaches, the Charter and the social agenda, complement each other and properly reflect our determination to place social matters at the heart of the construction of Europe.
I should, moreover, also like to point out some grounds for satisfaction for the Presidency, and I believe for other institutions too, in the overall position adopted by the European Trade Union Confederation, which stresses the connection between the Charter and the social agenda and which concludes that the Convention' s proposed Charter, adopted by the Heads of State and Government, "represents an important step towards the construction of a social and a citizens' Europe" . I feel this is a significant statement - one that I welcome.
The Heads of State and Government were alive to this determination when they, if not adopted - that is still to come in Nice - at least approved the text of the Charter. The balance arrived at by the authors has met with general approval, and the Presidency has no desire to reopen the debate, no more than, I believe, your rapporteurs do.
Let me now, in conclusion, turn to the matter of the legal status of the Charter, which has already been mentioned. I clearly heard your rapporteurs once again expressing the desire to see the Charter form the preamble to a constitutional treaty and you know that I, personally, am in favour of this, but I should like to point out, because we are bound to be extremely precise regarding what is happening today, that the European Council in Biarritz was forced to note that the majority of Member States were not willing to discuss the matter of incorporating this Charter into the Treaties, at least for the time being. I can assure you, then, since it will not be possible to pose this question officially until after Nice, that the French Presidency fully intends to strive to include this perspective in the conclusions of the Nice European Council.
The fact remains that several individuals, Members of the European Parliament in particular, have suggested that explicit reference to the Charter of Fundamental Rights be included in Article 6 of the Treaty on European Union, which already refers to the European Convention on Human Rights. They have thus pointed out what is really a paradoxical situation, whereby the Treaty on European Union would not mention a new text actually belonging to the European Union even though it already refers to an existing text belonging to the Council of Europe.
You know that, in a personal capacity, I have shown my openness to this proposal, and even my support for it, and I would reiterate that here. However, once again on the basis of its bilateral contacts, the Presidency is forced to acknowledge that several Member States do not wish to see this. I should, moreover, like to inform the European Parliament that, on the initiative of the Presidency, a debate was held yesterday within the Preparatory Group for this issue. They inform me that the discussion was not entirely conclusive, perhaps signifying that some of the governments might be inspired by a clear statement of views from the European Parliament as a whole.
I am convinced then, that this Charter, by virtue of its clarity, its coherence and its content, will come to the fore as the benchmark text which the European Union so badly needed. I can only, therefore, on behalf of the Council Presidency, urge you once again to adopt the Charter of Fundamental Rights with a view to its joint official proclamation in Nice. I am convinced that this will be one of the highlights of this European Council bringing the French Presidency to an end.
Madam President, Mr President-in-Office, Commissioner, ladies and gentlemen, one of the main tasks of the directly-elected members of the European Parliament, which represents the 370 million citizens of the European Union, is to bring the unifying structure of Europe closer to its people. That is why it was so important and why Parliament was right not only to invest so much hope in a new Charter of Fundamental Rights for the European Union but also to help so intensively and constructively to bring it about.
It is a huge feather in this institution's cap - as is the fact that the groups stood side by side here - that we managed to secure 16 places for European Parliament representatives at the fundamental rights convention. The result before us is proof positive of the fact that giving the European Parliament a say was the right move.
Allow me at this point to offer my warmest thanks and acknowledgement to those who represented us at the convention under the leadership of our fellow member, Mr Méndez de Vigo. Ladies and gentlemen - and I mean everyone involved from the European Parliament - made a decisive contribution; as a result, the difficult instructions of the Cologne European Council were carried out successfully in a very short space of time and with the maximum possible attention. I should like on behalf of our group to offer express thanks not only to all the members of our group but, most of all, to Vice-President Ingo Friedrich, who coordinated our work. But our special thanks must go to all the members of the convention, especially its chairman, former president of the Federal Republic of Germany, Roman Herzog, to whom I should like at this point to wish a speedy recovery.
With the exception of the British delegation, our group unanimously supports the Charter. The draft before us is a balanced text which has already been applauded on all sides as an example of European consensus. Obviously, the Charter will not please everyone. No compromise can. But Europe will only progress and find its feet if we are all prepared to help bring about a good result. And that is what has happened with the Charter of Fundamental Rights.
The Charter of Fundamental Rights has drawn on a multitude of European and national legal sources. It pays homage to the spiritual, religious and moral heritage of our continent and to the indivisible, universal values of human dignity, freedom, equality and solidarity. The Charter presented to us is based on the principles of democracy and the rule of law. By placing the individual, people as individuals, at the heart of its activities, by establishing the citizenship of the union and by creating an area of freedom, security and justice, the Charter creates comprehensive transparency. It clearly sets out our citizens' rights for them and clearly sets out the legal positions which the institutions, bodies and agencies of the European Union must comply with and respect when acting on behalf of the people of Europe.
The Charter before us is, to my mind, a huge success and may, as I read in one of the European broadsheets on 26 September 2000, become the calling card for Europe. As I pointed out during discussions on how to handle the Charter henceforth during the plenary debate on the Biarritz EU summit of 3 October this year, what is at issue now is the future of the European Union from this point on.
In saying yes, we are instructing you, Madam President, to proclaim the Charter with the President of the European Council and the President of the European Commission at the EU summit in Nice in a few weeks' time. Although, in our view, even this solemn act in Nice cannot but be a step along the way. The European Union has long been more than an economic community. If we, as the representatives and trustees of the citizens of the European Union and of Europe as a whole, wish to continue with the unification of our continent in an ambitious and committed manner, then the solemn proclamation cannot but be a first step along the way. We in the European People's Party are jointly and firmly committed to including the Charter of Fundamental Rights in the Treaties as quickly as possible so that it can become a Charter of direct and unassailable rights for the people of the European Union.
Mr President-in-Office, you have taken a stand here and I hear what you are saying but let me say quite clearly on behalf of the European People's Party that we expect an ambitious result from Nice - an ambitious result on the conditions for enlargement of the European Union and an ambitious result for the Charter, which is why I again call on the Presidency of the Council, on behalf of the members of the European People's Party, to ensure that a timetable is drawn up for transposing the Charter of Fundamental Rights into the EU Treaties. I wish the French Presidency every success here. If you are successful, it will be a joint success for the European Parliament and all the people in the European Union.
(Applause)
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, in the history of European integration there are certain moments that can be considered as points of historic change, and this is one of them, because the adoption of the Charter by Parliament will be one more step towards realising the dreams and plans of the founding fathers. I would like to remind you that the first time that the declaration of rights was discussed was at the Congress of Europe in The Hague in 1948, and that was the origin of the European Convention on Human Rights of the Council of Europe. Now, as the European Union, we are once again affirming that this is a community of values. We have given real substance to European citizenship, which is recognised in the Treaty on European Union, and we have consolidated our area, not only as an internal market, but also as a legal area in which fundamental human rights are recognised.
For socialists and social democrats from across Europe, the adoption of the Charter also represents the fulfilment of a commitment to our electorate; we contested the elections with a manifesto containing twenty-one priorities, and a fundamental one among them was to push for a European Charter of Rights in order to enshrine the fundamental civil, economic, social and cultural rights of the citizens of the Union.
The European Summit in Cologne, under the German Presidency of Chancellor Schröder, proposed specifically on the one hand, the outline, which became a Convention and, on the other hand, that this Charter should be drawn up. It gave the Convention a mandate and nominated a former President of Germany, Roman Herzog, as chairman of this body. I think that this needs to be highlighted today because the work that we have carried out is not the exclusive property of any political family, and this gesture does credit to the German Presidency at the time and shows that we all need to move forward together in achieving fundamental values. I think that we have also done this in the European Parliament. I have had the opportunity to express my admiration for the work carried out by Íñigo Méndez de Vigo, as chairman of the European Parliament delegation. I would also like to point out the crucial role played by my colleague Mrs Pervenche Berès, when she led the delegation from the Group of the Party of European Socialists. I think that we can all be proud of this success, which is a shared one.
Today Europe is more than just a common market, and what is more we have a fundamental piece of what should be a future constitution. However, despite all the efforts that have been made, there is still a fundamental step that we need to take in order to feel satisfied - and I say this thinking about the Nice Summit - which is the last point mentioned by the President-in-Office of the Council: the inclusion of the Charter in Article 6 of the Treaty. I think that, apart from the repeated personal support of the President-in-Office of the Council, there is a series of factors in favour of this. Currently, the majority of Heads of State and Government belong to our political family. Others do not, but they are in favour of this inclusion and of a reformed and democratic Europe.
The Charter provides the Union with an essential legitimacy as a community of values, and we need to emphasise this, because we have also experienced events that show that Article 7 needs to have a much more solid support. Our governments need to obtain tangible results in Nice that they can offer to our citizens - institutional matters are important but, as the President-in-Office of the Council and the Commissioner are well aware, they are difficult to sell to public opinion.
The Charter also sets out the Copenhagen criteria, which we consider to be fundamental in the membership negotiations. I would also say, thinking about the countries that are negotiating with us, that it also offers them guarantees with regard to us; that is to say, it is not merely a declaration, but a factor that fits perfectly into the negotiation process. Therefore, my Group still thinks that it is absolutely essential to include a reference to the Charter in Article 6(2) of the Treaty. As I believe that the President-in-Office of the Council is going to have a very busy weekend with the next meeting, I ask him to pass on a message to that meeting, so that the Ministers of Foreign Affairs can pass it on to the Heads of Government. It is as follows: if the European Council in Nice does not succeed in integrating the Charter in this way, I am afraid that the European Parliament will have difficulty approving the reform of the Treaties. I think that this is a positive message that the President-in-Office of the Council must give to his colleagues, because we still have time to include the Charter in Article 6 of the Treaties. After Nice we will be able to start talking about the European constitution. For now, the important thing is for this stage to be consolidated.
This is our proposal.
Madam President, allow me, on behalf of the Group of the European Liberal, Democrat and Reform Party, to begin by congratulating the rapporteurs and all those who have contributed to the Convention.
They have shown that European issues can be worked with in a new and exemplary way, a way superior to that of the Intergovernmental Conference because of its open and democratic method of working, involving full public control and opportunities for citizens to participate.
The fact that European cooperation is not only based upon economic agreements has been mentioned in this Chamber on a number of occasions. This has become additionally clear in the course of last year. The growth of xenophobic and anti-democratic movements brings the issue of common European values to a head.
As the European institutions acquire ever more power over citizens, it is also important to place limits upon this influence. The proposed Charter is unique in the way it gives a central place to the citizen and her rights. Naturally, political compromises have also been made. There has been give and take but, on the whole, what we have here is a catalogue of common and modern rights which give clear and concrete form to the European community of values. Because there is a certain amount of concern about this, it is important to point out that the Charter supplements, rather than competes with, the Council of Europe' s Charter of Human Rights. It is therefore important that, no later than in Nice, the legal opportunity should be created for the EU to sign the Council of Europe' s Convention.
At the Nice Summit, the Charter will be accepted in the form of a political declaration. This must not be transformed into a mere ceremony with the vaguest of declarations. People are tired of this type of event. It must be made clear that the Charter is to be regarded as morally binding.
As soon as possible after the Summit, the Swedish Presidency must also establish the procedures for working on the Charter' s continued status, the objective being that, following certain changes, it should become binding and part of a future European constitution.
Madam President, ladies and gentlemen, the Charter of Fundamental Rights, which is a key stage in the construction of Europe, has given rise to much discussion. Some think it a success and others now think it a thwarted ambition. Many people thought that Europe at long last had the opportunity to emerge from the single free-trade area and the liberal rut in order to establish the foundation of a People' s Europe.
Everything conspired to strengthen this hope: the formation of the Convention which established a new precedent in relation to the usual intergovernmental method, the public debates and the full set of texts available on an Internet site that was accessible to everyone, as well as the fact that the opinion of civil society was consulted. Transparency was no substitute, however, for the democratic deficit, as the NGOs were only given five minutes to speak and their points were only rarely taken into consideration.
So, yes, some progress was made, but not enough to compensate for the omissions. It took many weeks of battling to incorporate the right to strike into the Charter. The right to employment was transformed into the right to work. The right to health, social security, accommodation or a minimum income either do not feature, or are expressed only as a token of social cohesion. Freedom of the press is no longer 'guaranteed' , only 'respected' . Minority rights are the minimum possible. Discrimination between European and third country residents is ratified, as is the freedom of movement laid down in the Treaty of Amsterdam, or the right to live as a family, even though this is recognised in international law. A great many rights, including political rights, become subject to a European preference in place of national preference.
So what has become of our sacrosanct principle that the law shall be universal, indivisible and unique? What has become of European citizenship, the heart of this Europe of equality for all citizens? We are left with a feeling of bitterness. This Charter is the extension of a liberal Europe which is opposed to the social Europe of the citizens. What attitude can we possibly adopt now with regard to this text which is no better than nothing since it falls short of existing rights?
The Charter as it stands is in no position to become 'meaningful' for the citizens of Europe. All it brings is an added value; it does not remotely meet their expectations or their requirements. As regards fundamental rights, is it possible to accept a minimal common denominator at a time when Europe wishes to set itself up as a role model for human rights? We must refuse to be satisfied with this minimalist Charter to which the Social Democrats of Europe appear to have resigned themselves. The Charter cannot serve as a smokescreen for the French Presidency in order to conceal an IGC that is on its last legs.
At the European Summit in Nice, in December, civil society resolved to mobilise in order to make itself heard and to forcefully express its desire for a charter offering the citizens of Europe genuine guarantees. We must support these actions and, rather than accepting a shaky text, we must call upon the Convention to continue working after Nice, involving new procedures and extensive public debate. It is not just our rights and our freedoms but our democracy which is at stake here.
Madam President, the Charter of Fundamental Rights is a very important project for the future of European integration and it has my support. Why? First, because it secures the rights of our citizens vis-à-vis the institutions and bodies of the European Union. Secondly, because it plugs a gap in the protection of fundamental rights for people living in the Union. Thirdly, because the Charter also ensures that the current level of protection in the European Human Rights Convention also applies in the Union; in fact, at some points, it goes even further than the European Human Rights Convention. Fourthly, because the Charter - and this is particularly important for me - is based on indivisible civil and political human rights and fundamental social rights. As a member of the convention, I argued for even further-reaching social rights, especially for the right to work and to a minimum, subsistence-level income to be enshrined in the Charter which, given the current social charter, it should have been.
Nonetheless, I share the overall appraisal of the European Trade Union Confederation that, despite the narrow interpretation of social rights, the Charter of Fundamental Rights is an important step on the road towards a social Europe and a citizens' Europe and is a decided improvement over the present situation.
Madam President, I think that what we need now, especially in the run up to Nice, is a comprehensive public debate with our citizens on the text of the Charter; we must also consider how to give them the opportunity to agree to this Charter. I personally am in favour of a European referendum on the Charter, as this would enable the very citizens of Europe to give us democratic authorisation to press ahead and build up Europe.
Madam President, great importance is often attached to the signing of charters, and this often assumes legendary status. Such was the case with the Charter of Fundamental Social Rights of Workers, signed in Strasbourg during a European Council, which appeared to have discharged the institutions' undertaking to resolve the issues related to the protection of workers' dignity. And then the recantation: in actual fact, in Maastricht, Great Britain did not sign the social chapter, going back on the profuse rhetoric which it had lavishly dispensed when proclaiming the vital importance of signing the Charter of Fundamental Social Rights of Workers.
Well then, let us endeavour to ensure that this situation is not repeated in the case of the Charter of Fundamental Rights. To this end, besides the signatures, it is important for there to be effective political undertakings implemented within the timeframe - every day - by all the countries and political forces. The Charter cannot be amended and this gives rise to a democratic deficit, leading us to support the Biarritz conclusions not to consider it to be legally binding. In fact, if it were possible to amend the Charter, if it were admitted that the Charter does not provide for duties and does not provide fully for rights, things would be easier: the Charter does not go far enough in protecting the natural family or safeguarding children; it disregards the need for rules to regulate every new global information technology; it discriminates between private and public education; with regard to safeguarding the environment, it disregards the protection of health and animal rights; it is too general with regard to consumer protection and leaves the door open to the marketing of extremely harmful foodstuffs. In addition, there are political gaps in the Charter such as the fact that it does not tackle the issue of political refugees.
Therefore, we feel that the Charter is only important as a position of principle, as a starting point for a debate: a debate which we consider useful for the future but which has yet to develop, which must take place alongside the unification process. We will assign to this Charter the value of a political declaration, committing ourselves together: we will therefore vote for the recommendation and the Alleanza Nazionale will enter into a democratic debate that will supplement and finalise the content of the Charter over the coming months, and which will evolve alongside the accession process and the new European citizenship.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I believe this Charter is nothing more than the umpteenth example of the ability of the European Union and its Member States to proliferate empty texts and declarations of intent.
This Charter, as you know, has no legal basis, nor does it provide for any body capable of enforcing compliance with the rights and principles it proclaims. This Charter is just another empty text, and the appeals from Mr Barón Crespo and others to include a reference to the Charter in Articles 6 and 7 of the Treaty are not going to change a thing. We are aware, in the Austrian case, for example, that Europe went outside the scope of the Treaty in responding with bilateral measures, and it was not empowered, there being no authorisation under Articles 6 and 7, to ensure respect for the fine principles to which it claims to adhere.
The issue is more important than that. The Cologne Council had the bright idea of thinking up a bone to keep the dog busy, the dog in question being the European Parliament, and so it invented this Charter, and Parliament, as it is increasingly accustomed to doing, threw itself upon the proffered bone and gave it a good chew, to such an extent that we are, today, completely under the illusion that we are taking part in some historic event. Yet the real issues before us are the blank pages of the French Presidency' s executive summary, the issue of the Commission and the issue of the weighting of votes within the Council, and Parliament, which has always adopted a strong line with the weak and a weak attitude towards the strong and which is going increasingly downhill in its way of approaching matters, can find nothing to say about this planned destruction of the Commission. It is going along with this sideways shift which is turning the executive Commission into a sub-council, an underling of a Council which is and will be stronger yet.
What is actually on the agenda of the Nice Summit is the slide towards intergovernmentalism firmly anchored in the texts. You can accept the situation, you can let off steam by producing great empty texts, but that is the reality of the situation and it is distressing to note that the small countries of the European Union, in persisting in wanting one Commissioner per Member State, are supporting the plan of undermining the Commission.
We are currently conspiring to kill off the Commission, a murder with a willing victim, since the Commission fell in with the Council' s proposals last week. So let us either lament or pretend to rejoice, let us celebrate this great event which is actually just a perfectly empty great event. I think we ought to remind ourselves of that.
Whether we vote for this Charter, against it, or abstain altogether, nothing will change.
Mrs President, you would not believe that Mr Dupuis and I were talking about the same text. Behind the vote on the Charter, there is an ill-concealed agenda to create the first part of a constitution for what might be called a United States of Europe. The Charter will not, of course, be written into the Treaty until after a special constitutional conference in 2004 but, as it receives the solemn signature of the Commission, the Council and Parliament, the European Court of Justice will already be acquiring a new source for its judgements, and the Court of Justice' s representative has, of course, already given notice that it will draw inspiration from the Charter. The Commission' s representative at the Turin Convention attaches judicial significance to the document. It is therefore absurd for the Danish Government to maintain that there is no trace of anything new in the Charter. In that case, what purpose is served by the text?
Naturally, the Charter contains innovations in relation to existing law. For example, there is a ban on discrimination against national minorities, which is good, and there is new wording on positive discrimination in favour of the under-represented sex and new rules on cloning, the protection of personal data and the right of access to documents. The problem is not the content but the aim, which is to go one better than the national constitutions and the European Declaration of Human Rights. The European Court of Justice will become our new Supreme Court and constitutional court, including in all issues relating to fundamental and human rights, and it will also become the chief interpreter of the European Declaration of Human Rights. In the Convention, I tabled amendments to the effect that the Charter should conform to the national constitutional courts and the Court of Human Rights. The very fact that it was not possible to adopt these amendments witnesses to the aim of creating a constitution. Unfortunately, I must therefore vote against the Charter.
Madam President, first my heartfelt thanks to my friend and delegation leader Méndez de Vigo, who swapped places with me because I was due to head a conciliation for parliament. The convention did a grand job. With this result, Minister, Europe has created an awareness of its intellectual principles, which we can use to measure what holds it together at its very core. Many new rights for children, the elderly and the disabled are mentioned, together - and I find this most interesting - with a new freedom to conduct a business which is almost tantamount to a sort of ban on socialism.
It is, to all intents and purposes. And anyway you are social democrats, not socialists. It is also important for me that the preamble refers quite clearly to spiritual/religious principles, because anyone who denies his roots cannot grow and if you cannot grow, you cannot blossom. And we want a Europe which blossoms, prospers and grows, which is why we wanted and were right to refer to our roots.
So what happens next? The Charter of Fundamental Rights is to become part of a future European constitutional treaty - a constitutional treaty, mind you, not a constitution -, in order to make it perfectly clear that the European Union is not a state, it is not a nation state; on the contrary, the European Union goes its own separate way. The nation states still have their special position and it is they and only they which can amend the treaties through the usual ratification process. This is what we mean when we talk of a constitutional treaty rather than a constitution. If we are want to be credible, then we cannot apply the concepts of 19th and 20th century constitutional case law to the development of the European Union; we must develop special new concepts. That is why we are right to say not state but union of states, Commission or Executive rather than government, constitutional treaty rather than constitution. If we want Europe to succeed, we need to define these concepts clearly; if we want Europe to succeed, we need a streamlined Europe. We want Europe to succeed and that means that the principles must be right, the concepts - the clearly-defined concepts - must be right, the division of powers must be right and then perhaps, at the next European elections in 2004, we will be in a position to present a constitutional treaty, a complete constitutional treaty which will win the citizens' confidence and convince the experts. Success starts with clear concepts.
(Applause)
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I believe that this vote which Parliament is about to declare in order to enable you, Madam President, to proclaim this Charter on behalf of this House, is a significant one. Now that we have had the single market, it is now time for a Europe of rights The concept of citizenship within the European Union is a relatively new one.
Let us remember that this was originally an initiative from Felipe Gonzales, who proposed this fine idea. Since then, it has been expanded upon and brought to life. Until now, it existed only in the form of an anthem, a passport, but now, I feel that with this Charter, it also will have some substance, the definition of rights as they are stated in this fine text. It is a fine text because it is readable, clear, precise and framed with an eye to the future - well, we shall see, but in the meantime, as of right now, it is possible to read it as if it were a legal text, and that is what we sought to achieve. For women, too, it is a text that represents some progress since it is couched in gender-neutral terms.
It is also, however, a text whose content we can be proud of, as it is well balanced. The first right it stipulates is the right to dignity. How can we fail to recognise that in the twenty-first century, once the concept of dignity has been set forth, the key thing is the indivisibility of the whole package of rights? So individual rights and citizens' rights are included, but also social rights.
I am well aware of how difficult the Cologne mandate was. Some say it was a balanced mandate, others that it was inadequate, but it was a mandate whose dynamic force we used to the full, and even almost exceeded. Some Members of this House, including in my own political family, in the widest sense, will deplore the lack of reference to a minimum income, the right to accommodation or the lack of any explicit reference to the European Social Charter and the Community Charter of Fundamental Social Rights in the general provisions of the text. I would, however, urge them to read the text carefully. Going on the speeches that I have heard this morning, I am not sure that everyone has read this text properly and grasped its full scope.
Let me briefly discuss the scope of the text. I would urge those that are of the opinion that the text does not go far enough as regards social rights to consider the legal status of the texts we currently have available to us on social rights at the European level. The Charter has actually been drawn up as if it were a text which might become binding. It goes well beyond the texts with which we identify in political terms but which, from the viewpoint of the legal instrument implementing them, even if they, of course, are based on common policies, do not, however, in legal terms define any real rights which might, eventually, be recognised by a judge.
You have to realise that this is a text which must be brought to life. To adopt an expression used by Catherine Lalumière, I would say that we have to "put it into orbit" . In order to do so, we all need to work hand in hand, on the basis of, I hope, the largest possible vote by this House. This means that we must all get involved, Members of the European Parliament, members of the national parliaments, the Council, of course, the national government, but also that same civil society which supported us in the process of drawing up the text.
If I might briefly turn to the legal status of the text, Mr President-in-Office of the Council, you referred to the work of the IGC last night. My impression was that, even though several governments did not want it, there might still be a clear majority in favour of a reference in Article 6. That is not the be all and end all for this Charter' s status. It will ultimately have to have its rightful place as the preamble to a constitution, but that is a matter for our long-term institutional development. In the short term, we remain committed to its being referred to in Article 6. This is the mandate we have given our representatives. As far as Parliament is concerned, the phase we are about to enter is the outcome of a long struggle, one we undertook as early as 1975 and which has been continually highlighted through our resolutions, our Spinelli draft treaties, our draft European constitutions. When we come to vote, I would hope that we shall be able to have the maximum number of Members in the House in order to give you the maximum support, Madam President, when you proclaim the Charter.
Mrs President, the Charter includes a number of welcome points. The right to good administration, which Mrs Malmström also talked about, is one of the most important advances of all. That right does not exist in other international documents, and it is absent from the constitutions of many Member States.
Access to a more open administration is one of the most practical improvements the Charter can offer our EU citizens. The Charter also opens the way to minority rights because Article 22 says that the European Union must respect cultural, religious and linguistic diversity. Such respect, combined with a ban on discrimination, creates a basis for securing the position of minorities in the future.
The method of working has been a success. It has been so successful that, in his speech last Friday, the Finnish Prime Minister singled out the method as a way of coming up with ideas in anticipation of a future EU constitution. This is something I consider to be important. It is also important, however, that the EU should subscribe to the Conventions on Human Rights. The two belong together.
Finally, I am delighted to note that children too are mentioned. I hope that this provides a basis for Commissioner Vitorino to take measures to ensure that the EU can make a contribution before this autumn's summit on the position of children. I am also very proud to see that a representative of my parliamentary group in my own country, Gunnar Jansson, played a very important role when this Charter was drawn up. I believe he has contributed to the clarity to which Mrs Berès referred in this Chamber. The Charter is clear and concise and could be a model for many other constitutions.
I want to add my congratulations and thanks to Mr Méndez de Vigo and all those who worked on it. I not only thank them but envy them. An extraordinarily fine job has been done.
We have a text here which states concisely what Europe is about and states what rights we uphold as citizens of this great Union. I am sad, indeed, to see the ranks of British Conservatives have lined up against the idea of making the institutions of the Union answerable to breaches of the rights of the citizens of the Union. It is a sad thing that the party of Churchill and Maxwell Fyfe should have come to this point that, when we at last try to ensure that the institutions of the Union are not the tyrants of Brussels but persons subject under Article 51 to the obligations binding on all institutions of the Union, the British Conservatives say "no".
I am not sure yet, because I have not heard from them, how far Mr Blair's hounds will be let free from the leash to speak out for this brilliant project. I hope that Mr Martin, who did such a fine job in helping at this convention, will be persuading his colleagues that the time has come not merely to adopt this Charter but to make it part of our law, binding upon those who govern us, not merely a proclamation but a binding part of the Treaties. Perhaps the best we can do for the time being is get it mentioned in Article 6 but that will only be for starters.
It is not a perfect document; we all know it is not a perfect document. Nothing in life is perfect and it is also not perfect to declare rights but not uphold them effectively. I do note that there are articles about the presumption of innocence and about the principles of legality and the right to defence. As I said last night - I will say it again today - there are too many failings in that respect all across this Union and sometimes, in our eagerness to develop judicial and police cooperation, we neglect the importance of ensuring that the innocent are not made the passive victims, the collateral damage of a war against crime.
Let us not merely adopt these rights but make them real in the hearts and in the experience of our citizens and let us make them part of our law.
Madam President, I do not underestimate the very important ambition of establishing a community of humanitarian values or the fact that civil, political and social rights have been placed on a par for the first time in this type of text. I also see the method instigated with the Convention as innovatory with regard to ensuring greater information and greater transparency. Despite all that, however, there is a major source of dissatisfaction.
There is a significant gap between our initial ambitions and what we have actually achieved. It is, of course, possible to highlight this or that article, to welcome the genuine progress made in affirming a number of new rights relating to developments in our societies or in reaffirming crucial fundamental rights. It is also possible to pinpoint articles which fall a long way short of the rights acknowledged elsewhere, particular in social issues.
We should not be drawing up lists of advantages and disadvantages, Madam President. Last time, you spoke of the glass being half full or half empty. We should instead be looking at the Charter in terms of its overall approach and ambition and asking ourselves whether it actually lives up to the demands and expectations of the citizens of Europe and whether it provides them with adequate support to confront the challenges of the age.
Well, I have read the text. I have read it again and again. It is, indeed, a text that is easy to read. I have heard the arguments put forward by my fellow Members, but I still think that the Charter contains some ambiguous provisions that are very dangerous and that the common denominator is still the lowest possible one.
Finally, in spite of the innovative approach of the Convention method, which I have mentioned, things must be stated openly. The citizens of Europe have continued to be insufficiently informed and if they had been consulted, as should have been necessary, in order to contribute towards drawing up the Charter, then its content would almost certainly have been rather different.
It is never too late to set things right. Nice should not be just the finish line for the Charter, an opportunity to express self-satisfaction. It would be wise to also make it the starting point for the widest possible "citizens' debate" regarding this so important issue of fundamental rights.
Finally, precisely because the decision on the Charter is a major political decision, I am with those Members of the House that think it premature for Parliament to declare its opinion today.
Madam President, the draft European Parliament resolution on the Charter of Fundamental Rights has the same ambiguous foundation as the work of the body itself. In both cases, we are asked to approve texts without being told what they are to be used for. Are we talking about a political declaration? Is it an addendum to the Treaty? Is it the first part of a future constitution? We will find out at a later date, after Nice, no doubt. This uncertainty introduces a fundamental flaw into the consent given at the close of work within that body or in today' s votes. Some Members are trying to set their minds at rest thinking that a vote in favour does not commit us to anything, given that the Charter is going to remain nothing more than a formal declaration. A mistake! Because, at the very least, if this text is in fact adopted as it stands - and that is a crucial condition, to which I shall return - it will become binding, by virtue of the Court of Justice case law.
There are two aspects in this process which I find fascinating. Firstly, the Charter adopted in this way would take us directly to the sort of standardised Europe which the overwhelming majority of Members of this House claim to abhor and which the voters do not want at all. Tomorrow, however, the Court of Justice is going to be able to interpret these rights in detail and the Court' s case law is going to be applied in a standardised fashion throughout Europe, depriving each national democracy of its right of autonomous decision. Ladies and gentlemen, you will not be able to claim that you did not know this.
The second fascinating aspect is that we are today discussing human rights and citizens' rights, a subject over which the European Union has no form of jurisdiction. Yet the Cologne Council, with the assistance of the Convention, doing a magnificent job of creating confusion, managed ultimately to make every one forget that this area lay within the jurisdiction of the national parliaments, and that jurisdiction is being gradually spirited out of the hands of these parliaments.
On the basis of the current treaties, today' s debate actually has no legitimacy whatsoever, and that is a poor omen for a Europe which claims to wish to ensure that fundamental rights are respected.
I therefore think, and I am addressing my remarks to the Council Presidency in particular at this point, that if the governments meeting in Nice adopt the Charter as a political declaration, they should preface it with some introductory note to the effect that defining and developing citizens' rights lies, in all instances, within the exclusive remit of the national parliaments.
Madam President, this year marks the fiftieth anniversary of the European Convention on Human Rights. I feel that the present Charter is nothing but a poor imitation in that it raises legal concerns such as the point in Article 2, Paragraph 2, where it states "No one shall be condemned to the death penalty, or executed" . But how can anybody be executed if they have not first been condemned to death? The phrase is excessive, superfluous, absurd! Then it mentions religious rites without establishing any restrictions. For example, the Italian Constitution lays down the limits of public morality and the European Convention lays down the limit of the rights of others and public safety. Are satanic or orgiastic rights permitted or not? This is not clear at all.
Then, on the political side, it fails to recognise the right of the self-determination of peoples, and there is no clear definition protecting the natural family. Finally, I feel that, while this procedure which prevents not only any parliament but also the European Parliament amending the Charter, and even prevents it amending the draft decision, on the one hand proclaims the citizens' rights, on the other, it denies the rights of the citizens' representatives, of the Members of this Parliament, who are not even allowed to table an amendment.
This is why, since I am in favour of the Europe of the citizens, I do not feel fully represented by this Charter, and I will therefore not vote for the motion.
Madam President, in answer to the question as to whether Parliament should participate in the official promulgation of the Charter I would simply say 'no' . It really is a waste of time! Whose interests are we serving by declaring this Charter? Not the citizens of the Member States, because most of the rights in the Charter are worded so vaguely that any interested party, the institutions included, can interpret it at will. What is more, no provision whatsoever has been made for an effective system of legal protection, should the Charter become legally binding, God forbid.
In addition, the document is packed with rights that do nothing to curb the powers of the institutions. As such, the Charter is directed primarily at the Member States, but they have incorporated all the necessary fundamental rights in their own constitutions. Each Member State is a signatory to the European Convention for the Protection of Human Rights and Fundamental Freedoms, which provides an additional guarantee for the effective protection of fundamental rights.
So what can a Charter of this kind bring to the situation, apart from serious confusion? According to Joseph Weiler, the citizens of Europe will soon be suffering from an excess of fundamental rights protection rather than any shortfall in this area. I could not agree with him more. Having too much in the way of fundamental rights protection is just as damaging as having too little. The Charter has turned into a prestige project. As an institution, the European Parliament has the interests of the citizens at heart, and should therefore have no truck with it.
Madam President, I have championed the Charter of Fundamental Rights from the outset. And I have always advocated its being legally binding. However, that does not change the fact that I am unable to join in the predominantly euphoric appraisal of the convention as an instrument of future constitutional development. Apart from the substantive problems already raised today, merely having national parliamentarians on board is no substitute for an in-depth debate of constitutional questions by the national parliaments. I would also advise the House not to misconstrue the instrument of the convention as a deus ex machina of the European Union.
Just one last word to the President-in-Office: as a former member of a supreme court, I can assure you that if the jurisdiction of various supreme courts overlaps, this will quickly give rise to diverging case law and diverging case law is only to be expected. We must not, under any circumstances, lose sight of this problem.
Mr President, today in the vote at 12 noon we will conclude a process that began in 1984 when this Parliament approved the draft Treaty on European Union, which already contained the request for a declaration of rights, a process that we continued in 1989 with the De Gucht Resolution.
The Charter of Fundamental Rights has always been a priority for this Parliament, because it has wanted the principles and values that unite Europeans to be reflected in a text. This is particularly important at the present time, when we are beginning an ambitious process of enlargement.
The second reason is because the Charter of Fundamental Rights is an essential factor in the move towards political union.
Thirdly, Mr President, and surely this is the most important reason, because a Charter of Fundamental Rights is going to increase the feeling of belonging to the European Union.
For all these reasons, my group, as its chairman, Mr Poettering, has already said, is going to vote in favour of this Charter.
Moreover, this Charter reflects the opinion of Parliament, as we set it out in our Duff/Voggenhuber Resolution on 16 March. The Charter has been drawn up with the participation of a delegation from Parliament and, as chairman of this delegation, I would like to thank all its members for their work, their commitment and their support over all these months.
It is true, as one of the speakers said, that we have to make an effort to inform people about the Charter, an effort that can begin in this Parliament. When listening to the speeches from some members, one realises that this information is more necessary than ever. Some people should read the Charter before they speak to prevent them from saying the things that they say.
Mr President, allow me to say a few words on the effects of the Charter. I think that there is a false debate. I think that the reference to Article 6 is logical and I think that the President-in-Office of the Council should take note of what Mr Barón Crespo said. The chairman of the group to which the majority of governments in the European Union belong said quite clearly that Parliament - or in any event, his group - will not approve the reform of the Treaty of Nice if no reference is made in Article 6.
The Charter is going to have effects, whether or not it is in the Treaty. In fact; it has already had effects. If you read the report of the three wise men on the situation in Austria, you will see that the Charter is mentioned on three occasions. This report was drawn up between 29 August and 6 September, when the Charter had still not been drafted. Therefore, the Charter, whether or not it is included in the Treaties, whether or not it is in Article 6(2), will bind the Commission - and I would like to highlight the important work done by Commissioner Vitorino in drawing up the Charter - will bind Parliament and will bind the Council, and it will have effects, Mr President, whether some Members of this House like it or not.
Mr President, colleagues who have argued this morning that this Charter does not reflect this or that right strongly enough or indeed at all, or say that it is not Christian Democratic enough or Socialist enough, or Green enough, seem to have missed the whole point of the Charter. This is a Charter that brings together rights that belong to no party and to every party. It is a fusion of existing European values in a contemporary and imaginative way. All sections of the House who are interested in the development of the European Union should welcome that.
As the Commission says in its excellent communication, and as Mr Moscovici has reminded us this morning, this Charter is unique because it brings together civil, political, economic and social rights in a way that is not contained in any other human rights or fundamental rights charter that exists in the world. It is also, the Commission points out, contemporary because it deals with issues such as bioethics, genetic engineering and data protection as well as access to information. So it is a good step in the right direction. The convention and its chairman, Mr Méndez de Vigo should be congratulated for it.
The big question that now divides us is what this Charter is for. For me it has three purposes. Firstly, to say to the citizens: Europe is not simply something that happens to you, it is a community that gives you rights, that gives you guarantees, that gives you protection in certain circumstances. Secondly, to say to the institutions: you have a duty, that is expressed in this Charter, to deal with the citizens in a certain way. When you pass legislation, when you take administrative actions, when you draw up documents, you have to abide by the contents of this Charter. Thirdly, it says to both existing Member States and to applicant states that when you become a member of the Community you become a member of a community of values. There are certain conditions that you must maintain and attain to be or to remain a member of the European Union. That is a very clear message, not just to the applicant states but to the existing states. If you think of the fragile political situation in one or two of our Member States, that is an important message to be setting out at this time.
How will the Charter be used? I agree with colleagues who say the Court is not going to ignore a Charter that has been proclaimed solemnly by the three institutions: the Commission, the Council and Parliament. It is going to bear that Charter in mind when making judgments. That is to be welcomed, not feared as Mr Bonde seems to think. Mr Dupuis and even my own European minister have implied that this is a vacuous or empty document. I cannot accept this. This is a major step forward in the building of Europe. I welcome it.
Mr President, ladies and gentlemen, a Charter for Europe and for the citizens of the European Union is a fine thing. I say this as a federalist, well aware that that the principle we shall have to refer to one day will be the principle of subsidiarity in order to attain greater freedom for the peoples of Europe, including my own people, the people of the Val d'Aosta, which has always encouraged federalism in Italy and in Europe. It must of course be pointed out, however, that the Charter is only the starting point and not the finishing line. I would like to stress how important it is to refer to the national minorities and cultural and linguistic differences in the chapter on equality. In order to provide an international guarantee for the linguistic minorities, we have to make progress in terms of a genuine European constitution.
Mr President, the content of the Charter could have been better. The issue of its legal status could have been resolved now rather than in the dim and distant future. What prevented the achievement of both results is, Minister, the same thing that will prevent the achievement of a satisfactory outcome in terms of democracy and effectiveness at Nice: the obligation to reach unanimity on every single part of the text. Those who are more backward and more reactionary have, once again, triumphed over those who are fighting to see fundamental rights applied to all people and for an effective, legally binding response to new issues such as the risks of science, the rights of the new citizens, the right to a healthy environment etc. Consequently, we are once again left disappointed and dissatisfied. We will, of course, vote for the Charter, but we will do so with the feeling that it will not succeed in arousing that enthusiasm and that sense of participation by the citizens of Europe which are so necessary and, as usual, it will be the governments - and some governments more than others - who will have to bear the historical responsibility.
Mr President, it would be hard to deny that, for some years now, the social policies of the States of the Union have been conditioned by economic and monetary policies, by budgetary concerns, by the Stability Pacts and by the flexible and precarious nature of employment, in homage to the great god of the marketplace and to competition, his inseparable companion. The divide between those who have much and those who have little or nothing is growing ever wider, while, precisely in the name of these sacred principles, those who have much are exacting increasing sacrifices from those who have little or nothing.
The Charter of Fundamental Rights, with its constant referral to national laws and practices for the actual implementation of social rights, is liable to render irreversible this subordination, this unfair system of the wealthy few, this model of a liberal free trade society which is rising like a phoenix from the ashes of European social democratic ideals with striking speed. This Charter on social rights is a step backwards compared to the laws of many of the Member States and, thanks precisely to the referrals to these laws, it will serve as a tool to alter them or limit their effectiveness. Civil and political rights are empty, formal rights if they are merely listed in a document and not based on actual social rights.
It appears that the century which is coming to a close, with all its battles to emancipate the under-privileged social classes, has been in vain and has taught us nothing. We cannot pretend that this Charter is an initial step towards a Union based on increasing solidarity. Rather, it is the bare minimum in terms of future social policies. I only hope that it will not be incorporated into the Treaties and that movements calling for a fairer Europe, in which there is a genuine increase in solidarity, will flourish in civil society, in the trade unions and in political organisations.
Mr President, ladies and gentlemen, today, with the Charter of Fundamental Rights, Parliament is marking a new, important stage in the European Union's journey, towards a more united and - I hope - fairer and more honest Europe.
I am going to vote for this Charter, not because I am sure that it will be correctly and effectively implemented but because it would be impossible to disagree with the principles behind it. Some serious incongruity does remain, arising from concerns which I share: I refer to those Community countries in which the right to life is and remains solely and exclusively a statement of principle, where human life is extinguished indiscriminately as early as conception; I refer to the European consumers, upon whom the Charter confers a large number of new, important rights, yet who are being fed meat from the remnants of mad cows, and this is an example of that capitalism which grows fat on the back of the poor; I refer to those factory workers who have the right to a stable job, yet who have no future because, in the name of globalisation, their jobs have been moved to wherever it is least expensive to run the firm; I refer to students and university teachers and the right to education, and I refer to the crumbling, obsolete structures of many countries which renounce this duty; I refer, ladies and gentlemen, to the freedom of expression and the right to express an opinion, and I refer to the many people who are crammed into the European prisons solely because they think differently to others; I refer to the right to housing and to an acceptable quality of life; I refer to the young people who, in the name of often mafia-like interests, are deprived even of the right to love.
I am concerned by all these and other matters, but I will vote for the Charter, even if it is utopian, for we are all called upon to bring about a revolution and the revolution will not take place if the seed is not planted, the seed of sensible ideals.
Mr President, in the recommendation which is the subject of this debate Parliament approves the Charter of Fundamental Rights of the European Union. It then goes on to instruct its President and the Presidents of the Council and the Commission to proclaim the Charter of Nice. But this Charter is clearly aimed at furthering the ever-closer union of the peoples of Europe. According to the co-rapporteur, Mr Duff, this is a major step towards improving the quality of European integration.
As a representative of my people in England, and not the European peoples, I can only say that I have no mandate to further European integration - and if it truly represents its people neither does the UK government. In fact the bulk of the people in the United Kingdom are wholly opposed to further integration. Therefore, as a democrat, so am I. I dissociate myself from this initiative and will vote against.
Mr President, the Charter gives visible form to existing rights, at the same time as historical steps are being taken on behalf of Europe. Ultimately, the debate is about whether the EU is to be founded upon normal constitutional principles. The Charter fills a gap in EC law and strengthens the individual' s protection against infringements by European police, by authorities which combat fraud and by authorities which regulate competition. In spite of the fact that, in practice, we now already impose penalties, there are no normal opportunities for investigating infringements of human rights, and such opportunities are necessary in a society governed by law.
Every individual - woman, man, employee and entrepreneur - must be protected against possible political and administrative injustices perpetrated by the EU. There are no respectable arguments for opposing this particular requirement. Anyone who unlawfully suffers prejudice due to the European Union' s legal remedies must be entitled to have the matter legally examined. If it is going to be possible to develop a competitive, enlarged Europe, the latter must be founded upon constitutional principles. Broad political support is required for the individual' s right to have injustices legally investigated. How, otherwise, will a legal area of 500 million people be able to operate?
The Charter constitutes a balanced and solid basis for enlargement. There are many misunderstandings concerning its material content and consequences. These misunderstandings must be cleared up. For those who feel the need to do so, I recommend reading the explanations in Convention 49 and also studying that case law from both courts which is bound up with the Treaty.
The Charter will influence the development of law in the EU and, gradually, it will probably acquire more and more support. I believe the court should particularly allow itself to be influenced by those paragraphs concerning freedom of trade, entrepreneurship and copyright. Finally, I want to say a warm thank-you to our skilled delegation leader, Mr Méndez de Vigo.
Mr President, the proposal and adoption of the draft Charter of Fundamental Rights should meet with very broad consensus. In my opinion, the only people who can justify voting against the adoption of the Charter are those who are against the European Union, as some of those who have spoken today clearly are. I do not understand how anyone can reject the Charter because it does not cover everything which they would like it to. The hopes of no one person here have been fully realised because the Charter cannot mirror the views of one section of the population alone, it must be the common point of reference of all those who feel that they are European citizens, in respect for the differences of others and peaceful co-existence.
Could we have done better? I think so, if only because not everything I proposed was accepted. In this case, would it be better not to do anything? Should we reject the Charter? Certainly not! I repeat, this Charter turns the Union into a Community of rights; it is a step forwards in the process of constitutionalisation of the Union and it is the first international document to contain, according to the principle of the indivisibility of fundamental rights, civil and political rights, economic and social rights and new rights, all together. I fail to understand those who say that it is useless and that it is made up of nothing but generalisations and fine words. To assert this is to disregard the history of the institutions: 'liberty, equality, fraternity' are also fine words, but they formed the basis of many of Europe's legal systems. It is on the basis of formulae such as these articles that, in time, our law-courts guaranteed our fundamental rights.
Let us leave it to cynical reactionaries to maintain that only strength or money count for anything and that anything else is merely words. No, the words which embody our principles, our values and our fundamental rights are powerful if we embrace them and apply them to our civil lifestyles. Therefore, let us adopt the Charter and take the words it contains seriously, let us prevent them being diluted, undervalued or ignored. We must take our rights seriously if we want governments to respect them and legal systems to guarantee them.
Mr President, I have long been among the sceptics. Parts of the Charter are to be welcomed, but others are a source of misgivings on the grounds of principle. What, for me, was the deciding factor was an appeal from Europe' s fastest growing progressive democratic movement, the French Attaque, which characterises the Charter as an instrument de régression sociale or tool of social regression.
Attaque notes that the Charter involves a step backwards in relation to the Member States' , the UN' s, the Council of Europe' s and the ILO' s rules already in force. Attaque also notes that it ignores trade union rights and that, in actual fact, it is about establishing the free movement of capital.
When Europe' s fastest growing progressive democratic movement, which has its roots in France, home to the first democratic revolution, and which cannot be suspected of anything resembling Scandinavian-style Euroscepticism, is so adamant about rejecting the draft Charter, it is impossible for me to vote in favour of it.
Mr President, I can continue where Mr Gahrton left off. I think there is a problem in maintaining that social rights must be indivisible and universal and then, at one and the same time in the section headed 'Solidarity' , referring to national legislation and practice. In this way, it is precisely what is universal and indivisible in these areas that is weakened. It is that part of the content I have problems with. However, I also have problems with the structure we are in the process of setting up. If we really want to reinforce human rights at European level, we ought instead to employ our energy on strengthening the work of the Council of Europe and on having the EU ratify the European Convention on Human Rights and the corresponding conventions on cultural and social rights, instead of slowly developing a system to compete with the Council of Europe, as we are now in the process of doing. Indeed, the Council of Europe represents the whole of Europe, or all European States. We have only fifteen of them - as yet. Finally, there is the problem of wanting to establish a constitution without democratic backing. That will not get the voting numbers up at the next elections to the European Parliament.
Mr President, the Charter that is now on the table for our approval is a project we can be proud of. For the first time since the European Union was established we have here the basis of a constitution, a constitution for the supranational structure that is the European Union.
It is a sound document in our view, and we feel it does justice to our standards and values as Christian Democrats. It articulates to good effect the right to human dignity and integrity of the person. The same applies to respect for the family and family life, and the way in which the rights of children, the elderly and the disabled are formulated. In this way, the Charter provides additional protection for the most vulnerable members of Europe' s society, and that is to be welcomed.
The Charter also strikes the right balance. In addition to the social rights, which are well articulated, the text also cites the right to have the freedom to conduct a business and to choose an occupation. It therefore strikes the right balance between those rights that are particularly dear to the hearts of the trade unions, and the rights that are more likely to be asserted by employers organisations and small and medium-sized organisations.
My third observation concerns the rights of citizens from third countries. Here too we have articles that protect citizens against discrimination, for example on the labour market. That was another of our group' s aspirations.
The pièce de résistance of the Charter is Article 21, the big anti-discrimination article. This prohibits discrimination in sixteen areas. I regard it as the jewel in the crown of this Charter. This article will prove much needed, considering the way things are going and given the amount of discrimination, racism and xenophobia at large in our Member States.
Mr President, it was a great honour to be able to work with my colleagues in the European Parliament and from the national parliaments on drawing up this Charter. We would like to thank Roman Herzog and Iñigo Méndez de Vigo for steering the convention to such outstanding effect and we sincerely hope that the Charter will be endorsed in Nice with the signature of our President Nicole Fontaine.
Above all, let us hope that our European citizens will frequently turn to this Charter when their rights come under fire. It is intended to be for their benefit, and we hope they will take this on board with gratitude.
Mr President, on 6 December I am going to attend a demonstration in Nice called by the European trade union movements and the NGOs. Sixty thousand people are expected from the ETUC organisations alone. This rally is not a demonstration against the Charter. There appear to be people from among these circles who are under this impression and who would probably be inclined to, but they have completely missed the point. It is a demonstration for a social and democratic Europe of the citizens. The Charter is part and parcel of the shift in this direction, and of the dynamics at work for a strong and social Europe.
As you know, the social and economic fundamental rights are particularly dear to my heart. The EU Charter must be firmly rooted in the Council of Europe' s Social Charter as well as the ECHR. Shall I tell you what struck me last week when Prodi and Verheugen presented the progress report on enlargement? It was the little table at the back concerning the ratification of fundamental rights conventions. If you compare it with a table of the current Member States, they appear to score lower than the candidate countries, at least when it comes to the Council of Europe' s revised Social Charter. I must say I find that extremely embarrassing.
The new Charter will have legal force, even if it is not yet binding. The Court of Justice made this crystal-clear at its last assembly on 2 October. However, the institutions that are about to commit the solemn act of signing up to the Charter must not just leave it to the lawyers to deal with. For a start, they must incorporate an amendment to Article 6 of the EU Treaty. They must set a course for the articles of the Charter to be included, in a binding manner, in the Treaty, and there is a need for supervisory procedures, reporting obligations, independent experts and complaints procedures. The Council of Europe, along with the Court of Human Rights, has a wealth of experience of such forms of supervision, and we can build on these.
All in all, we must get the message across that Nice will not be the end of the road for the Charter, but only the beginning. Fundamental Rights, the heart of Europe: the rallying cry of the ETUC and the NGO contingents will remain highly topical in the coming months. That is what we will take to the streets of Nice for.
Mr President, national constitutions either fail to incorporate social fundamental rights, individual freedom rights and environmental protection or do so to an unsatisfactory extent. Some proponents of a European constitution or a Charter, by way of an interim step in this direction, see this as an opportunity to make up lost ground in one fell swoop. There are other proponents of a European constitution who see things differently. They want a propaganda document, the main aim of which will be to describe the current European Union and justify the future development of a single European superstate, and from which no new rights whatsoever ensue from the point of view of EU citizens.
I support the first aim and reject the second. The draft Charter of Fundamental Rights within the European Union is a vague compromise between these two conflicting views, with the second taking precedence over the first. For some rights it will even mean a retrograde step. That is why this document is not yet ready for decision-making. In the short term, it is far more important for the European Union to give its commitment to the already existing European Convention for the Protection of Human Rights and Fundamental Freedoms of the Council of Europe. In the meantime, the draft Charter can serve as an interesting subject for debate amongst the parties, trade unions, environmental organisations, churches and the many other groupings in the Member States and the candidate states of the Union, regarding future cooperation between European nations.
Mr President, ladies and gentlemen, power requires control. The European institutions have power and, for the sake of our citizens, we must set limits on this power. It is high time that we plugged the gaps in the protection of European fundamental rights. The debate as to whether the Union should not simply accede to the European Convention on Human Rights just as the Member States do has gone on for years. I, for one, am delighted that, for a variety of reasons, the Union has not acceded to the Convention on Human Rights
As it stands, the Charter which we shall be voting for today - I hope by a large majority -, will clearly afford us better protection of our fundamental rights which is more in keeping with the times than acceding to the European Convention on Human Rights would have done. Just under one-third of the Charter contains the same guarantees as the Convention on Human Rights. The rest, for the most part, ups the ante when it comes to citizens' political rights, economic and social rights and, last but not least, the issues of tomorrow - environmental, health and consumer protection.
The Charter must become European law if it really is to do its job. The step which we are taking today is just one step on the long road ahead. The solemn proclamation must pave the way for binding European constitutional law.
Does today's step mark the start of a movement which will end in a European superstate? No, it does not. The demand for fundamental Union rights, combined with the request that the treaties be constitutionalised, does not mean that a United States of Europe lies at the end of the road. But we do need a constitutional text for Europe as quickly as possible, a text for our citizens containing clear, comprehensible statements on Europe, telling them what rights they have, where the Union has taken over responsibility, what powers the Member States should exercise, including in the future, and how Europe intends to do its job, with every guarantee that the rule of law will protect their human rights. We must keep working on this. We must move in this direction.
Mr President, Mr President-in-Office of the Council, Commissioner, first of all I wish to associate myself with the congratulations quite rightly heaped on all those who participated in the Convention, especially Mr Méndez de Vigo and my colleague, Mrs Pervenche Berès. I should also like to emphasise, with considerable pride, the active and committed participation of Commissioner António Vitorino.
I wish to focus on three points that have already been raised by other Members here this morning. First of all, there is the commendable way in which this Convention functioned. This is merit that should be retained and encouraged for future projects, specifically future revisions of the European Union Treaties. Secondly, I wish to focus on the binding nature of this Charter. The European public would not understand if Europe were to move faster in making improvements to the market and the currency but more slowly in effectively establishing its rights of citizenship and its basic rights. Thirdly, I wish to emphasise, as has already been done, that the Nice conclusions and, specifically, the revision of the Treaty, should include this reference to the Charter of Fundamental Rights in Article 6(2). The pomp and circumstance surrounding the signing and the proclamation of the Charter are not enough; these rights must be effectively put into practice. That is why, once again, we urge and insist that the Presidency should be able to exercise the role of teacher towards its peers in the Council.
Lastly, I have two proposals: firstly, the signing and ratification of this Charter of Fundamental Rights by their parliaments should be part of existing Community rules for candidate countries. Secondly, the Nice conclusions should establish a precise timetable for future presidencies to be able to move from this Charter to the Treaty, and I would suggest that the deadline should be set to coincide with ratification by all parliaments of the new revision of the Treaties that will result from Nice.
Mr President, ladies and gentlemen, the Charter which we are preparing to vote upon today with Europeanist conviction is certainly a step forward towards the political integration of Europe, in which we firmly believe. However, as has been pointed out many times, the text does not have the legal status of a treaty. This is why we need to take further steps forward. The final objective is to establish a European Constitution, a fundamental law for a Union, which cannot stop at simply having a single currency but must become a political entity with genuinely common foreign and defence policies, an interlocutor on a par with the United States which will be able to take up the great challenge of globalisation in which the countries of the continent of Asia are also set to become protagonists in the coming years, starting with China.
Therefore, Mr President, the Charter only represents the start of what is going to be a difficult, time-consuming task, but a task which, at the same time, excites enthusiasm. The text which we are going to adopt today, parts of which, being the result of a compromise - as President Poettering said - fail to satisfy us, must be instrumental in triggering a large-scale debate on the future and on the future European Constitution. The Charter of Fundamental Rights must confer binding legal status upon the rights and establish the levels of responsibility of the Union, the States and the regions, and it must bear the people's seal of approval. This is why it has to be debated and endorsed by this and the national parliaments.
In the conviction that the Europe of the future must increasingly safeguard individual rights and the rights of the family and that it must prevent the return of new forms of racism and anti-Semitism, the Members of Forza Italia and the European People's Party will vote for the recommendation accompanying the Charter of Fundamental Rights.
Mr President, first and foremost, I want to say thank you to the participants in the Convention, both from Parliament and from the Commission and the Council. I think some very skilful work has been done. The Charter we are to approve today both strengthens and gives visible shape to the common fundamental rights and values our community is to be based upon. It is a Charter which, to a large degree, accords the human being a central place. I want to highlight a couple of important points. Firstly, I think it is good to have made it clear that the Convention on Human Rights and the Court of Human Rights in Strasbourg are to be respected. It is important that these two bodies should not lose their authority. At the same time, I think it is important to state that the common values must be established with reference to the different cultures and traditions we have in Europe. I believe it is important to keep this in mind if we are to obtain the necessary backing for the Charter from Europe' s citizens.
I also want to highlight a particularly positive feature of the Charter, namely its concern with the issue of establishing very far-reaching provisions to rule out discrimination against minorities. That is something which I think is very much to be welcomed. I also think it is good to have been far-sighted enough to have included new areas of protection in the picture. I am thinking both of the environment and of biotechnology. I believe that adopting the Charter in Nice will be a powerful signal to certain applicant countries of the seriousness with which the EU regards respect for the fundamental freedoms. Finally, I must say that I am very pleased that the Charter is being adopted in Nice as a political document. I believe it will be a good basis for the dialogue we must have with the people of Europe about Europe' s future development.
Mr President, Mr President-in-Office, ladies and gentlemen, one thing is clear: if one of the groups here in the House or one of our more than 100 political groupings had written the Charter, it would have be very different on a great many points. But that is all by the by. What we needed was a European consensus and that is what we have got. This is the most modern fundamental rights document in the world today and it really does deserve our special appreciation. As far as I can see, the convention has extracted everything worth its weight in fundamental rights from over 31 legal sources. It has clarified the bedrock of values of the European Union and I call on all those who have spoken and who, for example miss the lack of political responsibility in the Charter - heaven forbid - to appreciate the fact that, as stated in the preamble, this text has been formulated in an awareness of the spiritual, religious and moral heritage of the Union.
Allow me to make one further point. Unfortunately, it proved impossible to secure sufficient coverage in the Charter for the rights of minorities. The European Parliament delegation wanted to take account of ethnic minorities but failed to persuade the convention as a whole. In my view this is a failing and it should have been mentioned. And a word to our critics. It is standard practice for journalists to criticise politicians. That is all well and good and that is how it should be, but I should like to turn the tables for once and give our critics, i.e. the journalists, a taste of their own medicine: you have failed right along the line. We have been working on this text of fundamental rights publicly and transparently for nine months and the whole of the European press has failed to tell our citizens anything about it.
Mr President, I shall not dwell at length on the impact of this Charter at the various levels. Within Europe, the European citizen knows that Europe is now not just an economic entity; within the candidate countries, no country will be able to aspire to join the European Union without ensuring that its national legal system adheres to the principles of the Charter; and finally, on the world scale, this is the message sent out by Europe.
There are, however, other effects, particularly on our internal legal system. I shall, of course, add my voice to those of the men and women wishing to include a reference to the Charter in Article 6, and to actually incorporate the Charter itself into the Treaties at a later date. Indeed, how is it possible for a single moment to think that Parliament' s adopting the Charter will not have any legal implications? Traditionally, the national parliaments are the guardians of public freedoms, yet here we have a rather unusual method because in parliamentary law, there is no legislation by proclamation.
We shall shortly be officially adopting this Charter as formally as possible and, I would hope, with the largest possible majority, and there will be any number of courts to draw conclusions from it even if it is not incorporated into the Treaties in the immediate future.
There is yet another effect it will have, and this is on our own working methods. Let me give you an example of this. My fellow members on the Committee on Citizens' Freedoms, and Rights, Justice and Home Affairs did me the honour of appointing me rapporteur on the issue of respect for human rights within the Europe Union. I have, of course, to take the 'pre-' and 'post-' Charter situations into account. Once adopted by this House, the Charter of Fundamental Rights will serve as a benchmark for my report and, as far as I can with my own personal and intellectual resources and those of the people assisting me, I shall carry out an evaluation, right by right and country by country, of the extent to which the Charter is respected in the fifteen countries of the European Union. We, the Members of the European Parliament, are accountable for the regulations that we adopt with a philosophy which must not be that of zero infringement of human rights. We need not be naively optimistic, we shall surely find instances of human rights violations, but collectively we have a duty to ensure that it is possible to bring a legal case against such infringements, that there is a suitable court to prosecute such crimes, and a public administrative body to investigate them and prevent them recurring. This, in any case, will be the your rapporteur' s working philosophy, ladies and gentlemen, once we have adopted, as we are shortly about to do, the Charter of Fundamental Rights.
Mr President, the first problem, as I see it, with the European Charter of Fundamental Rights, no matter how noble its intention, is the internal inconsistency of a document which, while referring only to European Union institutions, strays into areas of jurisdiction where the EU has no current competence - with potentially undesirable consequences.
For instance, in the area of criminal law the abrogation of the right to extradite fugitives to countries which allow the death penalty could mean that Europe becomes a sanctuary for American murderers. The enshrining of the double jeopardy principle would be embarrassing to the British government who have now decided they will abolish it. Secondly, anti-discrimination provisions are ludicrously wide-ranging and open to abuse. These rights open the door for demands for homosexual marriage and adoption, and language discrimination clauses might prohibit the refusal to employ EU doctors in the United Kingdom who do not speak English. They might even threaten the Thatcherite trade union reforms in the United Kingdom of the eighties.
Most worrying is the Orwellian possibility under Article 52 of the suspension of fundamental rights when the interests of the European Union are at stake. We have already seen the case of Bernard Connolly whose critical book regarding the Commission was suppressed by the Court of First Instance. Are we to see a situation come about in which only politically correct statements about the EU will be tolerated in future? This Charter is not only potentially damaging but unnecessary given the fact that we already have the European Convention on Human Rights which was supported in 1950 by the great Conservative, Winston Churchill, and Articles 6 and 7 of the Treaty of Amsterdam.
We have witnessed the hypocrisy in this House when the left-wing were not prepared to support my motion on the Italian royal family's rights being restored. We already see the effects of judicial activism in Britain taking powers from our national parliament. We could now see unelected judges extending this considerably in Europe. All this will do is to establish a competitive jurisdiction between the European Court of Justice and the Court of Human Rights and play into the hands, or should I say the pockets, of already overpaid litigation lawyers. Lastly, it will fuel claims that the EU is hell-bent on proclaiming a federal constitution with a charter as its first chapter.
Mr President, with the vote on the Charter we are setting off once again along the road towards a European Constitution. The Union is a giant of the world's economy but it still lacks a soul. Although the Free Trade Area is growing and the democratic deficit is being reduced, the risk that competitiveness will start to conflict with mutual support and that a free market will encourage nostalgia for the past in social and territorial contexts which feel that their traditions and security are under threat is also on the increase.
The Charter has many supporters but also many enemies, and we have heard the opinions of those who do not want a political Europe. This difference of opinions is one of the rights to freedoms recognised by the Charter itself.
However, the Charter's enemies highlight the political significance but also the legal status, which does not conflict with the Treaties but reinforces the democratic perspectives. For some the Charter does not go far enough and for others it goes too far. The Members of the European People's Party, which has Christian Democrat origins, are convinced that the reference to Europe's spiritual and moral heritage will strengthen the cohesion of a Union which values cultural and political differences. The method followed by a transparent, open convention and the work carried out by Mr Méndez de Vigo and other Members deserve our full support. Now we expect Nice to produce a strategy which will make Europe a union of economic, social and political rights.
Mr President, Minister, ladies and gentlemen, first of all the Commission would like to endorse the comments made by the President-in-Office, Mr Moscovici, and to welcome the key contribution made by the Members of the European Parliament to the debate and indeed to the Convention, particularly the role played by Mr Méndez de Vigo in the Praesidium of the Convention drafting the EU Charter of Fundamental Rights.
I should also like to highlight the very important role played by President Herzog, who not only urged us to draft the Charter as if it were to become a binding text, an essential condition, but also had a crucial role to play in the political negotiations, enabling us to arrive at a consensus which, I believe, we can present to the citizens of Europe as a shared European vision regarding the role of fundamental rights in our shared venture to see the emergence of the European Union of the twenty-first century.
A great deal has already been said on the matter of the added value of this Charter. I should just like to stress two points which the Commission sees as essential. Firstly, the principle that rights are indivisible. The principle that political, economic and social rights are indivisible cannot be seen as a minor matter or a way of settling accounts with the past. Quite the opposite. The principle of the indivisibility of fundamental rights is a political compromise with regard to the future, especially at a time when some people think that untrammelled globalisation or the hegemony/dominance of the financial markets must be guaranteed by sacrificing citizens' social rights.
It is important to state that this Charter is not a slave to any particular ideology. It is subject only to the key concept of the worth of the human being within the construction of Europe in the first place, and secondly to a certain vision of the social model, a social model in which solidarity and respect for fundamental rights are compatible with economic competitiveness at world level. This is no minor matter; it is a political Charter for the future.
There is a second added value, which is the principle that fundamental rights are universal. In this respect I should like to point out that here, for the first time, a European Union document is making it perfectly clear that the rights listed in the Charter are, for the most part, applicable to all individuals regardless of nationality or even right of residence. This is an important amalgamation at a time when the European Union is required to define the legal status, in terms of rights and duties, of third country nationals legally resident within the European Union.
Obviously, this Charter is just a beginning. I see it as a foundation stone providing a basis for social development, even insofar as its legal status is concerned. I think the objective of ensuring the indivisibility of fundamental rights is critical, and that the Council, the Commission and Parliament should make special efforts to publish and distribute the Charter among European citizens, but I am quite sure that, above and beyond the political instructional quality of the Charter, its legal impact is going to make itself felt, particularly with regard to the institutions proclaiming it. I am convinced that the Commission, the Council and Parliament itself will not be able to ignore the Charter of Fundamental Rights of the European Union when acting, in future, in a legislative or executive capacity. I am convinced, moreover, that the European Court of Justice will not be able to ignore the Charter either. In this respect I am disappointed to hear the criticisms of legal activism which have been made, as I, in fact, wonder whether the greatest incentive to activism is not specifically provided by Article 6(2) of the Treaty, which refers to the vague, abstract concept of the shared constitutional tradition of the fifteen Member States, instead of referring to a Charter containing 48 clear, readable articles.
Finally, you are aware that the Commission is of the opinion that the Convention has drawn up a text which is destined, sooner or later, to be incorporated into the Treaties. We might even describe the incorporation of the Charter into the Treaties and recognition of its binding legal status as a two-step process. It is destined to be incorporated in to the Treaties and the Commission thinks this should be fully realised as part of the reorganisation of the treaties we proposed at the Intergovernmental Conference, which we hope the European Council will be able to approve in Nice. In the immediate future, however, it would be inconceivable if, on the very day on which the Heads of State and Government are to formally proclaim the Charter, they were to fail to make reference to it in Article 6(2) of the Treaties. I place my faith in the French Presidency' s commitment to obtaining as early as Nice a consensus which at least recognises the reference to the Charter as the inspiration for fundamental rights within the European Union.
(Applause)
Mr President, Commissioner, ladies and gentlemen, I could not possibly improve upon Antonio Vitorino' s speech, so I shall briefly speak to stress the quality of the debate in this House, which has no parallel except for the debate held within the Convention, and I should like to congratulate those Members of the European Parliament who participated in it, especially Mr Méndez de Vigo and Mrs Pervenche Berès. Listening to this debate, I am pleased to see what appears to be a clear majority in Parliament in favour of this text, even if there a number of you still have to be won over. Some find the text excessively binding, even too advanced in relation to a number of reforms which it would be liable to dismantle, while others find it devoid of content or not sufficiently binding. I deduce from this that, perhaps, the text is an accurate reflection of this Europe of ours, which progresses by means of compromises between diverse concepts, diverse nations, diverse traditions, and here I think Galileo' s expression might be used, "Eppure si muove" (and still it moves).
I shall refer only to some of the salient points of this debate. Firstly, Mr Dupuis, quite frankly I do not believe that this is an empty text. I believe, on the contrary, as Mr Vitorino has said, that it reflects a shared vision of our European Union, giving it, as Mr Barón Crespo said, fundamental legitimacy and, personally, I am convinced that it is a major contribution towards meeting the expectations of our fellow citizens. They need meaning, they need values, and they need recognition of their rights. With all its imperfections and limitations, this text meets these needs. This is also true of the candidate countries, whose citizens are also hungry for rights and values. The Charter therefore, I am convinced, properly belongs to the political acquis communautaire.
You naturally raised the subject of the legal status of the Charter in the course of the debate. Let me assure you, as President-in-Office of the Council, that I have clearly receive your message, especially the message expressed very forcefully by Mr Barón Crespo. Let me repeat, however, that if we had from the outset insisted that the Charter must be binding, then the text would have been disappointing. It was a clear-cut choice between either a substantial text which was liable not to be binding in the short term or a text which perhaps had some chance of being binding in the short term but which would have lost any content. I further note that there appears to be no clear majority within the European Council in favour of granting it a binding status.
We are building a major political edifice, and every brick in the wall counts. I therefore believe that a reasonable approach would be to consolidate the foundation we have in this Charter and then to make ready for the next level. I have no doubt that it will come about in due course.
The Commissioner has just mentioned the spirit in which the Charter was drawn up, with a view to its being made, one day, a binding text. Just like him, I am convinced, firstly, that it will have singular effects in the immediate short term and, secondly, that it will shortly become binding.
As to the method adopted, my feeling is that compromise has not served to lessen the power of the text and that it has, on the contrary, made it possible to bring out a certain unity and even unanimity regarding the values and rights we share.
I think the criticism that the citizens of Europe were not sufficiently involved in the process to be unfair in part. Never in the history of European construction has the principle of transparency been applied with such determination and with such success. Let me remind you that ETUC, for example, representing 60 million employees in Europe, was consulted, that several hundred NGOs were consulted, that citizens had the opportunity to simply submit their contributions and that some of their proposals were adopted by the Convention.
In conclusion I turn to the main aspect, the content of the Charter, in order to say that, in my view, the Charter' s content is truly significant - i.e. meaningful for the citizens - and ambitious. The Convention chose to include fundamental rights inspired by various texts of the Council of Europe, the Treaties and Member State constitutions. The human rights included in the Charter are powerful ones. I am thinking, for example, of the inviolability of human dignity, the right to life with the prohibition of the death penalty. These are modern propositions. The ethical issues and freedom-related issues connected to the new technologies and science are dealt with. I am thinking, for example, of the right to the integrity of the person, the protection of personal data, and, as Mrs Berès pointed out, it is my conviction that social rights must not be denigrated.
The Charter affirms the social values of European construction. It guarantees that the European Union respects and shall respect the implementation of these values within States. That will help to increase citizens' confidence in the European Union. The Charter, furthermore, pays special attention to some of the more vulnerable categories of the population, such as the disabled, children or the aged. It also most forcefully affirms the equality of men and women in all areas, as well as the principle of non-discrimination. These rights are, I feel, expressed with unusual strength, and this is something on which the European Union can pride itself.
Finally, the Charter adopts the founding principles of the European Union, highlighting the fundamental freedoms of the Community whilst emphasising the value of European citizenship. Here too, in specifying a right to good administration, the Charter means to be ambitious.
In the course of this debate, I have heard a number of telling phrases: the Charter has been described as a bone thrown to keep the dog that is the European Parliament quiet, or indeed as a flimsy attempt to conceal the fights relinquished by a French Presidency that is on its last legs, seen especially in of the way in which it conducted the IGC. I shall not take the trouble to answer these harsh assessments, which I do not necessarily share and which, indeed, I hope to see proved wrong when we adopt the Nice Treaty.
The point I wanted to make in mentioning all this is that Nice is a vital stage. In particular I think we need to tie in Article 6, and also Article 7, and I am hopeful that we shall arrive at reforms on both these points. Nice is a vital stage, but it is not a finish line. It is, instead, a phase in the construction of Europe, and I believe that the Charter will be one of the major components of this phase, and I am delighted to see Parliament' s options on this score taking shape.
The debate is closed.
The vote will take place today at 12 noon.
Turkey
The next item is the joint debate on the following two reports:
A5-0297/2000 by Mr Morillon on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the 1999 Regular Report from the Commission [COM(1999) 513 - C5-0036/2000 - 2000/2014(COS)] on Turkey's progress towards accession;
A5-0303/2000 by Mr Seppänen on behalf of the Committee on Budgets on the proposal for a Council Decision [COM(2000) 479 - C5-0454/2000 - 2000/0197(CNS)] amending Decision 2000/24/EC so as to establish an EIB special action programme in support of the consolidation and intensification of the EC-Turkey customs union.
. (FR) Mr President, Mr President-in-Office of the Council, Commissioner, on 13 December 1999, the Helsinki European Council decided to grant Turkey the status of applicant country for accession to the European Union and to set up an accession partnership and a single financial framework in order to help Turkey' s application progress in accordance with the Copenhagen criteria.
This is the spirit in which the preparatory work for this report was carried out within the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and I should like, at this point, to thank all my fellow members for the contribution they made towards finalising this report, which, like the Commission, concludes that Turkey does not currently fulfil the Copenhagen criteria.
We must applaud the remarkable efforts Turkey has made, since the Helsinki decision, in devising a programme to develop its judicial framework in order to meet EU demands in a more satisfactory manner, with particular regard to human rights. One example is the report drawn up under the responsibility of Mr Demirok, Secretary of the Turkish Supreme Coordination Council for Human Rights, who has proposed a very wide-ranging raft of reforms to the Constitution. However, we must also note and acknowledge that an awareness of the importance of these reforms has caused considerable upheavals in the various political parties and in Turkish public opinion. Turkish citizens are realising that Turkey' s accession to the EU will require not only the 'painless' revision of their institutions but also a partial renunciation of sovereignty, to which they remain jealously attached, and a radical change in habits and outlook.
This is why Parliament has proposed the setting up of a Europe-Turkey Forum involving expert representatives of the Turkish community and appointed MEPs who would consider in depth the issues involved. Turkish accession is too important a matter for the future of the Union and of Turkey itself for a decision to be taken in smoke-filled back rooms or behind closed doors. Lengthy debates will be needed, both in the European Parliament and in the national parliaments, and that is why it is generally accepted that the road will be long and difficult.
The establishment of the Forum proposed by the European Parliament should allow us to overcome the initial obstacles encountered on this road. The European Parliament will have to tell its Turkish partners very clearly in the debates in that Forum that they need have no fear of any European desire to interfere in their internal affairs and that, on the contrary, it is proposing a contract, the precise details of which are being thrashed out, in the accession partnership, Commissioner, and, of course, in the Convention on the Charter of Fundamental Rights. It will be up to the Turks to accept it or refuse it.
As matters stand, it is also up to the European Parliament to tell the Turkish people that there are, today, at least three conditions for accession which Turkey must meet. Firstly, the need for identity must be respected: this need has been demonstrated particularly clearly in Europe by its citizens who wish to preserve their origins in the face of the ineluctable progress of globalisation. Aware that its diversity constitutes its wealth, Europe is determined to recognise this need for identity, and that is why it insists on the rights and also the obligations of minorities. It is in this spirit that it is prepared to help Turkey find a solution to the Kurdish problem in particular. The second problem, which will clearly have to be solved as soon as possible, concerns Cyprus. It is hard to understand today how it can remain divided by a wall, while in many other places, notably in Berlin and Sarajevo, and even more recently, between North and South Korea, such walls have crumbled over the past decade. Finally, since the fight against terrorism may now be deemed to be over, the influence of the Turkish army in the drawing up of political decisions should be gradually reduced.
I spoke of the three preconditions. In 1987, Parliament acknowledged the Armenian genocide. There are some people who would like to make the Turkish Government' s acknowledgement of this genocide a further condition for accession. This would run counter to the spirit and the letter of the process defined in Copenhagen for all candidate countries. I have suffered too much, alongside all the communities of Bosnia-Herzegovina, from the tragic consequences of the systematic resurrection of former atrocities to believe that a peaceful and stable future can be built except by ceasing to stir up the embers of past resentments.
Mr President, Minister, Commissioner, of the two reports before us today, the one by Mr Morillon is more political in nature, whereas mine is more technical. The Council is proposing that Turkey be added to that group of countries that can be granted loans from the European Investment Bank, so that these credits may be backed by a European Union guarantee. The Council is proposing with unanimity that Turkey should join the group of recipients of guarantees, and Parliament' s Committee on Budgets is also unanimous in this.
Unanimity does not mean that we are all satisfied with the state of Turkish democracy or that country' s treatment of human rights; we are not. As Turkey has submitted its application for membership of the European Union, it will certainly be very aware of the criteria for membership as laid down at Copenhagen. As the European Union agreed at Helsinki that Turkey should join that group of countries with which membership would be negotiated, the human rights situation in Turkey is not just that country's internal affair. Through its application for membership, Turkey has given the Union the right to adopt a position on its internal affairs.
There has been a huge temptation to impose conditions on loans to Turkey, with reference to issues of democracy, but there has been no opportunity, technically speaking, to do so in this report. The issue here is just to supplement the earlier Council Decision 2000/2024/EC. If we had wanted to impose conditions they would have had to be imposed last year when the earlier decision was adopted. We did not know then that Turkey would be selected to join the group of recipients of guarantees, as a consequence of positive developments. Besides, conditions could not have been imposed exclusively by a decision of the European Parliament.
I would like to focus attention on how little Parliament is able to influence the work of the European Investment Bank and how badly the European Union monitors that work in general. The Guarantee Fund in the EU budget, which guarantees the loans to Turkey, comes under the category of compulsory expenditure, and the Council, as a result, did not need to take account of Parliament's positions. In the European Parliament we would in general like to impose conditions on European Investment Bank loans as far as environmental considerations and the social protection of the citizens of non-member countries are concerned, and, in the case of Turkey, this also concerns a respect for human rights. But the present legal basis for the Guarantee Fund does not make that possible. Better cooperation is needed between the institutions of the EU. The problems associated with the monitoring and examination of the management of the European Investment Bank also stem from the fact that there are only representatives of the Member States in its governing body, and some of them want to prevent the Commission and the European Parliament from taking a stand on bank matters. As a result, the European Investment Bank is one of the last havens in the world of banking. The ripples of social debate do not reach its shores.
Finally, I would like to draw your attention to something the Commission already knows and, for that reason, I would like to draw the attention of the Council in particular to it. I refer to the fact that the 2001 Guarantee Fund is not large enough to meet all the commitments made. That may also be true for 2002. If we are to keep to these commitments, we must amend the residual reserve for guarantees. That is the only matter on which Parliament can give its legal opinion. The Council is granting more loans and offering guarantees than there are legal preconditions for.
- (FR) Mr President, Commissioner, rapporteurs, ladies and gentlemen, you requested a debate on the European Union' s relations with Turkey, and you are aware of the importance the Council attaches to strengthening this relationship, which has gained new currency since this country' s candidature was recognised in Helsinki. The debate on the two reports presented by Mr Morillon and Mr Seppänen comes at precisely the right moment, as the Commission has just submitted two very important reports to us, firstly, its latest report on the progress made by Turkey along the road to accession and, secondly, its proposal for an accession partnership agreement with Turkey.
I shall begin, with your permission, with Mr Morillon' s extremely interesting report, which deals with the whole range of Euro-Turkish relations and, more specifically, with the progress report presented by the Commission in 1999, a few weeks prior to the Helsinki European Council. In recognising Turkey' s candidature, the European Council was following the recommendations made in the Commission' s report, whose analysis I believe we can all endorse.
Since then, both the European Union and Turkey have taken steps to put the Helsinki decisions into practice. I am, of course, thinking of the work undertaken within the Association Council with a view to bringing Turkish legislation into line with the acquis communautaire. More especially, however, as indeed Mr Morillon pointed out, I am thinking of the efforts made by Turkey to adapt to European standards and practices, particularly in the area of respect for human rights and consolidation of the rule of law. There is still, as we are aware, a lot of work to be done, but I feel that Turkey is starting to get used to the idea of reforms. It is therefore up to us Europeans to support this country on its very long and difficult road to accession. In this respect, I have no doubt but that the determination of each and every one of us to help Turkey progress along the path of democratisation will in the end prevail. Who could do this better than the European Parliament? I can therefore only be delighted at the proposal you have made to establish a Europe-Turkey Forum of human rights, thereby enabling Turkish citizens to size up the European prospects being opened to them, as well as Europe' s requirements.
Having said that, I am of course aware that Turkey' s candidature continues to raise questions. I have noted reservations on the part of many people, not just within the European Parliament, but also in all the Member States. I have taken note of your wish, as expressed most clearly by Mr Morillon, to be fully involved in the destiny of Euro-Turkish relations. I wish to make myself perfectly clear on this point. I do not think that anyone is trying to dodge the issue in this respect, quite the opposite. A good many discussions have already taken place, right here in the European Parliament as well as within the national parliaments of Member States. These discussions have occasionally been difficult but also, I am convinced, profitable. For its part, the French Presidency has no intention of shirking this legitimate concern for transparency, information and debate. I feel that Mr Morillon' s excellent report bears witness to your determination to bring Turkey' s pre-accession process to a successful conclusion, while exercising the utmost vigilance, quite legitimately, regarding the still considerable reforms which this country has yet to undertake.
We all agree that negotiations cannot in any case commence, let me stress that fact, until Turkey has met the Copenhagen political criteria in full. That is why I took careful note of the suggestions made by Mr Morillon regarding the preconditions for Turkey' s accession, which are certainly worth looking into. We are indeed all aware, yourselves, the Council Presidency and also, I believe, the Commission, whose latest report on the progress achieved in Turkey stressed once again the efforts this country still needs to made, the reforms still to be implemented in areas as crucial as respect for human rights, fundamental freedoms and minority rights, in particular, areas in which, as we can only regret, progress is still too slow and even inadequate. We must, however, also beware, as your report wisely emphasises, of setting new, extravagant conditions on Turkish candidature.
Let me stress the fact that Turkey must be treated on an equal footing with the other candidates. It is, in my opinion, a fundamental principle which was laid down Helsinki, and one which must govern the strengthening of Euro-Turkish relations. For, generally speaking, I think it would be regrettable if we were to give Turkey the impression that we are going back on the commitments we have given and on the principles we ourselves laid down in Helsinki. That is why, in the same spirit, the European Union must fulfil the commitments it has made with regard to this country, which I think it imperative to meet, particularly in terms of financial aid. The French Presidency has made this one of its objectives and I believe we are making progress. This House has, of course, on several occasions been invited to give an opinion on this matter, be it the MEDA Programme or the financial regulations proposed by the Commission to ensure Euro-Turkish rapprochement and to support the customs union, but there are also the European Investment Bank projects, which are essential in order to support Turkey' s economic development and to continue the reconstruction work undertaken following the earthquake.
I am pleased, in this respect, with the conclusions the report presented by Mr Seppänen on the EIB special action programme in support of the consolidation and intensification of the EC-Turkey customs union. When it last held the presidency, in 1995, France spared no effort in order to conclude this customs union agreement, which has since been in force since 1 January 1996. It must, however, be acknowledged that the funding allocated to Turkey since then has not always reflected the level of commitments which the Union made at that time. Progress has been made, however, particularly in the course of the last year, and I am pleased to see the increase announced by the Commission in appropriations allocated to this country. It is indeed important that the financial resources made available to Turkey should match up to the objectives that have been set. For its part, the Presidency would like to see this special action programme of EIB loans adopted by the Council very soon, probably as early as the forthcoming meeting of the Council of Ministers of Economic and Financial Affairs on 27 November.
I would add that we are all awaiting with keen interest the proposal announced by the Commission for a single regulation intended to coordinate all sources of Community aid to Turkey, in line with the plans made in Helsinki. It is only natural to standardise the arrangements for pre-accession aid to that country with those applicable to the other candidates according to the Phare Programme model. Parliament will, of course, have the opportunity to deliver an opinion on this matter, when the time comes. As you know, however, this pre-accession aid will be more particularly intended to help Turkey achieve the objectives laid down in the future accession partnership agreement. This is a key instrument in the pre-accession strategy for this country, and its importance was rightly highlighted in the recent Commission report. This is a proposal which is going to be examined in detail by the competent Council bodies, so you will understand that I cannot, in my capacity as President-in-Office of the Council, afford to pre-judge the situation. Without prejudice to the debate due to start this week, I think I may safely say, however, that the Commission has presented a very constructive and very demanding proposal, both for the European Union and for Turkey.
In this respect, I am delighted to see that their proposal is in line with many of the very welcome recommendations made by Mr Morillon. I am thinking of the intensified work to achieve democratisation, particularly in the area of the separation of powers or of declaring an end to the state of emergency in a number of Turkish provinces. The Presidency' s preference is for this draft to be adopted very quickly, indeed, if possible, as early as 20 November, the date of the forthcoming General Affairs Council, and, as I have already mentioned, for it to comply with the very specific decisions adopted in Helsinki. It will then be up to Turkey to take its inspiration from this in order to work out its own national programme to integrate the acquis and in order to implement the reforms, all the reforms necessary, with the support of the European Union.
Major prospects are opening up to us, and we know the task will be long and complex. Let us be demanding, let us be vigilant, but at the same time, let us remain consistent with the logic of our decision, making a bet on Turkey, having confidence in its determination for rapprochement with the European Union, and let us therefore assist Turkey to boost its ability to implement the necessary reforms which we quite legitimately expect of the country.
Mr President, Mr President-in-Office, ladies and gentlemen, I should like to start by extending my warmest thanks to Mr Morillon and Mr Seppänen for their highly constructive and politically intelligent reports and to say that this debate is taking place at a most auspicious time, a time when we are in a position to set relations between the European Union and Turkey on what may prove to be a decisive course.
As you know, not only has the Commission recently submitted the progress report for the year 2000; it has also proposed an accession partnership for the very first time in the history of our relations. I am delighted to be able to report that the Turkish Government has since acknowledged this accession partnership as the basis for further cooperation, giving us good cause to hope that we will achieve precisely what we set out to achieve, i.e. that our policy will help the forces of reform in Turkey give new impetus to the reform process and press on with reform in a bid to achieve membership of the European Union.
This draft resolution highlights our common objective of bringing Turkey closer to the European Union. We must constantly repeat in no uncertain terms that it is in our strategic European interest to anchor Turkey solidly and permanently in our community of values. We want Turkey to be a modern, open state in which democracy and human rights are respected, the rule of law applies and minorities are protected and respected. We can already see that the Helsinki process has set a series of interesting and important developments in motion.
In Turkey itself, the first signs of the incipient reform process, a process of fundamental and comprehensive political reform, are beginning to show. Relations between Greece and Turkey have improved considerably. Just a few days ago, the Greek and Turkish foreign secretaries confirmed that both countries wished to agree on and implement further confidence-building measures, both bilaterally and under the aegis of NATO. And finally, negotiations on Cyprus have been resumed under the aegis of the United Nations. So far, five rounds of talks have taken place. That in itself is a huge success.
However, the Commission stands by what it has clearly stated in its progress report, i.e. that Turkey, like every other candidate country, must meet the Copenhagen criteria during the process of rapprochement. For the moment, we are focusing mainly on the political criteria, because accession negotiations are out of the question until all the political criteria have been met. I repeat: accession negotiations are out of the question until we are sure that the political conditions have been met; which is not the case at present.
Concerns have been voiced on several occasions here in the House. I agree: we should be worried that there is too little respect for human rights and the rights of minorities, we should be worried about the constitutional role of the army and we are still extremely worried about the situation of the population of Kurdish origin and about the state of emergency in the four remaining provinces in the south-east.
However, as I have said, the Helsinki process is already showing positive developments and positive results. The most important thing, as far as I am concerned, is that Helsinki triggered a debate in Turkey, a public debate on the conditions of Turkey's accession to the EU, a debate which is supporting and bolstering the forces of reform in Turkey. For example, the Human Rights Committee in the Turkish national assembly has reported on torture in Turkey and the Turkish government has passed a resolution to bring the Turkish constitution and the Turkish legal system into line with the values of the European Union.
What is important is that everything which being announced and discussed in Turkey is actually being put into practice. I think that the accession partnership which we have tabled is the best way of supporting this process and of ensuring that the European Union is able to exert the necessary influence on the process itself. We have listed the short- and medium-term priorities which Turkey needs to implement under a national programme in order to meet the Copenhagen criteria and on which financial support will then be based.
The political section of our report describes the fundamental and comprehensive political reforms. They include constitutional guarantees of freedom of opinion, assembly and religion, the abolition of the death penalty, and end to torture, reconciling the role of the military with the rules of play of a democratic society, lifting the state of emergency in the south-east of the country and guaranteeing cultural rights for all Turks, irrespective of their national origin.
I have stressed time and again in my contacts with the Turkish Government that the European Union expects Turkey to give a firm undertaking that it will take action to implement these reform objectives. And I must say that I am convinced that the Turkish Government is firmly resolved to take a decisive approach to the reform projects needed. President Sezar clearly stated why Turkey had no alternative but to embark on this process of reform in his address to the Turkish Government last month and I fully endorse what the Turkish President said. Turkey must become a full democracy, not only because the European Union insists on it but because the Turkish people deserve it.
What all this means is that we still have a great deal of work to do. That also applies to meeting the economic criteria and the capacity to adopt the acquis communautaire. Here too, I agree in the main with Mr Morillon's report.
As you know, the Commission proposed a directive in July, setting out the legal basis for the accession partnership and creating a uniform financial framework. This text has been submitted for you to take a stand on it. I should like to take this opportunity of asking you to support this proposal. Without a legal basis, the accession partnership will not have what I for one am sure will be a positive political impact, because we will be unable to pass a resolution on it.
We are calling on Turkey, as a candidate for membership of the European Union, to engage in a process of comprehensive reform. But that means that we too must be prepared to support Turkey's process of reform, just as we are supporting all the other candidate countries with substantial funding. As a possible contribution to this, the Commission has proposed that the European Investment Bank grant Turkey a line of credit of EUR 450 million, to be used mainly to improve the competitiveness of the Turkish economy on the internal market.
Completion of the necessary political reforms will be one of the focal points - if not the focal point - of relations between the Union and Turkey. I am delighted that you will be exchanging views on this question with your Turkish counterparts in the joint parliamentary committee next week. I also welcome the proposals in this report on stepping up parliamentary cooperation and strengthening civil society. Thank you.
Mr President, I would like to congratulate the rapporteur, Mr Seppänen, on his report, which is so useful in the general context of the debate on Turkey' s accession to the Union. Here we are talking about establishing a special programme to consolidate the Customs Union, extending the mandate of the European Investment Bank so that it can cover new loans to Turkey in the 2000-2004 period amounting to EUR 450 million.
The report was unanimously adopted by the Committee on Budgets. Given that this special programme of EUR 450 million, of which the European Union is guaranteeing 65%, specifies that at a provisioning rate of 9 % only EUR 26 million will have to be transferred from the reserve to the Guarantee Fund, there will only be a budgetary impact in the event of a default, because in that case the guarantee would have to be called in.
With these loans from the European Investment Bank we are supporting investment in Turkish industry and in its infrastructures in terms of transport, energy and telecommunications. All this is in order to increase Turkey' s competitiveness within the Customs Union and thus reduce the negative impact that the dismantling of trade barriers is having on the Turkish economy.
The fundamental issue regarding Turkey is not, therefore, considered in the Committee on Budgets, and this must be very clear. The fundamental issue of Turkey' s accession continues to be a political issue and it is the responsibility of other parliamentary committees. Customs Union and the loans from the European Investment Bank have been operating with Turkey for many years. The aim now is to give the boost that is needed towards future accession. I repeat that the only serious problems that we could have would occur if the macro-financial aid promised reached the maximum amount established, as in this hypothesis the residual reserve for guarantees would be reduced to practically zero for 2001 and 2002. Let us remember that it is in the interests of the European Union to fund nuclear safety projects in third countries in the framework of Euratom. A zero level of residual reserve could lead to definite problems in funding those investments.
The general situation that the report sets out is part of a situation of Parliament/Council negotiation for the 2001 budget, in which the European Parliament wishes to extend its rights to information and consultation in the case of external commitments by the Union that have a financial impact. This is the position that the Group of the Europe People' s Party (Christian Democrats) and European Democrats advocates and that Parliament adopted at first reading. Let us hope that it leads to tripartite dialogue and conciliation.
Mr President, ladies and gentlemen, Mr President-in-Office, Commissioner, may I start, on behalf of my group, by warmly congratulating the two rapporteurs on their reports. A report on Turkey is no easy task because there are always so many contradictory developments. There have been positive developments, such as the new minister for Europe, such as the new special secretariat-general for European affairs attached to the prime minister's office, but there have also been regrettable shortcomings as far as Turkey's preparations for accession are concerned. Nothing has been done about abolishing the death penalty, and very little has been done to set minority and human rights on a solid legal basis, even if a few UN conventions have been signed.
It does not augur well that a person who offers no unconditional guarantee that more will be done about human rights has been elected as chairman of the human rights committee in parliament. The same goes for the Kurdish question. There have been a few vaguely positive signs here. Reports in the Kurdish language may be allowed on television and radio and a certain degree of recognition of the Kurdish culture could follow. On the other hand, a number of mayors have been arrested and the Hadep party have trouble in Kurdish areas in the south-east.
Surely these contradictions alone illustrate the struggle within Turkey itself between progressive forces and reactionary forces, which simply have no interest in moving towards Europe. And that is a pity. The Commissioner is quite right. We must and we should do everything we can to support and back the positive, progressive forces within Turkey.
I should like here, quite openly, to touch on the so-called Armenian question. At a meeting which I, unfortunately, was unable to attend, my group decided by a majority to support Amendment No 25. As far as the content is concerned, there is little to say against this motion. Unfortunately, however, a number of people are using the motions on Armenia and the massacre of the Armenians as a pretext to question, in a roundabout way, the very notion of Turkey's joining the European Union. I think that is wrong and I think it is dangerous. Nonetheless, I would urge Turkey to take this issue seriously, whatever the outcome of the vote. We all have to come to terms with our own history and with the actions of our antecedent countries and states openly and honestly. I think that Turkey should take a fresh approach and that it and Armenia should commission their historians to analyse what happened in order to uncover, explain, take a clear stand on and clearly admit what happened.
I think that would be the best way out of this tricky situation, because it is far easier to undertake this sort of analysis yourself than it is to impose it from outside. In this sense I should like to revert to what the Commissioner said. He said that it was in our strategic interest to anchor Turkey solidly and permanently in the European community of values - I think those were his words. That is what is at stake here and Turkey too should acknowledge it. Even if Parliament is critical and even if Parliament is perhaps more critical than the Council and the Commission can ever be, we trust that Turkey will choose this way forward and will become a member of the European Union just as soon as it has put its house in order.
Mr President, the European Liberal Group strongly welcomes the Morillon report which we find skilful, frank and forceful. We will resist the efforts, some of them fairly spurious, to upset the balance the report successfully achieves, especially those amendments which seek to set up the European Parliament as a tribunal upon the past.
Turkey is clearly the place for a debate on the past as part of its general self-examination concerning fundamental rights. Such a self-appraisal will amount to a veritable cultural revolution. We should be satisfied that process is proven to have started.
The Morillon report and the accession to partnership commit the European Union to Turkey's candidature. It is now up to Turkey to show that it is committed to membership. The European Parliament will play its part in fostering relations with political parties, the NGOs and the press, as well as developing its tricky and sometimes fraught relationship with the Grand National Assembly. European Liberals are certainly prepared to play their part in bringing closer the prospect of Turkish membership and the spreading of prosperity, stability and security to all European peoples.
Mr President, ladies and gentlemen, Mr Morillon I must congratulate you on your report. Unfortunately, however, you have not, and therefore we have not, managed to solve all the problems.
In the first place, it is clear that the strategy of accepting Turkey' s candidature was the right one. It was the correct strategy, as the Commissioner commented, because the debate which has taken place in Turkey today in order for it to become a member of the European Union is tantamount to a debate in favour of radical reform of the political situation in the country.
We are at an important historic phase for Turkey, which has made the transition from the phase of debate to the phase of practical action, i.e. the implementation of reforms of the Constitution and the law, such as, for instance, an amnesty for prisoners of conscience.
This is the phase which Turkey is now facing. We must be perfectly clear, we cannot move on to any further stages without Turkey making the transition from debate to practical action. That is exactly what the Morillon report states.
Then, there is the Cyprus situation. On this subject we have to tell Turkey that its refusal to accept the rulings of the European Court of Justice in Strasbourg cannot be tolerated. There have been a number of rulings against Turkey. Turkey must without further ado fall in line with the rulings of the European Court of Justice as a token of acceptance of international relations as defined by us, and not just by them.
We now come to the basic problem. A variety of strategies are considered within the European Parliament and within the Member States. Some are in favour of the candidature and the accession of Turkey, and want this candidature to involve a radical reform of Turkish society. Then there are those that are opposed to the country' s accession, who take advantage of the essential debate on Turkish policy and reforms to create a great division between Turkey and Europe. Turkish society obviously perceives this contradictory attitude.
That is why the final problem to be resolved, the Armenian genocide, is of such importance. There is no one here, least of all myself, who would deny the fact that genocide was perpetrated against the Armenians during the last period of the Ottoman Empire. It is a clear fact, just as it is clear that Turkey, like any civilised society, should get used to the idea of facing up to its past, however terrible it may have been. This is one of the indispensable conditions in terms of ideology and civilisation needed for any country to join Europe.
There is another matter, and if we have to vote on it today, the majority of my Group will vote in favour of this resolution. I am not certain, personally, that this is a useful move, because I wish to take the debate to Turkey. In other words, I propose that the European Parliament should itself hold a debate on the Armenian genocide, the majority will follow on and we shall continue the debate in Turkey.
Mr President, I should like to start by extending my express thanks to Mr Morillon and Mr Seppänen for their reports. Mr Morillon, in my view, your report is an exceptionally realistic and responsible report. We have indeed seen a number of interesting symbolic acts on the part of the Turkish Government since the Helsinki Council resolution several months ago. However, nothing has been done to change the horrendous situation in Turkish jails, discrimination against the Kurds or Turkey's policy on Cyprus. The constitutional role of the Turkish military, which is irreconcilable with the rule of law and democratic mores, has become, without doubt, one of the keys to future relations between the EU and Turkey and will only be resolved if the military relinquishes its power. There may well be differences of opinion on the Morillon report within my group, but one thing is clear - and I imagine this is true of the other groups - and that is that we have no intention whatsoever of mitigating our criticism on these issues. Compromise is possible almost everywhere, except here.
The most important and tangible result so far is that a debate has begun and a certain degree of political differentiation has started to emerge in Turkey. We must acknowledge and actively support this. Nonetheless, what we are looking for here is not just compliance with the Copenhagen criteria but compulsory democratic standards. Turkey's membership on this basis, rather than for the geo-strategic reasons put forward by the USA or NATO, would enrich the European Union and represent a significant step towards a united Europe.
I have not overlooked the problems which this might cause, such as the fact that, geographically, the EU would then stretch well beyond Europe into what are highly unstable regions from the point of view of security policy. The fact that the strategic aspects of the prospects of European integration have been addressed neither by the governments nor, Commissioner, by the Commission, and have not been discussed with Parliament in connection either with Turkey's candidate status or with current enlargement to the east is, in my view, unacceptable given the implications. In my experience - the experience, I may add, of a life which knows just as much about radical social change as the refusal to recognise the need for it in time -, there is no substitute for critical candour. Anything else would simply play into the hands of those in the EU and in Turkey who oppose this membership. And that is where, Commissioner Verheugen, I start to lose the plot in your progress report. When you visited Turkey in March, you at least referred to the Kurdish problem by name, as you did here today. Your report makes no mention of this problem per se. I think that is a tragic step backwards in comparison with the old Commission's 1999 report. Truth is where the concept corresponds with its reality. At least that is what Mr Hegel believed. I have yet to see any real progress in Turkey, but I do believe it is possible. But, in my book, the Commission report is a real step backwards.
Colleagues, please sit down and stop talking! We are still in the debate.
(Interjection from Mr Ferber: Tell them in German) President. There is no point, Mr Ferber, because some people have taken their headphones off and, like you, speak Bavarian rather than German!
Mr President, ladies and gentlemen, the explanatory statement of General Morillon' s report states that the decision on Turkey' s accession is too important for the future of the Union and of Turkey itself to be concluded in smoke-filled back rooms or behind closed doors. I fully agree with this statement, but I would say that the decision by the Helsinki European Council to grant Turkey applicant country status was not preceded by the essential debate - both public and parliamentary - that General Morillon' s explanatory statement also calls for.
Turkey' s candidature has always divided European opinion and I find it surprising that there is still an ongoing debate on the reasons for changing the traditional position of reserve with which this candidature has always been viewed. There is, of course, the geographical problem. Have we forgotten that only a small part of Turkish territory falls within the European continent? What new doctrine on the European area allows us to frame this new concept of external borders that would result from including Turkey in the European Union? Europe' s borders are now peaceful but, if Turkey does one day join the European Union, Europe will have a new border; not just an extra-European border, but a border of war and conflict. One only needs to think of Iran, Iraq, Syria, Armenia and Georgia.
Furthermore, how can we resolve the conflict with the common democratic model that Europeans accept and wish to see, which results from the countless restrictions we see in Turkey on people exercising their fundamental rights, of which the maintenance of the death penalty is merely the worst example? And what of the Kurdish question, which arises from the fact that the Turkish State does not respect the basic rights of cultural identity of the millions of Kurds that live there?
Lastly I do not feel that questions have been asked concerning the size of the actual population represented by Turkey' s candidacy and the difficulties that this will cause, not only in terms of the Union' s geography but especially in terms of the already delicate balance between large, medium-sized and small Member States. I shall conclude as I began: the idea and purpose of my speech have been to draw attention to the fact that changes on this scale should not take place without a democratic, ongoing debate, otherwise the deficit in citizenship and participation that many Europeans feel with regard to the model of European construction will continue to grow.
Mr President, the Morillon report in itself provides a perfect illustration of the basic contradictions in the European attitude to Turkey.
This motion for a resolution contains anything and everything, with, in the first place, a great many illusions and a great many ritualistic recitals, which are, fortunately, immediately overtaken by reality, and this Turkish reality obviously does not match European illusions or dreams. The suggestion that the Europeans are going to bring about, I quote, "a radical change in habits and outlook" in the Turks is both extremely naive and extremely self-important. What arrogance on the part of the European Union to seek to foist its own values, institutional principles and political culture on the Turkish nation! The twentieth century has, however, proved the extent to which forms of constructivism and state control, cut off from reality, and ideologies of all sort could lead to disaster. Let us therefore leave the Turkish nation their right to self-determination, their right to decide their own future, their right to be different, and their right to retain values of civilisation that are patently not our own.
So the only real preamble which we should all be bound by is a recital taking into consideration the obvious facts of the situation. Turkey is not a European country, its culture is not European, and its values are not European. Turkey must not, therefore, join the European Union. That is no obstacle, moreover, to Europe' s developing economic, diplomatic, political and peaceful relations with a free and independent Turkey. Such a clear stance would, among other things, at least have the merit of no longer blowing hot and cold with regard to Turkish Governments, no longer telling them, "yes but later" , "yes but on certain conditions" , "yes but this or that" . Europe' s contradictions and prevarications only lead to incomprehension and humiliation. We cannot play about with the dignity of nations.
We shall therefore vote against this report, just as we have voted against all the reports seeking to make Turkey a member of the European Union.
Mr President, is Turkey really ready to solve internal and overseas problems such as the conflict over Cyprus and the minorities issue, to the satisfaction of the European Union?
Turkey' s former Foreign Minister, Mümtaz Soysal, recently put this pressing question. It is an extremely opportune question, as it happens, because just how important is it to Ankara that Turkey accedes to the European Union? It is common knowledge that to do so, Turkey must first fulfil the Copenhagen Criteria. As Mr Morillon rightly states in his well-balanced report, there is no sign whatsoever of this happening yet.
Mr President, with your permission I would like to briefly take up three fundamental points in Mr Morillon' s report: the political influence exerted by the Turkish army, the Kurdish question and the aspect referred to earlier of 'tolerance for other religions and cultures' .
When it comes to the political influence exerted by the Turkish army - and it is unremitting to this day! - the very primacy of civilian politics is at stake, no less. Why are Turkey' s politicians failing to deliver the goods on this crucial issue of power? Or perhaps they are only too willing to hide behind the military apparatus when it comes to European demands for reform?
If Turkey were to allow the Kurds, of which there are some 12 million, full cultural autonomy, this could largely defuse the thorny Kurdish issue.
Yet how hard it is to win the Turkish political establishment over to this solution, from which both parties stand to benefit. Take, for example, the implacable attitude of the chairman of the parliamentary committee for Foreign Affairs, Kamran Inan. This mentor for Turkish foreign policy categorically rules out any form of concession over Cyprus or the Kurds. According to Inan, in the final analysis, uncertain membership of the European Union is no compensation for the sacrifice of national interests.
Incidentally, the ultranationalist MHP party was in deadly earnest when it underlined 'the superiority of the Turkish race' at its party conference ten days ago. And remember, according to the latest opinion polls the MHP is the most popular political movement in Turkey.
Mr Morillon makes the point in recital D that the successors to the legendary Atatürk should not perceive the Union as an 'exclusive Christian club' but as a community of shared values which embrace, in particular, 'tolerance for other religions and cultures' The fact of the matter is that by and large, the position of the Christian minority in Turkey is worse than that of Muslim groups in Europe. It is certainly a good deal easier to build a mosque in Europe than it is to build a church in Turkey; which is another point the Commission and Parliament should give serious thought to in their contacts with the Turkish authorities.
Mr President, ladies and gentlemen, this report troubles me. The problems are so serious as to preclude Turkey's accession in the foreseeable future. I should like to table three reservations: Turkey has not even started to resolve the problem of the minorities living there. Secondly, there is no end in sight to the dispute with Greece over the island of Cyprus, which still smoulders on. And thirdly, Turkey's criminal justice system, based as it still is on the death penalty and police torture, is unworthy of a western democracy. Horrific pictures of serious maltreatment of detainees by the police were recently broadcast on German television.
In other words, Turkey still has a long and difficult way to go and it obviously needs our help along the way. We aim to help Turkey become a free democratic country in which the rule of law prevails. The Council should consider whether granting Turkey candidate status has done more harm than good here. It will have done more harm if Turkey's expectations of accession have been raised and cannot be met because of the political situation. The Islamic forces will certainly know how to make political capital out of any such disappointment.
VOTE
(Parliament adopted the legislative resolution)
Report (A5-0279/2000) by Mrs Paciotti, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a European Parliament and Council regulation on the protection of individuals with regard to the processing of personal data by the institutions and bodies of the Community and on the free movement of such data (COM(1999) 337 - C5-0149/2000 - 1999/0153(COD))
(Parliament adopted the legislative resolution)
Recommendation (A5-0325/2000) by Mr Duff and Mr Voggenhuber, on behalf of the Committee on Constitutional Affairs, on approval of the draft Charter of Fundamental Rights of the European Union (4487/1/00 - C5-0570/2000 - 2000/2233(AVC))
(Parliament adopted the decision)
Report (A5-0313/2000) by Mr Marinho, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Council Framework Decision on money laundering, the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds from crime (10232/2000 - C5-0393/2000 - 2000/0814(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0312/2000) by Mrs Karamanou, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative from the Portuguese Republic with a view to the adoption of a Council Act on the drawing up on the basis of Article 43(1) of the Convention on the establishment of a European Police Office (Europol Convention) of a Protocol amending Article 2 and the Annex to that Convention (9426/2000 - C5-0359/2000 - 2000/0809(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0314/2000) by Mrs Roure, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Convention on improving mutual assistance in criminal matters, in particular in the area of combating organised crime, laundering of the proceeds from crime and financial crime (10213/2000 - C5-0394/2000 - 2000/0815(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0317/2000) by Mrs Gebhardt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Portuguese Republic, the French Republic, the Kingdom of Sweden and the Kingdom of Belgium with a view to adopting a Decision setting up a Provisional Judicial Cooperation Unit (10356/2000 - C5-0395/2000 - 2000/0816(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0310/2000) by Mrs Langenhagen, on behalf of the Committee on Budgetary Control, on the Court of Auditors Special Report No 9/99 concerning research activities in the field of agriculture and fisheries (FAIR Programme - Fisheries, Agriculture and Agro-Industrial Research), together with the Commission' s replies (C5-0227/2000 - 2000/2133(COS))
(Parliament adopted the resolution)
EXPLANATIONS OF VOTES
Paciotti Report (A5-0279/2000)
Fatuzzo (PPE-DE). (IT) Madam President, I voted for the Paciotti report, principally because this directive is intended to protect the identities, personal data, first names, surnames, addresses and characteristics of the citizens of the European Union. Pensioners and elderly people, whom it is my pleasure to represent at Parliament are all too often considered to be numbers, but the elderly do not want to be treated like numbers; they want to be treated like real flesh and blood people. This is my principle motive for supporting this directive, although I regret that Amendment No 65, tabled by Mr Ferri and Mr Fiori, which called for the supervisory monitoring body to be made up of a body of several members, was not accepted.
Madam President, I feel it my duty to stress that we are being called upon to regulate, through the Paciotti report and other directives and regulations which will be tabled before us, a great power: the power of information technology. Data collection is not a painless operation and different types of database exist: confidential databases, CID databases, services databases - in short, there is an enormous amount of power. I would stress that in entrusting this huge power of monitoring the European databases to a monocratic body - notwithstanding the total respect and confidence which we have in the Guarantor - we would appear to have momentarily shifted our focus from the central concern of the human person which, in respect of the power of information technology, must be provided with a reference framework of guaranteed rights and freedoms. In my opinion, the proposal to establish a collegiate body would have responded better to this need. However, when we come to discuss the power of information in the future, we must realise that more widespread control, and the consequent provision of a greater guarantee for the human person, is a necessity.
. (FR) The Paciotti report is a first step towards attempting to make up the backlog which has accumulated as regards defending privacy and personal data. To this extent, the creation of an "independent supervisory body" is a positive move.
However, none of the key questions of safeguarding personal rights and freedoms has been dealt with in a truly explicit fashion and the text, which is often technically confusing, lends itself to divergent interpretations. What is more, it does not go so far as the French legislation on computer technology and freedoms.
Other proposals should have been included. It should be made mandatory to officially declare the existence of all databases; there must be a ban on merging databases (particularly in the fields of private life, health, social situations, etc.) in order to prevent gigantic databases being created; and, also, employees working with personal data must be given the means to withstand pressure from their employers by the establishment of a code of ethics and a conscience clause of the type that journalists have.
Finally, citizens must be given the means to protect their own privacy themselves by allowing a free choice of encryption in data transmission. In this context, encryption techniques must be guaranteed by independent bodies.
These few key provisions must be taken into consideration if we are to truly protect personal data. We therefore abstained.
. I welcome this report and will vote for it. European citizens are worried about the protection of their privacy, and those worries are not unjustified. Every day, enormous amounts of personal data are captured, sorted and processed. Such is the case in connection with credit card payments, tracing the movement of mobile telephones, storing telephone connections, surfing on the internet, processing other data taken, for instance, from forms previously filled in etc.
On the EU level, the threat of possible abuse of personal data is being countered by two directives, namely Directive 95/46/EC on the protection of individuals with regard to the processing of personal data and on the free movement of such data and Directive 97/66/EC concerning the processing of personal data and the protection of privacy in the telecommunications sector.
Neither of them applies to the EU institutions. And yet there is a need for a set of data protection rules, for the institutions not only process internal data (such as data relating to their autonomous activities, budget and staff reports) but also data collected from citizens in the performance of EU duties (e.g. granting subsidies, investigating competition cases, public tenders, statistical research and studies, data relating to the preparation and implementation of legislation).
This report should go some way to filling this vacuum.
Duff/Voggenhuber recommendation (A5-0325/2000)
Madam President, how could the Pensioners' Party not vote for the Charter of Fundamental Rights? It is the first document of such importance in the whole world to contain an article - Article 25 - entitled 'The rights of the elderly', which reads: "the Union recognises and respects the rights of the elderly to lead a life of dignity and independence and to participate in social and cultural life" . At last, an important association of States, the most important association in existence, the European Union, and the most important body, the only body directly elected by the people - the European Parliament - recognises that the elderly as such have rights. This is why I was extremely happy to vote for this Charter.
Arlette Laguiller, Armonia Bordes and Chantal Cauquil voted against the Charter, being aware that charters afford no real protection for workers in this class-ridden society where the only thing that counts is the balance of power. This Charter refuses to include such basic rights as the right to a decent retirement pension, the right to a minimum wage, to decent housing, to health care. What is more, exemptions are possible to the article prohibiting children' s work before they have finished their compulsory schooling. This is a serious state of affairs when it is known that, in a number of European countries, an intolerable number of children are working, being exploited and being denied the right to a proper education. The text does not offer any additional protection and gives governments and the wealthy classes further arms to attack in these areas. The right to strike, for example, is acknowledged only with the proviso that it is limited "in accordance with national laws and practices" .
The Charter therefore has no binding force upon countries whose legislation does not go quite so far as the minimum contained in the Charter. In countries whose legislation is more favourable to workers, however, the Charter may be cited to oppose the national legislation in courts of law. Instead of pulling human rights and social rights up to a higher level, the Charter will enable actions that will effectively reduce them to the lowest common denominator.
Madam President, I did not take part in the vote on the Charter of Fundamental Rights because I do not agree with the procedure: Parliament has been unable to propose any amendments either to the text of the Charter or even to the text of the recommendation. We had no choice but to take them or leave them. I do not consider this procedure to be correct and so I judged it appropriate not to take part in the vote.
The Charter of Fundamental Rights of the European Union is a far cry from the Declaration of Human Rights of the UN, the European Convention on Human Rights and the constitutions of many Member States of the European Union. The claim that this is the first time reference has been made to social rights does not stand up: there are references to social rights in international conventions such as the international labour conventions.
For example, we note that:
Article 15 states that "everyone has the right to engage in work" but does not recognise the right to a paid job,
Article 16 recognises the freedom to conduct a business, the first international text to do so,
Article 28 allows employers to take anti-strike action (lock out) and sideline workers organisations in negotiations with employers,
Article 3 leaves abundant scope for every form of genetic experimentation,
Article 14 recognises the right to education but interprets it simply as being a right to free attendance applicable only to compulsory education.
The Charter has diminished, not extended people's rights, for obvious reasons. Those who dreamed up this Charter are banking on using this weighty document to pursue their aggressive policy against everything the working classes have fought, sacrificed and died for over the past 150 years. If the Charter is adopted at the forthcoming summit in Nice, either by incorporating it into the Treaties or simply by proclamation, it will be a step backwards. There is no doubt that its ultimate purpose is as a precursor to an impending European Constitution which, in turn, will be the jewel in the crown of the EU's attempt to become a federation in which the institutional arrangements are such that decisions are taken by the minority of strong members but apply to everyone, the main purpose being to serve the interests of private monopolies in the European Union, at the expense of the workers and the people in general.
We are well aware of the fact that the Charter may represent a step forward on certain issues for some countries. However, for most countries and in comparison with international provisions already in force, it represents a step backwards. Our aim must be to progress, not to go from bad to worse.
The MEPs of the Communist Party of Greece voted against this text, which is both useless and dangerous.
. (FR) The adoption of the Charter of Fundamental Rights would be justified if we already had a European State based on a constitution adopted by universal suffrage, but that is not the case today.
The rights contained in the Charter are already included in national constitutions and safeguarded by national parliaments close to the nations of Europe and their cultures.
Moreover, the Charter is a compromise based on the lowest common denominator, which will be detrimental to social advantages acquired by law in a good number of European Member States.
The right to housing, for example, has been reduced to the right to "housing assistance" , while the right to work has been replaced by the "right of access to placement services" .
No restriction has been placed upon freedom of expression, implying that it would not henceforth be possible to bring prosecutions against criminal statements, such as incitement to racial hatred and violence.
Finally, the Charter does not provide any articles devoted to the duties which are, nonetheless, the counterpart of rights.
We do not, therefore, see any reason to adopt a text of this sort today, unless it is to conceal the automatic failure of the Intergovernmental Conference and the European Council in Nice.
. (FR) In my speech this morning, I presented the principles justifying my opposition to the Charter. Moreover, the members of the SOS Democracy Intergroup have notified me that they fully endorse these principles. I should now like to list my reservations concerning a number of specific articles. I previously had occasion to table amendments on these in the course of my work as a member of the Convention. These reservations may be classed in five main categories:
Articles trampling on State competences. Article 2(2) provides a typical example, "No one shall be condemned to the death penalty, or executed." This declaration does not fall within any sort of European jurisdiction. Its inclusion in the Charter, like the inclusion of many other similar articles, casts doubt on the accuracy of Article 51(2), which states, "This Charter does not establish any new power or task for the Community or the Union, or modify powers and tasks defined by the Treaties." Of course, if the Charter were to be made binding, then Article 2(2) would also thereby become binding, with far greater power than the European Convention on Human Rights, from which a country is still entitled to opt out.
Articles establishing new obligations without justification. Several articles go further than the existing law. Article 19(1), for example, states that "Collective expulsions are prohibited" but does not specify that this ban may be suspended in the event of war or serious internal public order disturbances. Admittedly, Article 52(2) provides that "Insofar as this Charter contains rights which correspond to rights guaranteed by the Convention for the Protection of Human Rights and Fundamental Freedoms, the meaning and scope of those rights shall be the same as those laid down by the said Convention" , but this phrase is far too vague. We have just heard it stated that collective expulsions are prohibited in all cases.
There is another new obligation, as Article 21 adds further instances of non-discrimination to those already laid down under Article 13 of the Treaty Establishing the European Community. Article 21(2) goes so far as to prohibit discrimination based on nationality within the scope of application of the Treaty Establishing the European Community and of the Treaty on European Union, which goes beyond any existing text.
As a third example of this, Article 45 states that "Freedom of movement and residence may be granted to nationals of third countries legally resident in the territory of a Member State" , even though the law to this effect, as contemplated by Article 62 of the Treaty Establishing the European Community, is not currently in force, and perhaps never will be if the conditions are not met.
Articles setting unlawful constraints upon still developing situations. This applies particularly to the economic and social rights listed in Chapter IV of the Charter. Article 29, for example, states that "Everyone has the right of access to a free placement service" , but this is a statement that refers exclusively to the current circumstances, which may be assessed differently at a later date.
Articles failing to recognise the natural laws of life in society. Even though the countries of Europe currently find themselves in an alarming demographic position, the Charter deals extremely lightly with the problems of the family. There is no statement, despite our requests, to the effect that a family is made up of a man and a woman raising their children, and that that is the basic unit of society. Article 24, on the rights of the child, even fails to say, once again in spite of our requests, that every child has the right to live with his or her parents. At the same time, the Charter is far too reticent on the existence of national communities and their right to frame their own regulations. For instance, the new requirement for non-discrimination on grounds of language, found in Articles 21 and 22, contradicts the French Constitution which stipulates that the language of the Republic of France is French.
Articles obfuscating or distorting the Charter. I have already mentioned Article 51(1) which states, despite all evidence to the contrary, that the Charter in no way modifies powers or tasks defined by the Treaties. In point of fact, the Charter contains so many contradictions that, some day, someone will have to have the job of unpicking the tangle. In the same vein, I have mentioned 52(2) which claims that the meaning and scope of the rights in the Charter shall be the same as those in the European Convention on Human Rights. The fact is that this approximation is very hard to determine, as it is impossible to tell, when reading the Charter, whether one is dealing with an article which is supposed to be complying with the Convention, or an article which is deliberately distancing itself from it. Finally, let me also mention Article 52(1), which indicates that limitations on rights may be introduced if they "genuinely meet objectives of general interest being pursued by the Union." Were the Charter to become binding, a phrase such as this would put extreme limitations upon the sovereignty of States.
More generally, we regret the fact that the preamble to the Charter did not put the document in perspective by pointing out that the European Union is an association of nations and that citizens have the fundamental right to have the decision they have taken democratically at national level respected. As I stated in the debate prior to this vote, my hope is that if the governments meeting in Nice wish to adopt this Charter as a political statement, they will preface it with an introductory statement to this effect and pointing out the basic jurisdiction of national parliaments over citizens' rights.
. SOS Democracy rejects the Charter of Fundamental Rights on three grounds. First, that it is unnecessary. Second, that it is undemocratic. And third, that it is likely to restrict, rather than enhancing, the freedom of Europe's peoples. We shall offer a brief explanation of these three objections in order.
Ratifying the Charter of Fundamental Rights and Freedoms would be one of the most ambitious steps ever taken by the European Union. Before doing something of such magnitude, we should ask the question: where in Western Europe is the monstrous violation of human rights that this document would address? We are dealing, after all, with 15 modern democracies, not with 15 Rwandas.
Every Member State is already bound by the European Convention on Human Rights, the UN's Universal Declaration and a host of lesser accords. Why does the EU, as such, need to muscle in on this territory?
No one has yet answered that question. Indeed, Roman Herzog, president of the drafting convention, has gone out of his way to claim that the Charter will not create any new rights. If so, it seems strange to enact so great a constitutional revolution for such small purported gain.
Human rights may not be under immediate threat in the EU, but accountable democracy is. The Charter will involve the European Court of Justice in a number of political decisions, in fields as diverse as employment law, extradition policy, immigration and the family. To the extent that no one has elected the judges, this represents a diminution of democratic government.
More than this, the Charter will oblige the ECJ to strike down national legislative acts, or even provisions of state constitutions, in several new areas of policy. Since the ECJ, on the basis of the far more restricted text of the existing European treaties, has already displayed a worrying tendency towards judicial activism, this problem is likely to be especially acute.
Even those who accept the case for a written EU constitution should hesitate as they contemplate some of the Charter's provisions.
Of greatest concern is Article 52, which provides for the rights referred to elsewhere in the document to be set aside where they conflict with the "general interest recognised by the Union". This reintroduces the concept of "raison d'Etat" which the Council of Europe has spent the last half-century seeking to eradicate. The right of a government arbitrarily to set aside its own constitution is the defining characteristic of a tyranny. In Nazi Germany, for example, this provision existed under the so-called "Enabling Act".
Less dramatically, but no less important, the Charter is badly drafted. Take, for example, Article 21, which prohibits "any discrimination based on any ground such as sex, race, colour, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age or sexual orientation". Taken literally, this article would mean that a socialist party would not be allowed to discriminate against conservatives who wanted to run as its candidates, or that an opera company would have to offer soprano roles to men. How such vaguely drafted provisions will be used in the hands of an activist court is anyone's guess.
Human rights are already respected in the EU, and safeguarded by national constitutional provisions according to the different customs of the Member States. The Charter now provides a mechanism to circumscribe or override these rights, without even pretending to offer any new ones.
It is a proud boast of many Europeans that we are free to do anything which is not expressly prohibited in law. Yet now it is proposed that we be "given" our rights by European judges. SOS Democracy rejects the notion that we should depend on the EU to bestow our own freedoms upon us. In the words of Aldous Huxley: "Liberties are not given: they are taken".
- (SV) Chapter VII (General Provisions), Article 51(2) of the draft Charter of Fundamental Rights states, 'This Charter does not establish any new power or task for the Community or the Union, or modify powers and tasks defined by the Treaties' . It therefore also lacks any real significance in terms of people' s rights.
The debate on this Charter has been eagerly applauded by EU federalists who wish to see it as the beginning of a constitution for the European Union.
We nonetheless see a great danger in this Charter. It is in danger of undermining the Council of Europe' s work on human rights and of leading to a situation in which human rights are dealt with in different ways in European countries in the future.
We are voting against this Charter because we do not want it at all. That does not mean that we are opposed to human rights as such. We believe, however, that these rights can be guaranteed by bodies other than the European Union. We believe that the draft Charter is a bad product which ought not to be taken any further. Instead, we urge the EU to ratify the European Convention on Human Rights, together with other conventions concerning social and cultural rights.
. (FR) The Charter of Fundamental Rights of the European Union adopted today by the European Parliament is a highly significant document.
Admittedly, there are still a number of shortcomings in both form and content.
Admittedly, I personally would have preferred a Charter with a much more sizeable social component!
Admittedly, I would have liked to see it incorporated directly into the European Treaties!
Yet, we must not deny ourselves a good thing, nor must we deny the considerable work accomplished or the significant results arrived at today.
The Charter of Fundamental Rights is a document and a Charter shared by all the citizens of Europe!
What we have to do now is publish it widely, introduce it to everyone and get as many citizens as possible to consider its proposals. This is the way in which it will gradually pervade, through case law, all our national and European legal systems!
It is an extremely positive outcome both for the French Presidency of the European Union and for the European Parliament.
Tomorrow we shall no doubt have to develop and complete it. Very quickly we shall have to incorporate it into the Treaties. Close upon the heels of the Charter, we must initiate work on a European Constitution for a democratic, transparent, efficient Citizens' Europe.
Let me reiterate today, however, that we all have every reason to be proud of the conditions in which we have entered this phase, which is so crucial for Europe.
. I voted in favour of the Charter and agree that we should not be opposed to the rights enumerated within it.
However, as I have stated before in this House, I am opposed to the Charter being binding. I and my government see it as a political declaration.
We must ensure that the existing rights flowing from the European Convention on Human Rights, and supported by the decision of the European Court of Human Rights in Strasbourg, are not diminished or brought into confusion.
All Member States are signatories and have ratified the ECHR which has built up a considerable body of law and rights and has proven its ability to evolve with society.
Therefore I support the Charter as voted today but I would not support it as a binding text.
- (SV) Chapter VII (General Provisions), Article 51(2) of the draft Charter of Fundamental Rights states, 'This Charter does not establish any new power or task for the Community or the Union, or modify powers and tasks defined by the Treaties' . It therefore also lacks any real significance in terms of people' s rights.
The debate on this Charter has been eagerly applauded by EU federalists who wish to see it as the beginning of a constitution for the European Union.
I nonetheless see a great danger in this Charter. It is in danger of undermining the Council of Europe' s work on human rights and of leading to a situation in which human rights are dealt with in different ways in European countries in the future.
I am voting against this Charter because I do not want it at all. That does not mean that I am opposed to human rights as such. I believe, however, that these rights can be guaranteed by bodies other than the European Union. I believe that the draft Charter is a bad product which ought not to be taken any further.
. (FR) I consider that the Charter of Fundamental Rights represents a valuable step forward. I nonetheless abstained from the final vote, because I feel that some social rights are expressed less clearly than the economic rights. Both the 'right to work' and the 'right to strike' are handled only indirectly. Europeans do have the 'right to work' (it would have been surprising if they did not); they have the right to take "collective action" to defend their social interests, "including strike action" . Why not acknowledge the 'right to strike' directly?
Furthermore, I would have preferred a Charter that did not merely stipulate the 'rights' of citizens but also their 'duties' towards society. Article 17 very reticently states that "the use of property may be regulated" in the general interest. There is, however, no mention of social obligations relating to the right to property.
The Charter lists the fundamental freedoms to which my fellow citizens are entitled, but there is no mention of a requirement upon anyone to respect the rights of others. A society which recognises only rights and not duties becomes selfish.
. (DE) Without underestimating the importance of fundamental rights to the citizens of the Union, the non-attached members in the European Parliament abstained during the vote for two reasons. First, because problems with the text of the Charter (such as the ban on the reproductive but not the therapeutic cloning of human beings) precluded a vote in favour and, secondly, because the convention as an instrument of future constitutional development would appear to be more than dubious. However, what worries us most is that the twin-track jurisdiction of the European Court of Justice and the European Court of Human Rights will give rise to inconsistent case law, resulting in the unequal treatment of citizens in these sensitive areas, in breach of their fundamental rights. We are also convinced that merely having national parliamentarians on board is no substitute for an in-depth debate of constitutional questions by the national parliaments.
. One of the great criticisms of the EU in Britain is that it appears to go beyond what was intended when competences were granted to it, both in depth of detail and in scope of application. We, in the Conservative Party, are looking into ways of ring-fencing competence which will run with the letter and spirit of the Treaties and recognise the position of the Member States at the heart of the European political process.
Enumerating and entrenching the inalienable characteristics of the system which guarantee rights to individuals and define the limits of the political process, across a number of Member States which comprise a single quasi-domestic legal area, offers a fruitful avenue to explore, to try to achieve these desirable ends.
The problem with the Charter of Fundamental Rights is that it is hybrid, neither a legally entrenched system of rights nor a political code of conduct which draws together legal, economic and social rights in a manner, and this leads to confusion and lack of clarity.
. (FR) The main reason for my voting against adopting the Charter of Fundamental Rights is that I do not wish to be associated with a purely symbolic media stunt designed to send European public opinion a message of identity and hope that is largely built on pretence.
The consensus method adopted by the Convention members has produced, as is generally the case when unanimity is enforced, a minimal Charter characterised by significant omissions and ambiguities. The original idea behind the Convention was to have a text adopted by consensus which could subsequently be made binding by the fifteen Member State governments when it was incorporated into the Treaties. In the end it was a fool' s bargain that was struck: the text is actually neither strong nor binding.
The citizens of Europe have scant need of a formal declaration on the fundamental rights they are entitled to because these are recognised elsewhere in international conventions and in national law. I do not think that an outcome of this kind is going to convince many people of the value of developing the European Union. Let us move on to other matters. The Charter is an unsuccessful exercise. Politics is being smothered by too much symbolism and an excessive insistence on unanimity.
If citizens are to feel involved in the European Union, its policies and institutions, then it is up to the Members of Parliament in particular to disclose more of the critical decisions, the contradictions, the divergent interests and projects driving the economic and social operators within the European arena. Everyday topical events, from maritime transport to animal meal, show us that the markets and economic operators must be much better regulated and controlled and that established short-term profit-making interests must be opposed. We need better European legislation to improve the quality of life for all and to improve social welfare systems. This is our priority fight in order to ensure that the affirmation of fundamental rights is put into practice in our political decisions.
. (FR) The Social Democrats promised us that Europe would cease to be just an economic market, a single currency and a liberalising machine. Enhanced with a "Charter of Fundamental Rights" , Social Europe would at long last take on a social character.
But nothing of the sort has been achieved. This Charter represents a social step backwards as regards democracy and freedoms, falling short of the terms of the Treaties currently in force. Great pressure had to be exerted before the right to join trade unions and the right to strike were at last included. Except for a few general comments, women have the right to "marry" and "found a family" , while immigrants have the right not to be subjected to "collective expulsion" .
Social rights simply do not feature. There is no right to work, just the "right to engage in work" ; there is no right to social protection or accommodation, just "the right to social assistance and housing assistance" ; there is no right to a retirement pension or a minimum income; there is no ban on redundancies, just the "right to protection against unjustified dismissal" . In fact, the fight against social exclusion is relegated to the level of assistance, instead of imposing a requirement for basic rights binding upon employers and states. Yet, on the other hand, the Charter of course gives the right to property and the freedom to conduct a business more than their due.
For all the above reasons, this Charter must not be incorporated into the Treaties of the European Union, and we cannot accept the text as it is currently worded.
. (FR) The procedure adopted for framing and adopting the Charter of Fundamental Rights really only leaves the European Parliament with a simple choice: to either accept or reject the current Charter. Given that only have two options, my decision is unequivocally to vote in favour of the step forward which this Charter represents, however small that step forward may be in terms of the content and scope of the text.
First of all we should take another look at the approach adopted. While the Convention method is a valuable one, and productive in terms of drawing up a basic text that is seeking a broad compromise, all the same nothing can justify depriving the European Parliament, the physical representatives of the peoples of Europe, of the opportunity to amend and enrich the text.
Yet when a historian looks into the way in which the 1789 Declaration of the Rights of Man and the Citizen or other similar international declarations were drawn up, he perceives the extent to which parliamentary debate and the amendment process were able to lend inspiration, significance and also ambition to these fundamental texts which are still powerful today.
At this time when debate in the institutions of Europe is being undertaken concomitantly with the Charter being adopted, all those men and women who, like myself, would like a European constitution and consider that this Charter may serve as the bare bones for the preamble to such a constitution should demand that the European Parliament be enabled to vote on the content, as part of its normal parliamentary business, which is basically deliberative.
In connection with this institutional debate, it is essential to incorporate the Charter into the Treaties of the European Union so that the rights that have been declared can be guaranteed for all and the state policies required to implement them can be developed either by the Member States or by the European Union itself, without conflicting with the existing legal texts. It must be acknowledged that the law of free competition and the single market too often prevails over all other requirements and effectively flouts social rights and fundamental rights. We have seen too many declarations that were not followed up in practice. This is therefore the first priority: we must give this Charter real legal force.
Next, the actual content of the Charter is ambiguous and inadequate on some counts. In the first place, there are discrepancies between the German and French versions which raise major questions about the references to "religious" or "spiritual" values. Personally, I am convinced that secularism is a liberating factor for the modern world. I deplore the ambiguity of these terms and also the lack of a clearer reference to secularity.
Secondly, the right to work is not directly stated. Anyone can see that a provision stating that "every person has the right to work" is really not that ambitious. The difference between not prohibiting access to work and taking action to make it possible to work is more than just a shade of meaning. The Charter should have clearly stated the right to work, and indeed the right to housing, which was also expressed in a roundabout way, affording little protection.
The Charter must be improved, and the European Parliament must propose a strategy enabling it to be updated and enriched.
. I will be voting for this report and wish to record my congratulations to Mr Duff and Mr Voggenhuber on their leadership of Parliament on this vital matter.
I look forward to the Charter of Fundamental Rights being solemnly proclaimed in Nice.
. (NL) I would not wish to deny that there are things in the Charter that I am able to endorse. The same things are already to be found in the national constitutions, the European Convention for the Protection of Human Rights and Fundamental Freedoms, and the European Social Charter. In fact there is not a great deal in the Charter, despite the pressure brought to bear by the trade union movement, the environmental movement and human rights organisations. This means that as a document, the Charter is surplus to requirements. It is a propaganda document that creates the impression that something worthwhile has been achieved, when in reality this is not the case. In addition, it is confusing from the legal perspective, as a result of which the powers of the European Court of Human Rights in Strasbourg are in competition with those of the European Court of Justice in Luxembourg. As such, the Charter is no more than an instrument of propaganda designed to show what a good thing it is that we have a European Union and that everyone should think themselves lucky. It does encroach on the national competences of the Member States but it does nothing for the European citizens. Unless it is amended in such a way as to shift the emphasis to social fundamental rights and the environment, I will be unable to vote in favour of adopting the Charter.
. (DE) The Charter of Fundamental Rights of the European Union is an important step towards defining the general, common values of the European Union. Nonetheless, I decided to abstain for the following reasons:
1. The Charter sets out important fundamental rights. However, in its present form, it fails to do justice to the demand for social justice, as I understand it, in several important areas. It does not include the right to work or the right to housing. Similarly, the social responsibility of ownership has been left out. It has already been assumed that the Charter might form the basis for a European constitution. That makes including fundamental social rights even more important.
2. The Charter is the outcome of the work of a broad-based convention which sat in public. That is, without doubt, an improvement on how documents of such fundamental importance are usually drafted. Nonetheless, it does not substantiate the EU's claim to be a union of peoples and their citizens. If the Charter is to be an expression of the common values of the people of the European Union, those people must be given an opportunity to debate it. It should not therefore be decided and proclaimed at the Council summit in Nice; on the contrary, the summit should prompt a European debate on the Charter. That would give us a chance to restore a Europe of the people and of broad civil involvement.
3. The Charter contains some lofty claims but imposes no concomitant obligation and cannot therefore be enforced by the citizens of Europe. The citizens' Europe we are striving for must establish such recourse.
For these reasons I abstained from voting during the plenary session of the European Parliament.
. I voted for the Charter of Fundamental Rights as a declaration of intent.
The basic clauses are not in dispute and should be supported by everyone. There will be no shift in the balance of power between the EU and Member States. This Charter is a declaratory document and clarifies the EU position - especially to those seeking to join the enlarged Europe.
We must, however, stand firmly against any campaign for a legally binding Charter that would only create legal uncertainty. This document is clearly not one suited to become legally binding as it is not a legal text.
. (PT) I abstained in the vote on the Charter of Fundamental Rights because I felt that, before this was adopted or rejected, it was crucial to know what fate it would meet at the Nice European Council. In future, will its clauses have a merely symbolic value or will they become binding for Community institutions and, consequently, for the European public?
We are very familiar with the position held by the majority in this Parliament. In this catalogue of rights, the devotees of European federalism see the embryo of a future European Constitution, which the Member States' national constitutions will have to accommodate. We understand their position when they try to give a qualitatively diverse political meaning to a text on fundamental rights, which is not only vague and all-encompassing, but is also going to be of arguable usefulness in an EU that has no serious shortcomings, either in the legal status of its rights or in the way in which these rights are defended and implemented.
Fortunately the prevailing tendency of national governments seems to indicate the sensible path to take, which is to see the Charter as having power that is merely political rather than binding. The great political debate on the Charter will therefore take place firstly between national governments and then, eventually, when this Parliament is confronted with their decision. Meanwhile, as I said at the beginning of this explanation of vote, the only approach I could adopt was to abstain from voting.
- (SV) This text concerning a Charter of Fundamental Rights contains many important wordings central to the principle of human dignity and, as Swedish Christian Democrats, we warmly welcome these.
Since there is a great deal of doubt in Sweden' s local authorities and county councils about the legitimacy and relevance of the Charter' s being made legally binding and about the extent to which the EU is in fact capable of fulfilling all the expectations the EU purports to guarantee, I have chosen to abstain from voting in this vote.
. In the debate in this chamber today, regarding the Charter of Fundamental Human Rights, the Commission representative stated that this Charter was a first step toward a legally binding document. Speaker after speaker, with a few exceptions, referred to the need for a Europe with constitutional rights.
These statements confirm the concerns expressed within my country that this Charter is intended to be the preamble to a European Constitution.
Recently our Taoiseach, Mr Ahern, clearly stated that the European Charter of Fundamental Human Rights should remain a political, not a legal document. Members of the Irish government have recently raised questions regarding whether Brussels threatens Irish identity and Mr Ahern, whilst affirming Ireland's EU membership as fundamental to its prosperity and economic success, firmly resisted any rapid movement to a more federal - centralised - Europe, as it would go well beyond what most Europeans currently wish for or are prepared to accept.
In the light of Ireland's national position and in tune with the wishes of my constituents, I must vote against this Charter of Fundamental Human Rights which, despite being a simple political statement at this time is, by all evidence, intended to be the preamble to a European Constitution which will take precedence over the constitution of my country and the will of the Irish people.
. (FR) I voted, most decidedly, against the draft Charter of Fundamental Rights before us.
I did so primarily to denounce the anti-democratic way in which it was produced. From start to finish, the framing of the Charter gave rise to a series of takeovers by force:
A semantic appropriation, at the outset, regarding the name of the body drafting the Charter. Established as "a body" by the Cologne Summit, it declared itself a "Convention" , a name with unfortunate connotations of 1793 when the French Revolution degenerated into the Reign of Terror under another "Convention" .
An appropriation of parliamentary authority. The Court of Justice is going to be able to impose the terms of this text, whose definitive version was finalised by a Praesidium operating in a far from transparent manner, upon the citizens of our countries, even though it will not even have been ratified by our national parliaments, who, nonetheless, have exclusive jurisdiction over human rights issues! As for the Members of the European Parliament, they were not only refused the right to table amendments to the text of the Charter, but were also forced to vote on the Charter as a whole, which runs counter to the most basic democratic rules.
A takeover instigated against a whole raft of fundamental rights which, worryingly, were discarded from the text. So, for example, the absolutely basic fundamental right of the child to live with its father and mother, even though such a provision was expressly and insistently requested by a number of "Convention" members, was not adopted. The basic right to a nation, which was also demanded and which is also fundamental, was also censored. Any references to the religious heritage of our nations, even though this is explicitly mentioned in the majority of the fundamental texts governing our States, including France, making reference to the Supreme Being, and even though such references were included in the initial text of the Charter, were eliminated following pressure from several sides but particularly, it appears, from the representatives at the highest level of some Member States, in the name of an obscurantism which mistakes the exclusion of any religious reference from the state sector for legitimate secularism.
In the end, the haggling that this type of process inevitably leads to resulted in our weighing the notion of Europeans' "religious heritage" against the promotion of "free enterprise" . No surprise as to what won the day. The limitations of the rule of consensus applied in this sort of context may be gauged by observing the Ubuesque and frankly grotesque choices it gives rise to.
Ultimately there is nothing European about the text of the Charter. As it stands, it could be adopted by just about any country in the whole world. The lot of processes of this nature is to produce texts which necessarily boil down to the lowest common denominator. The value of the content of such an exercise, quite apart from its illegitimacy, given that the European Union has no jurisdiction in the field of human rights, cannot clearly be seen since, in Europe, our freedoms are protected remarkably well by the founding texts of our nations and by the European Convention on Human Rights. The method used, the cuts made and the ambiguity surrounding the very nature of the text, on the other hand, shed a harsh light on the new totalitarian agitators at work at the very heart of the process of European integration.
Marinho Report (A5-0313/2000)
Madam President, Mr Marinho's document is a step towards establishing the future European criminal legal system. Pensioners are in favour of strengthening criminal law, European law especially, as well as national law, for I am afraid that crimes are no longer committed solely by our citizens but by people of other nationalities as well. Pensioners and elderly people fall victim to criminal acts more frequently than anyone else - not major crime, of course, of the sort leading to money laundering, which is what we are combating here, but those related petty criminal acts which make life difficult for everybody and the elderly in particular.
. (FR) Last night we examined four draft texts on combating organised crime which, on the whole, are to be welcomed, even if the reports and amendments from the European Parliament are themselves more questionable.
These texts have two points in common. Firstly, they are mutually complementary, extending Europol' s competence, setting up a Provisional Judicial Cooperation Unit, improving reciprocal assistance in judicial matters between Member States and defining more clearly the conditions for the fight against money laundering which is the result, or the cause, or in any case a necessary component in a great many very serious crimes.
Next, these texts are all based on initiatives by Member States, coming under either the third pillar of Article 67 of the Treaty Establishing the European Community, where the Commission does not have the monopoly on the right of initiative. Let me point out in passing that seven of the reports presented during this part-session have been in response to national initiatives, proving that where this system is implemented, it is proving to be very productive. Moreover, it is developing forms of cooperation that give greater respect to national sovereignty, as is shown by the initiative of the French Republic dealt with in the Roure report, which manages to reconcile mutual assistance in judicial matters and respect for the key interests of the Member States.
We supported these initiatives in general, except where the European Parliament amendments were tending to introduce too much of a federalist bias. We do, however, deeply regret the fact that a fifth text, the Ceyhun report on the two initiatives by the French Republic seeking to step up controls on illegal immigration was referred back to committee. The arguments put forward by the European Parliament are completely fallacious. The fact is, this House wishes to interfere with everything but draws the line at supporting the decisions which nonetheless lie at the heart of the responsibilities of States in order to protect their own peoples. Fortunately, in this field, the European Parliament still has only a consultative role until the Treaty of Amsterdam is fully implemented, yet it is still finding occasion to abuse this role by putting the brake on reasonable decisions.
. (FR) I have already expressed my views, this year, on the proposal for an amendment of the 1991 directive on money laundering. The European Parliament had already pinpointed the omissions in this directive, and the Commission recently tabled a proposal taking Parliament' s comments into consideration. The Council' s common position has not been officially recognised.
The report under discussion today is a direct result of the commitment made at the European Council in Tampere, in October 1999, to combat this scourge of money laundering which amounts to between 2 and 5% of the world' s GDP every year.
The French Presidency made this one of the priorities on its agenda, and has therefore planned a set of legislative measures to create a legal framework broad enough to encompass the crime of money laundering.
We have had proposals, firstly, to extend Europol' s competence to cover money laundering - the Karamanou report - and, secondly, for a raft of measures to improve international cooperation in the field of mutual assistance in criminal matters - the Roure report. These two reports were put to the vote today, and I voted in favour of them.
The Marinho report now seeks to extend the principle of the mutual recognition of national measures for the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds from crime, established by the Joint Action 98/699/JHA in 1998, to decisions in the pre-court phase, especially those enabling the competent authorities to take rapid action to obtain evidence and seize easily transportable assets.
These proactive measures are absolutely essential in order to combat this phenomenon, which has continually grown and taken on an international dimension. As Conclusion 51 of the Tampere European Council states, "Money laundering is at the very heart of organised crime. It should be rooted out wherever it occurs."
I therefore voted in favour of the Marinho report, and in support of the endeavours of the French Presidency.
- (DA) Even if we support the fight against money laundering and can therefore also endorse the need to equip the relevant authorities with the right tools for the job, we cannot vote in favour of Mr Marinho' s report. Because this report, together with the reports of Mrs Karamanou and Mrs Roure, which we are also voting on today, set the scene for harmonising the Member States' procedures under criminal law for establishing maximum and minimum penalties for money laundering, an indirect step is being taken towards developing a common European legal system with courts, police, judges, judicial system etc, a development we neither can nor wish to support.
In any case, the fight against money laundering takes place on a number of levels and, to start with, we see no need to establish maximum and minimum penalties for this at Community level.
. (DE) Obviously it makes sense and we need to combat money laundering. However, there are differing interpretations as to how this can be achieved. If we set minimum penalties in this framework resolution, we shall come up against elementary rule of law problems. If we set minimum penalties, we shall be contradicting cleverly worked-out national criminal codes. We need to approximate, not unify our criminal codes.
Under the rule of law and democracy, criminal codes represent very core of national sovereignty and the Member States should therefore be left to set them.
. I welcome this report. Special action against money laundering was proposed in Tampere in 1999. The European Council, noting that serious forms of crime increasingly have tax and duty aspects, called upon the Members States to provide full mutual legal assistance in the investigation and prosecution of this type of crime and for the approximation of criminal law and procedures on money laundering. It was accepted that the principle of mutual recognition should also apply to pre-trial orders, in particular to those which would enable competent authorities quickly to secure evidence and seize assets, which are easily moveable.
Through this initiative the French Presidency proposes the adoption of a framework decision for the approximation of criminal law and procedures on money laundering (e.g. tracing, freezing and confiscating funds).
The adoption of this report and the French initiative will undoubtedly assist in the fight against money laundering.
- (NL) There is often a fine line between business activities and white-collar crime. The drugs and arms trades, illegal waste dumping, leaving consumers non-plussed with poor quality products, banking secrecy and tax havens undoubtedly contribute to the much championed economic growth. Yet they clearly run counter to the interests of human beings and the conservation of our environment. The right to property appears almost to be sacrosanct. That was the case a century ago, and although there was a crack down, it is now back in full force. Therefore any move to improve our chances of depriving those who profit from illegal financial practices of their gains, is a step in the right direction. This subject has also been seized on with a view to enhancing cooperation between European police forces. It sometimes seems as though this objective takes precedence over the fight against white-collar crime. In practice, such cooperation could primarily be deployed, once in a while, for purposes other than the fight against money laundering. This has an adverse effect on the rights of citizens who do not commit such crimes. Therefore the best solution would be for banks and other enterprises to place their books fully in the public domain, and to develop democratic control over the economy.
. I congratulate my Socialist colleague, Mr Marinho, for his excellent report on strengthening the fight against international money laundering and organised crime. Crime is one of the greatest concerns of our constituents and many strongly support criminals being put under lock and key. We must be tough on crime and tough on the causes of crime so that from Manchester to Madrid, our citizens are safe and are afforded full protection from criminals throughout Europe.
Money laundering feeds the trade in drug-trafficking. Existing EU law is clearly not enough to stem the tide of the reported USD 590 billion which is laundered world-wide every year. We welcome the French Presidency's initiative aimed at improving cooperation between national authorities responsible for tackling money laundering and laying down uniform penalties. All Member States should treat money laundering as a criminal offence carrying a minimum sentence of four years' imprisonment.
Further measures are being voted on by the European Parliament this week in our efforts to crack down on international crime. We are looking to extend the remit of Europol - the European Police Cooperation Unit - to cover serious international crime. We also want to remove legal barriers which prevent the extradition of suspected criminals accused of money laundering or other related offences involving illicit funds. This will be an important tool in allowing criminals to be tried across Europe.
These reports are crucial if the single market is not to become a free market for criminals. The last thing we want is that the single market allows criminals to enter the single market unseen by the back door. These measures drafted by Socialist MEPs are an important step in combating international crime and I urge the House to support these reports.
Karamanou Report (A5-0312/2000)
Madam President, I voted for the Karamanou report, whose objective is also of major importance: the creation of a European Police Office. However, a question mark has formed in my mind because, the other day, a pensioner, Mrs Lucia Boroni, said to me: 'I was walking down the road when someone ran off with my handbag. Then I saw a policeman nearby with a badge saying 'European Policeman' on his jacket, and I asked him: "Why aren't you chasing that thief who has stolen my handbag?" And the policeman replied: 'Because of the principle of not interfering in national responsibilities, the principle of subsidiarity. That thief was Italian: an Italian policeman should have been chasing him. I am the future European policeman'.'
I hope that this question mark remains nothing more than a question mark! We shall see ...
. Although we will support the report, we, as British Conservatives, have particular reservations regarding certain aspects of the report, as follows: extension of QMV - in respect of Europol the Council will act by a two-thirds majority in accordance with Article VI of the Treaty (Article 1 (1b) - Amendment No 3); centralising Europol's powers - the Court of Justice will have jurisdiction to rule on any dispute or conflict between Member States regarding the interpretation or application of the Convention (Article 1 (1d) - Amendment No 5).
. While welcoming closer cooperation between the Member States' police forces both amongst themselves and through Europol, I share the rapporteur' s concerns about the lack of democratic accountability of Europol.
As money laundering assumes vast proportions throughout the world it is clear that Europol should have the powers to combat it, with a view to devising a European strategy for police and judicial cooperation. However, it is vital that national parliaments and the European Parliament have access to information on Europol's activities in order to ensure political accountability and that there is a role for the European Court to ensure judicial accountability.
Roure Report (A5-0314/2000)
Madam President, I voted for the Roure report, which is also a document which fights crime by adapting criminal legislation. However, also in this regard, I have to say that, last Saturday, I was in Curno, the municipality where I live, outside the bank where pensioners go to draw their pensions each month. I saw an extremely long queue of pensioners and elderly people. One of them, the last in the line, recognised me and asked me: 'Why is this queue so long?' . I went to find out and came back to her with the reply: 'They are carrying out checks to make sure that none of the money is dirty, in observance of the new legislation' . 'I don't care,' said the pensioner. 'Clean or dirty, I need my pension money.'
There you are. This is an example of what I hope will not happen when this document is implemented.
. (ES) The parties that I represent in this House, Eusko Alkartasuna and Esquerra Republicana de Catalunya, fully support the Roure report on improving judicial cooperation in criminal matters, particularly in the area of combating organised crime, the laundering of the proceeds from crime and financial crime. We also support the future establishment of a convention to help combat organised crime and money laundering, and the various measures proposed in order to achieve those purposes. The idea of creating an area of freedom, security and justice in Europe is, obviously, an aspiration that we share.
We feel that the strict limitation of the reasons for which the Member States may refuse to provide judicial cooperation solely to "essential interests," thus excluding the notions of sovereignty, public order and national security in force up until now is a step forward, but is still inadequate. This is mainly because we still find it unacceptable for a State to be able to invoke a "general interest" in order to be able to deny judicial cooperation in criminal matters. This shows, once again, that the Member States have a long way to go in understanding the meaning of shared sovereignty. Moreover, I should point out, as a Member representing Basques and Catalans, that there continues to be an emphasis on cooperation between States, without taking into account that in the EU other police forces operate that are not State bodies.
This report and, in general, the area of freedom, safety and justice in Europe, is based on democracy and on the rule of law that should reign in the EU. Therefore, what most concerns me about the future of legal cooperation in the EU is that currently some States are proposing criminal reforms that are bordering on the violation of human rights. As you will be aware, the Spanish government has initiated a reform of criminal law to make sentences tougher for certain types of crimes. Specifically, this special legislation is considering sentences of up to ten years in prison for children of 14 years of age, not to mention other measures.
Ladies and gentlemen, we are convinced that Europe needs to construct the area of freedom, security and justice that we so often cite in our speeches. We will be the first to support it. However, I would like to draw your attention to the possible reforms of criminal law that could take place in various Member States such as Spain, for example, with the Partido Popular in power - which is taking advantage of a certain situation - because these reforms are still a concern for the Europe of freedom and democracy.
. I welcome Mrs Roure' s report on another initiative from the French Presidency - this time to step up cooperation in the legal area to ensure that no barriers are put in place to prevent the extradition of suspected criminals accused of money laundering or other related offences involving illicit funds.
The draft convention proposes that banking secrecy may not be used as a reason to refuse a request from another Member State for information on somebody suspected of being involved in financial crime. In addition, the idea is that, on request, Member States should furnish details of all bank accounts held by suspects. The aim of the new convention is to oblige the Member States actively to pursue suspicious transactions.
Gebhardt Report (A5-0317/2000)
Madam President, this is a document - which I voted for - which is intended to establish gradually, step by step, a European public prosecution service. In fact, a provisional cooperation unit is being set up, composed of a representative of the judges or police officers with equivalent competence from each of our 15 Member States. However, I would have hoped that this body would also have included representatives of the lawyers of each of the 15 States, for I feel that, at a time when we have to establish something new in the legal area, it would be beneficial to consult not only the judges who judge but also the lawyers, who have a great deal of experience in the field. And I am not saying this merely because my daughter has recently graduated as a fully-fledged lawyer.
- (DA) The Gebhardt report' s undisguised intention to institutionalise judicial cooperation and make it into a supranational affair by setting up Eurojust is based upon a highly problematic premise. There is not just one, but there are fifteen different legal systems in the EU. Working these different legal traditions into the EU' s bureaucracies could lead to an élitist and non-transparent system without any form of democratic support. Nor will such a system be able to solve the problems faced by the Member States.
We are also strongly opposed to the ambition to make the EU into a constitutional State by establishing 'independent legislative, executive and judiciary' bodies 'with counterbalancing powers' . It is still the Member States, as constitutional States, which must be at the heart of European cooperation. That is why we are voting against the report.
Langenhagen Report (A5-0310/2000)
Madam President, this is the only report which I voted against. I voted against this document because I was astounded to find that the explanatory statement of the rapporteur, Mrs Langenhagen, clearly affirms that the procedures for implementing this programme, which has distributed EUR 665 million, have been irregular. I regret to say that it informs us that some of the members of the committees responsible for allocating the European funds for research in the sectors of hunting and fisheries also benefited from this research. I therefore feel that we should be much more careful in carrying out our financial activities in respect of research programmes than we are at present.
(The sitting was suspended at 12.52 p.m. and resumed at 3 p.m.)
Turkey (continuation)
Mr President, as a member of the EU-Turkey Joint Parliamentary Committee, I take a close interest in Turkey's accession prospects. I should like today to highlight Mr Morillon's call for a European-Turkish discussion forum in the House and for a debate on Turkey's accession prospects in the national parliaments in our Member States. This is important for Turkey, but it is even more important for the Member States themselves and for our citizens. Our governments agreed to Turkey's accession prospects in Helsinki. The people of Turkey were surprised by this decision and many still fail to understand it. This is because Turkey's own people have been offered no forum for discussion, with the result that the issue is being discussed subliminally, in ignorance and without any knowledge of the background to the Helsinki decision. This is giving rise to an anti-attitude which we cannot afford in the Union, given the large number of Turkish immigrants already living here, and which, given the increase in xenophobia, we must not afford.
My Turkish counterparts in the Turkish Grand National Assembly are also complaining about this deplorable state of affairs in which no-one wants to talk to them openly, no-one from the national governments or parliaments and, to all intents and purposes, no-one from the European institutions. Of course there are informal discussions, but there are, to all intents and purposes, no official meetings. One almost gets the impression that there is a sort of gentlemen's agreement to talk about Turkey's accession only behind closed doors. What is everyone afraid of? Was the Helsinki decision premature? The initial euphoria of the Council and Commission has clearly waned. Apart from declarations of intent, so far Turkey has made no fundamental progress towards meeting the political criteria.
Consequently, there is even more need now, almost one year on from Helsinki, for Turkey's accession prospects to be debated in our national parliaments and with our citizens. We owe it both to Turkey and to our own people, and this sort of discussion will perhaps help to integrate the Turkish immigrants already living in our midst.
Mr President, if Turkey were a member of the EU, it would be the most populous Member State after Germany. It would be the first Member State geographically to bridge the gulf between Europe and Asia and to have a mainly Muslim tradition. Unfortunately, it is a country which is not only large but which also has an unstable feel about it when it comes to democracy.
All these factors go to show that Turkey' s application for membership of the EU is one of the most important issues for the EU' s future. The Commission' s latest report on enlargement confirms that progress has been made but also highlights large deficits in terms of democracy, human rights and the treatment of ethnic minorities such as the Kurds. Turkey has not come so far as had been hoped. Torture is still practised, and the military plays far too large a political role. Turkey' s role in Cyprus is also unacceptable.
My role here is to represent the members of the Group of the Party of European Socialists in the Committee on Budgets. It is, of course, economic considerations that are at issue. From an economic point of view, poverty, inflation and budget deficits are general problems, like the uneven social distribution of the results of economic progress. Major structural reforms are needed in these areas.
Mr Seppänen' s report is about increasing the European Investment Bank' s powers and mandate to take action in Turkey. Seen from an institutional point of view, this issue is crucially linked to the Customs Union with Turkey, which has existed for many years. That Customs Union nonetheless needs to be strengthened by means of a special programme of measures from the European Investment Bank because the latter does not see Turkey as belonging yet to that circle of countries entitled to pre-accession aid.
We see it as a matter of great urgency for the EU, through the EIB, to support development so that Turkey might as soon as possible set a practical process in motion with a view to fulfilling the Copenhagen Criteria. That is why the demands for democracy and human rights must also find expression in the EIB' s financing activity. In practical terms, this is about the opportunities for granting loans for projects in Turkey amounting to EUR 450 million between now and 2004. Certainly, Turkey is already entitled to loans in a number of connections, but the Commission now wants to invest in economic development, especially where the infrastructure is concerned, in order to strengthen the country' s economic competitiveness.
Allow me to comment on the procedure in terms of principle, leaving aside the point at issue. This is a consultation procedure, but it would be reasonable, of course, for it to be a codecision procedure because these decisions can in actual fact lead to the Budget's having to be adjusted. That particularly applies at this stage when we are progressively committing more and more of the EIB' s resources, but without fully covering the financial risks we are taking. When the EIB grants loans to countries other than the Member States, Parliament ought also to be consulted about the political priorities to be set in what is a part of the Bank' s activity mainly motivated by foreign policy.
The immediate Budget problem is that there is a danger of there being no margin left in the guarantee fund reserve. We are increasing the Investment Bank' s commitments, but we are not increasing the EU Budget' s loan guarantee reserve to the same degree, and we have undertaken to provide 65% finance if a loan cannot be repaid. The residual guarantee fund reserve is now so low that it may prevent the Union from using the EIB as an instrument if new events should occur, requiring initiatives of this nature.
In spite of this concern, the Committee on Budgets nonetheless proposes that Parliament approve the Commission' s proposal. However, we back the rapporteur' s criticism that there is at present no effective assessment of the EIB' s loan operations and that there are deficiencies when it comes to public scrutiny and democratic control of the Bank' s activity.
If we shall nonetheless be voting in favour of the proposal, it is because we think it important to contribute to more positive development in those areas where Turkey is still falling down, especially the economic area.
Mr Morillon has written a good report stressing that neither religious objections nor geo-strategic considerations are the decisive factors for Turkey's accession.
The challenge for Turkey in fulfilling the Copenhagen criteria is to reform not only the constitution but also its political and intellectual inspiration. In Western Europe ideas of pluralism and differentiated identities within the same State have led to recognition of cultural, linguistic and political rights and devolution. Turkey needs to adopt these modern European notions of diversity and the right to be different. The Kemalist ideology that was modern in 1930 is not so in 2000. Hence my amendments on the need for a political solution for the Kurdish people.
It is unacceptable that the Commission omitted any mention of the Kurds from the accession partnership document, though they have been referred to in successive regular reports and Mr Verheugen mentioned them this morning.
I hope Parliament and the Council will remedy that omission. It does not help Turkey or the European Union to fight shy of this issue, the biggest single cause of Turkey's poor human rights record. Until there is a solution for the Kurds there will be no fulfilment of the Copenhagen criteria and I therefore call upon Parliament to pass my amendments, and on the Council and Parliament to insist that a solution for the Kurds is a key to unlocking the problems of Turkey fulfilling the Copenhagen criteria.
Mr President, Mr President-in-Office of the Council, Commissioner, as a member of the delegation to the parliamentary cooperation committees for relations with the three countries of the southern Caucasus - Armenia, Azerbaijan and Georgia - I wholeheartedly support Mr Morillon' s report, particularly Article 18, which calls on the Turkish Government to improve its relations with its neighbours in the Caucasus.
While there is a special relationship between Azerbaijan and Turkey, this is far from being the case for Armenia, a country against which Turkey is maintaining a commercial blockade, which is not acceptable in a country which has been accepted as a candidate for membership of the European Union. The dispute relating to acknowledgement of the Armenian genocide should also be waived in order to enable diplomatic and trade relations to be normalised, especially as Turkey plays a key role in the project for the construction of an oil pipeline taking petroleum from the Caspian Sea to the Turkish port of Ceyhan on the Mediterranean.
Turkey also needs to take on board environmental considerations, particularly in schemes such as the construction of major dams, which will necessarily have an impact on the water systems of neighbouring countries.
Mr President, I should like to congratulate General Morillon on what is, under the circumstances, a most balanced report. We all know how difficult it is under such difficult circumstances to deal efficiently with successive efforts to serve political, economic and other purposes and interests at the expense of principles and rules of law and generally using two yardsticks and two sets of scales.
That is why the frankness which runs through the Morillon report deserves special mention, although fewer excuses at some points in the report would, I think, have reflected the factors used to evaluate Turkey's progress towards accession more accurately. In this context, I would like to reiterate the basic conclusion in paragraph 22 that Turkey does not meet the Copenhagen criteria and draw attention both to the fact that Turkey has been condemned on numerous occasions for acts and omissions in relation to human rights, democratic freedoms and its international attitude and to the European Parliament's recommendations that Turkey comply with the relevant European values.
On the other hand, although paragraphs 9, 10, 12 and 17 expressly refer to infringements of these values by Turkey on numerous occasions, especially by the Turkish occupying army in Cyprus, which Turkey is called on to withdraw, the fact remains that it would have been preferable to roundly condemn Turkey's present and past responsibility for problems caused by its intransigence and the resultant impasse on the Cyprus question - where, it should be noted, there are clear signs of Turkey's intention to provoke a new heated crisis -, its failure to abide by international conventions with its expansionist policy towards Greece, its concealment of the historical truth of the Armenian genocide and its disregard for the fundamental minority rights of the Kurds.
Something along these lines might have been more helpful, including for Turkey, because it would have sent a more accurate message to the forces in Turkey which really do intend to modernise the country and it would have supported their efforts to put conditions in place which guarantee its European prospects, giving them serious arguments with which to convince the many sceptics that those prospects are, in fact, well-founded.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, the President-in-Office said this morning, this is a highly topical debate because it coincides with the documents presented by the Commission - the report on Turkey's progress and of course, more importantly, the accession partnership.
This is the first serious step on the road towards Turkey's accession and the accession process can now move into the practical application stage. We, for our part, welcome this. Turkey, for all its differences, always was and still is an integral part of Europe. Old feuds cannot deny Turkey its place in the life of the Member States of the European Union. If Europe can accept Turkey for what it is and welcome it into the European family, with all its differences, it will, I think, have made a quantum political and cultural leap. It will have demonstrated that our values are catholic values which seek not to iron out the differences between the partners but to assimilate their differences and peculiarities.
Of course, in order for there to be assimilation, there must be common ground. Our rapporteur has identified and brought Turkey's attention to this common ground in his really excellent report, for which I too wish to thank him. The common ground is democracy and it presupposes freedom of opinion, i.e. equal human and political rights for everyone, irrespective of national origin, and the right to choose a government in free elections, in truly free elections and only in free elections, something which is, of course, incompatible with autonomous centres of power, especially autonomous centres of excessive military power. What more could one ask of the Morillon report? Only, perhaps, that it might have stated more clearly at this point that there can be no democracy in Turkey and there can be no accession by Turkey unless the military is stripped of its excessive, constitutionally-protected powers. Democracy is compatible with institutionalised civil functions for the armed forces; it is not compatible with fundamental military intervention in political life, irrespective of whether or not it is sanctioned constitutionally.
It is only natural to expect a democratic country to display a peaceful attitude towards its neighbours, especially if they happen to be future partners. And from this point of view, the report is right to condemn the bombing of Kendakor by the Turkish air force and to highlight and reiterate the Turkish Government's obligation to support negotiations between Turkish and Greek Cypriots without preliminary conditions.
What is worrying is that Turkish officials and the Turkish press seems to be taking a reactionary stand, rather than encouraging Turkey to move in this direction. I trust that Turkey will start to take a more serious view of things and understand just what its obligations are.
Mr President, it is a matter of regret that our debate today has been marred by a small cluster of hostile amendments. These have been put forward by the TDI, GUE et al. I find them unseemly, ill-advised, untimely and inappropriate because these are amendments which use three words - "genocide", "Muslim" and "Asian" - in a way that is racist, derogatory and discriminatory and which causes impenetrable and false barriers to be erected against Turkey's accession to the Union.
Muslims follow one of the three Abrahaminic faiths. Islam is the brother of Christianity and Judaism. "Asian", in this context, is used as a racist term to be deplored and dropped. As regards genocide: Turkey is not responsible for the Armenian massacre. If we accept that, do we then place all of the Ottoman Empire's crimes against humanity at modern Turkey's door? Indeed, the UN Convention of 1948 has not been broadened to include the Armenian tragedy. Until that happens I do not think this Parliament should act differently. I welcome Turkey's careful progress towards the Union and I support the Commission and the Morillon report.
Turkey' s accession to the European Union is an issue that has become even more topical.
Unlike some others, I am not stirring up the religious argument in order to put off this prospect. This cannot, however, be just a formality. I am thinking, instead, of acknowledgement of the Armenian genocide of 1915. In the country currently holding the Presidency of the European Union, the French National Senate recently at last proclaimed this significant act of public recognition, two and a half years after the French National Assembly.
Acknowledging this act of genocide does not mean that the present-day Turkey is a barbaric nation. Quite the contrary, a nation only grows in stature by facing up to its past. How could Europe maintain its credibility with regard to the state violence perpetrated in the world today, even, at times, including genocide, if it were to embrace Turkey as a Member while brushing aside its history? Furthermore, the ongoing denial and repression of the Kurdish people is as appalling as it is unacceptable. The Turkish parliamentarian, Leyla Zana, winner of the Sakharov Prize, and in prison since 1995 merely for haven spoken in Kurdish within the Turkish Parliament, is still languishing in prison. These are facts that the European Parliament has highlighted on a number of occasions. There is no justification for our omitting them today.
Mr President, Paragraph 17 of Mr Morillon' s report states that the European Parliament 'calls on the Turkish Government to withdraw its occupation forces from northern Cyprus' . I am myself the author of this wording in the form of Amendment 72, adopted by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on 10 October 2000.
I should particularly like to address Mr Verheugen, as the Commissioner with responsibility for enlargement, and also the French Presidency. Almost 40 per cent of Cyprus is occupied by foreign troops in the form of Turkish soldiers. Eleven years after the fall of the Berlin Wall, Nicosia is now Europe' s only divided capital. Historically, Cyprus - the island of Saint Paul and Saint Barnabas - has not previously been divided, but has now been so for 26 years due to a foreign invasion.
The EU' s four freedoms cannot be applied to the whole of Cyprus following the partition. Is it possible for Turkey to begin membership negotiations at all without the four freedoms' being applied in Cyprus? Must not Nicosia become a united city and Cyprus a united country? Must not the occupying troops be withdrawn?
Previous speakers referred to the genocide in Armenia. This took place only 24 years before Hitler' s time and before the Second World War, when Hitler began the annihilation of the Jews. He himself referred to this genocide as if it were something forgotten. Turkey must come to terms with the truth.
Mr President, ladies and gentlemen, Mr Morillon has made a comment under Recital D in his report which should, I think, play an important role in this debate.
Mr Morillon says that Turkey should try not to perceive the European Union as an exclusive Christian club which wants to keep it, Turkey, out. This premise presupposes that the opposite holds true within the European Union, i.e. that we are not an exclusive Christian club which wants, can or should exclude Turkey on relativistic religious or cultural grounds. The premise should be that a country with a laicistic constitution inhabited predominantly by Moslems which is based on the values on which the European Union itself is founded - i.e. freedom, equality and tolerance - could enrich the European Union. The European Union is not founded on religious values, it is founded on values which we owe to the Enlightenment and which, quite independently of the religious leanings of a person or a country and its inhabitants, find their way into the constitutions of the Member States and, as we have seen during today's debate on the Charter of Fundamental Rights, into the EU's perception of fundamental rights. This means that, as a democratic state under the rule of law with separation of powers and fundamental values as we understand them, Turkey will enrich the European Union.
At the same time, however, it is clear from Mr Morillon's report that Turkey is nowhere near meeting these demands. The Copenhagen criteria are, admittedly, economic criteria, but they are also criteria which are centred around precisely these points. The question is, how far have tolerance, democratic rule of law, separation of powers and respect for the separation of powers been put into practice in Turkey? And the answer is, as Mr Morillon's report makes clear, not far enough. Too little progress has been made and Turkey must do better.
Mr President, this debate is not about how the European Union will integrate into Turkey; it is about how Turkey will integrate into the European Union. I agree with that entirely and I think that the report by the honourable Member shows how this can be achieved. I should therefore like to turn to the Commissioner and the President-in-Office and ask them, given their level of support for the Morillon report - as they themselves have said -, why they were so lacking in inspiration and loath to include in the accession partnership which they formulated issues such as the Kurds, the Cyprus question and peaceful, non-threatening coexistence with Turkey's neighbouring countries, issues which have been left out of the basic debate with Turkey.
As far as the Armenian genocide is concerned I fully agree that it should not be a precondition to Turkey's accession. However, the debate here is about what we have to say and what we remember. Turkey will become an essentially democratic country once it learns to live with its past, just as democratic Germany has learned to live with its past - we asked the same of it.
Mr President, I should like to offer General Morillon my warmest congratulations on his report, in which he has combined perceptiveness with clarity. In addition to explaining how far Turkey is from complying with the Copenhagen criteria, Mr Morillon also lists and enumerates what additional conditions Turkey must meet. They include the Cyprus question, the role of the Turkish army, especially the national security council, the all-powerful position of which is out of keeping with the principle of democracy, the Kurdish question, which is of paramount importance, and last but not least, the virulent conflict with Greece which Turkey must endeavour to defuse.
Commissioner Verheugen has explained to the House that, first and foremost, the political criteria must be met. As you all know, our group was highly sceptical about Turkey's candidate status but we are delighted, now that Turkey has candidate status, that it is on the ball and has decided to engage in a process of reform in order to meet the demands of the European Union. Turkey is being responsible.
I should like to mention a number of economic criteria, such as the high rate of inflation which was over 100% and which is still over 50%, the high national debt as the result of the strain on the national budget from military expenditure and the military conflict with the PKK, high real interest rates, the continuing predominance of the public sector, huge regional differences in Turkey, a prosperity differential within Turkey of 1:10, which the European Union will never be able to bring under control, different educational qualifications, illiteracy, which still affects 27.6% of women, i.e. problems which Turkey itself must resolve.
The optimism of people such as deputy prime minister Mesut Yilmaz, who believes that the Maastricht criteria will be met as early as 2002, is to my mind exaggerated. Turkey must know that it has embarked on a difficult journey, that it will have to give up its sovereignty and will have to exert itself. We want to support it on this journey, not obstruct it and, above all, we want to keep our financial promises.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I should like to speak in this debate in my capacity as the author of the report on the accession of Cyprus. Since both Turkey and Cyprus are candidates for membership of the European Union, it is increasingly clear that a solution to the Cypriot question is becoming a matter of internal policy. Commission Verheugen has confirmed that the Cyprus issue plays a very important part in the discussions currently being conducted with Turkey. Given the political and military presence of Turkey in the northern part of the island of Cyprus, this could not fail to be the case.
Our rapporteur, Mr Morillon, deserves our congratulations for stipulating that a solution to the Cyprus problem must be one of the preconditions for Turkey' s accession. 'It is hard to understand today,' he writes, 'how it can remain divided by a wall, while in many other places such walls have crumbled over the past decade.' In order for this outdated wall to be brought down, it is now essential for Turkey to comply with the Security Council resolutions requiring it to withdraw its occupying forces from the northern part of the island. Paragraph 17 of our motion for a resolution explicitly calls for this.
It is high time that Turkey listened to the Turkish Cypriots, the great majority of whom wish to overcome the divisions of the past and join Europe alongside the Greek citizens of Cyprus. If, on the other hand, Turkey continues to fuel the separatist, even annexationist impulses of the unofficial government of northern Cyprus, then it will be responsible for causing the proximity talks to fail. In the medium term, an attitude of this kind would be an insurmountable obstacle to Turkey' s accession. One of the three conditions stipulated in the Morillon report, a condition that the European Parliament will be adopting, would still remain unfulfilled.
Once the Ankara Government has understood that the status quo is not acceptable to Europe or to the rest of the world, then considerable progress may be made: the island may be reunified, and a fair and lasting global settlement may be achieved tomorrow in compliance with international law.
Mr President, there is much in this resolution on Turkey's progress towards accession which is commendable - in particular the call to the Commission to implement a properly resourced pre-accession strategy. But where is the real welcome for the Helsinki decision to accord Turkey candidate status? Where is the recognition in the resolution of the remarkable efforts, and I quote here from the explanatory statement that accompanied the resolution, 'the remarkable efforts that Turkey is making to adapt its structures to EU requirements'? In fact what a pity that Turkey was not discussed during the wider enlargement debate in the context of the other candidate countries.
Of course peoples of Kurdish origins as well as other cultural and linguistic minorities must not be subjected to political, economic or other discrimination and must have the opportunity to express themselves freely, but this expression should be through entirely peaceful means and without intimidation and terrorism. We should remember that the removal of Turkey from the western orbit was a prime objective of Soviet policy throughout the Cold War period and that the PKK was supported as an instrument of this policy. Where is the demand in this resolution that the representatives of minorities should renounce violence? Civil peace is a prerequisite for investment and economic progress. Terrorism has been a barrier to such progress.
We should also be clear that the resolution of extraordinarily difficult problems such as Cyprus, which requires the assent of all the people of Cyprus, will not be helped by frustrating Turkish progress towards accession. After all Turkey, along with Greece and the United Kingdom, is one of the guarantor powers in relation to Cyprus.
I detect increasing nervousness in this Parliament about the potential impact of the accession of Turkey on the Union. I might say there is increasing nervousness among the citizens of many of the current Member States about the pace and intensity of political integration within the EU and the leftist thread which runs through the fabric of this development and is increasingly visible. How much more desirable and acceptable would be the goal of a looser community of nation-states trading freely and acting in unison over a limited range of policy areas and how much easier it would then be to accommodate a country such as Turkey.
Mr President, we cannot vote in favour of the Morillon report due because we are convinced that, contrary to what is being maintained and what many people in Turkey hope, the accession process will not improve the standard of living of the people. On the contrary, it will make it worse. The real purpose of the report finds expression in the draft resolution, with its references to Turkey's gross domestic product, the high level of trade with the European Union and the anti-grass roots, liberal, economic reforms to accelerate privatisation and strengthen the bases of a free market economy which the Turkish Grand National Assembly has passed at the request of the International Monetary Fund.
The enthusiasm with which the resolution welcomes Turkey's intention to commit military capabilities under the common security and defence policy is in keeping with the general tone of the report. In other words, we are talking about increasing the degree to which Turkey is subject to the economic, political and military objectives of big business in the European Union.
We have not, of course, overlooked the positive references in the resolution, such as the reference to human rights, despite the fact that it mistakes manipulation of the status quo for progress and ignores the 10,000-15,000 political prisoners. There are also positive references to Cyprus, with the call for the occupying forces to be withdrawn, to the need to implement the decisions of the European court, as in the Loïzidou case, to the need for a political solution to the Kurdish question and to the bombings in Iraq. But we are afraid that, yet again, they are no more than a wish list. Why is none of this included in the European Commission's report?
For us, the basic issue is this: despite numerous allegations to the contrary, not only has Turkey failed to improve the standard of living of its people, in certain sectors it has made it worse since customs union in 1995 and the declaration of candidate status in 1999. There can be no doubt that the accession process and accession itself will reduce their quality of life, especially in the economic and social sectors. There can likewise be no doubt that any funding which it receives will be used to strengthen its oppressive instruments and encourage the regime to continue with its present policy.
Besides, we fail to recognise the sovereign circles of the European Union as defenders of human rights. Their actions to date have proven the contrary, which is precisely why our feelings of solidarity with the people of Turkey force us to oppose its accession and, by extension, the reports which advocate it.
Mr President, ladies and gentlemen, Commissioner, as several Members of this Parliament have pointed out today, the path to Turkey' s accession to the European Union will be long and hard.
A number of speakers have expressed their concerns regarding the human rights situation and the treatment of minorities, particularly the Kurdish question, the heavy involvement of the military in political life, the legal system and capital punishment, all of which are very serious issues. We can but share these concerns, which were duly expressed by the Commission in its last annual report.
At the same time, however, I feel we must not paint the situation blacker than it actually is. Progress has been made and encouraging signs can be seen. The Turkish Government has announced a whole raft of reforms. President Sezer has made a personal commitment to the process of modernisation in his country. I therefore think we must encourage the Turkish authorities to forge ahead in order to achieve the necessary compliance with the Copenhagen political criteria. At the same time, we must continue to be vigilant with regard to the actual implementation of the measures that have been announced. This, it seems to me, is precisely the balance advocated by Mr Morillon' s report.
The strategy adopted in Helsinki last December marked a turning point in relations between the European Union and Turkey. It is within this balanced framework that we shall have to resolutely continue our work to promote rapprochement between the European Union and Turkey.
So, in conclusion, let me say: let us be demanding, let us be vigilant, let us set our terms but, let us not be excessive in our demands, as we too must live up to our commitments and the European Union made an important decision in Helsinki.
Mr President, I should like to close the debate by pointing out that there is, of course, a link between the Commission report on the progress that has been made, or not made, in Turkey and the accession partnership.
Several speakers have criticised the fact that the Commission failed to address certain problems. I can only assume that these speakers have not read the report, because all the problems referred to here, which the Commission allegedly failed to address, are dealt with in the report. Nor is it correct to say that the Kurdish problem was not called by its name. Where the report talks about the Kurdish language, Kurdish culture, Kurdish settlements, Kurdish parties, it calls them Kurdish. Anyone who says that the concept or the word "Kurdish" does not occur has obviously not read the report. I must defend myself against the impression created here that the terminology of the 2000 report differs from that of the 1999 report. It does not.
What is new is the accession partnership, and the accession partnership contains a very important stipulation: that the candidate country must deal with all the issues addressed in the progress report. In other words there is an internal link here. The accession partnership per se is a very balanced document, based largely on the Helsinki conclusions. Allow me to correct the erroneous impression, which one or two speakers are clearly under, that it is already a fact of life. We are at the proposal stage and I am not in a position this afternoon to tell you if this project will get beyond the proposal stage, especially if Parliament endorses proposals made here this morning and this afternoon. It is not my place to give Parliament advice or to criticise - nor shall I do so. My place is simply to point out any consequences which the decision may have. If you deal with the Armenian question in connection with the EU report - please read my lips: the Armenian question in connection with accession to the EU, then the project which we have discussed today will simply never get off the ground.
If the Helsinki conclusions on resolving the Cyprus question are changed along the lines called for by some speakers in the House, i.e. that accession should depend upon resolving the Cyprus question, the project will again founder. We changed precisely this last year with the backing of a large majority in the European Parliament. We have said in the past that it is not a condition and all we can demand of Turkey is for it to do its best, in all earnestness, to find a solution. However, we must never forget that it will take two sides to resolve this issue, not just one. That is why you cannot demand more of Turkey than serious, constructive, credible effort and you can only demand that a solution be found by those who have made resolving the problem their overall objective.
Finally, I feel that I should again point out that we made Turkey an offer with the Helsinki strategy. What we now need is to take the first step of the Helsinki strategy and I think it is unfair to evaluate this strategy as if it had already failed, even though the first step has yet to be taken. What we need now is to take the first step and it is your responsibility, as members of the European Parliament, to decide whether or not we can do so.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Euro-Mediterranean conferences in Marseilles
The next item is the oral questions to the Council (B5-0551/2000) and to the Commission (B5-0552/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the Euro-Mediterranean conferences in Marseilles in November 2000.
The author of the questions - Mr Brok - would normally take the floor first, but he is in a meeting with the President and is on his way. As we are so short of time, would Mr Moscovici mind replying to the question before it is formally put, because he knows the content of the question?
. (FR) Mr President, Commissioners, ladies and gentlemen, I shall have to give my answer before Mr Brok returns from his meeting with the President because I myself will presently have to attend a meeting with the President. We are obliged to do this because of a very heavy schedule.
I should like to thank Mr Brok for allowing me to give an assessment of the current state of the European Union' s Mediterranean policy since this is, as you know, the eve of the Fourth Conference of Foreign Ministers from the Euro-Mediterranean Partnership, which is to be held in Marseilles.
You will be aware of the importance the French Presidency attaches to enhancing the Mediterranean aspect of the European Union' s external relations. Indeed it has made this one of the priorities of its term in office. It is, moreover, the reason for our insistence on drawing up an assessment of the results of the first five years of implementation of the Barcelona process, in order to be in a position, in Marseilles, to establish the necessary guidelines. Commissioner Patten, whom I must welcome, expressed some interesting avenues for investigation in this respect in his communication on reinvigorating the Barcelona process.
Mr Brok referred to the common strategy on the Mediterranean Region, adopted in Feira in June. This was an important and useful contribution. This, however, unlike the Euro-Mediterranean partnership, which unites the Fifteen Member States with twelve partners on the southern coast of the Mediterranean, is an instrument for discipline within the Union, to some extent, designed to intensify the coherence and coordination of all Community instruments and Member State policies with regard to the Mediterranean region.
Priorities for the implementation of this common strategy have already been established by the Presidency and were presented to the Council of Ministers in September. The Presidency strove particularly to identify areas on which the European Union and its partners of the southern Mediterranean should concentrate their efforts in order to reinvigorate the Barcelona Process, particularly by intensifying political and economic dialogue, improving the effectiveness of Community aid, the implementation of sub-regional cooperation and South-South integration, and even intensifying initiatives in the field of justice and home affairs.
This is indeed also our objective for the Marseilles Conference. In the course of the two days of the meeting, the Presidency aims to succeed in giving a new impetus to the process, with everyone on board. There is probably no need for me to outline in detail the political background of this conference, but I very sincerely believe that the current problems in the Middle East make this Euro-Mediterranean dialogue more essential than ever.
The fact that the situation in the Middle East is difficult at present is not, therefore, a reason to lower our ambitions for the Marseilles conference. I am not, of course, saying that the current situation will have no impact on our meeting. I am thinking in particular of the Charter for Peace and Stability, which was discussed at great length among the 27 partners, but whose adoption probably calls for a regional environment where peace has been established.
Mr Brok, who has now rejoined us, asked questions specifically about the delays noted in negotiations. Should we really use the term 'delay' ? It is true that discussions have been lengthy and occasionally delicate, but I would say that this is understandable, considering the political context in the Middle East. The main thing, in my view, is that work is going forward and that the project is not being abandoned.
In this respect, I believe that the 27 partners are resolved to adopt this text as soon as circumstances permit. Let us not forget that the Barcelona Process is a recent development, only five years old. Indeed, when we instigated the partnership in 1995, we were aware that we were undertaking a long-term project. There was plainly nothing easy about the task of bringing together, overnight, 27 partners as diverse as this against an often tense, and occasionally more than tense political background and within a framework as original as the Barcelona arrangement. Yet, we have managed to maintain dialogue even on occasionally sensitive subjects: stability, terrorism, emigration and human rights, for example. You may rest assured that we fully intend to continue in this way.
Cooperation in the field of politics and security, known as the 'first aspect' of the Barcelona process is essential, even though we know it is the most sensitive and the longest to implement. There are also, however, the other 'aspects' of Barcelona, the economic and financial aspect on the one hand, and the social, cultural and human aspect on the other. This, indeed, leads me to highlight a fundamental principle of the European Union' s Mediterranean policy, and I shall thereby be giving a direct answer to Mr Brok' s question.
I would like to raise the subject of the overall approach of the process of the parallel, balanced development of these three aspects, which underpins the spirit and originality of Barcelona, something we must preserve. And even if it is true that the economic aspect of Barcelona is the one that, despite the delays, is working best, the main thing is that we must not lose sight of this overall approach, without which the process would be consigned to being nothing more than just another free trade area, lacking in political or human vision in the long term and this would be unfortunate. Our Mediterranean partners are our direct neighbours. We have a great deal in common with them, a shared heritage, culture, trade and interests. Finally, as Mr Brok emphasised, we have common challenges, which we must meet together in order to deal with racism, intolerance and xenophobia.
Great prospects are opening up, too, for cooperation in the areas of combating trafficking of all sorts, migration and enhancing the rule of law. We Europeans have experience that we can profitably share. It is furthermore in our own interests to support our partners in their process of structural reforms, upgrading and opening up their economies to competition. In Marseilles, therefore, this new impetus we wish to give the process must be based on all its political and economic components which are, let me reiterate, complementary and inextricably interlinked.
It is true that the Barcelona process and the partnership are ambitious projects requiring resources appropriate to the allotted objectives. Mr Brok mentioned financial resources. They are, of course, never sufficient. The challenges are such, the needs of the southern countries are so great that the resources of the European Union will always appear to be inadequate, especially since the external commitments of the Union have increased to an extraordinary degree in the last few years. This is a debate which, as you know, we have had several times in the Council; a debate which I think I can say lies at the heart of the reform undertaken on the initiative of Commissioner Patten.
The fact remains that the Council, particularly since 1995, has striven to allocate more extensive resources to the Mediterranean region, appropriate to the challenges of the partnership. Since 1995 the French Presidency has made particular efforts in this regard, especially at the European Council in Cannes, where we succeeded in restoring balance between the funding for Mediterranean policy and that properly allocated to the countries of Central and Eastern Europe.
This is the spirit in which the MEDA I programme was launched with EUR 3.4 billion committed between 1995 and 1999. The multiannual total must now be established for the period 2000-2006, and I can only hope - although I cannot put a figure on it at this stage - that it will match up to the ambitions of the European Union in its Mediterranean policy.
You are aware that we are attempting at this very moment to reach an agreement between the fifteen Member States, if necessary by holding an Extraordinary Council meeting tomorrow in Marseilles. We have already managed to agree on the arrangements for the MEDA II financial regulation. I feel that the instrument we shall have in future will be more effective, more speedy, more transparent and therefore, ultimately, more credible. The programme' s administration will be simplified, and the rate of reimbursement and payment will be accelerated. Furthermore, there are still the EIB loans, which are essential to the development of our partner countries, particularly its major infrastructure projects.
I feel that with an allocation of several billion euros for the Mediterranean region over the period 2000-2007, we shall be in a position to fulfil the expectations of our partner countries in the South over the next few years, and that is crucial. Today, on the eve of Marseilles, the French Presidency naturally wishes to see the European Union' s Mediterranean priority confirmed, including in financial terms. In fact, it is no longer just a matter, as it was in 1995, of restoring balance with Eastern Europe, but also of making ready for the future enlargement of the European Union.
Let us not forget that Barcelona, like the rest of the European Union' s external relations, forms an integral part of the acquis communautaire and that therefore the candidate countries should make preparations for seeing the Mediterranean countries as privileged partners, since they are the privileged partners of this Europe of ours. This is a major challenge for the Europe of the future, whose centre of gravity will, indeed, be shifting towards the East of the continent, but this need not happen at the expense of relations with the South. In our opinion, this is one more reason to emphasise the Mediterranean dimension of a European Union that wishes to be an actor on the world stage and for which the Mediterranean region must and shall continue to be the 'uniting sea' or in Latin the 'mare nostrum' .
Mr President, it is a sign of the President-in-Office's competence that he has answered questions which I have not even asked. I should like expressly to thank the French Presidency of the Council for endeavouring to give the necessary momentum to the Barcelona process. This is a hugely important issue and I say that as someone who comes from central Europe. We in central Europe must understand that the debate on the Barcelona process is in our common interest, just as we expect southern Europeans to understand that enlargement to central and eastern Europe is in our common interest. If we look at it from this point of view and take account of all this, then we will be on the right and a reasonable path.
What we are trying to do is to enlarge the European Union on one side and foster good neighbourly relations on the other. Both are in our common interest and the European Union is prepared to put its hand in its pocket for both. Of course, we will have to raise the question of how we are to continue funding the overall process, given the current financial perspectives and taking account of our policy in the Balkans, because there has been doubt for some time as to whether we will be able to last the course. Naturally, we hope that Mr Patten's concept will succeed and that the Commission will be able to implement these projects more quickly than has been the case in the past.
It is of paramount importance that we understand the advantages of the Barcelona process, i.e. that, with our help, it will trigger the economic and social development needed in these countries, giving prospects to the people living in these regions. It also has something to do with preventing emigration. In the long run, social need should no longer be a reason - as in the European Union - to emigrate from anywhere in the Mediterranean and the desire to emigrate should be motivated by other considerations. I think we should help to bring this about. With proper economic and social prospects in place, there is a good chance of implementing human rights and democratising the community of states in the region.
All this is obviously immensely important to us from the point of view of security policy. In other words, this is not just a chance for more trade and commerce, it is security policy par excellence and this is the message which we need to get across to our citizens if this process is to gain acceptance. Xenophobia and national and other forms of terrorism come under this heading and I hope that we shall have a chance to straighten things out here too. The worrying developments which we have witnessed in many states in North Africa in the past and, in fact, are still witnessing today, also come under this heading and I hope that we shall manage to bring all the countries of North Africa on board in this process without any whys and wherefores.
The current situation in the Middle East is making abundantly clear what measures are needed in the form of joint policies and cooperation. I should like to take this opportunity of expressing my hope that neither of the two parties to the present conflict in the Middle East will take any unilateral action this week which might make a return to the negotiating table nigh impossible in coming weeks. We should try and help to give the people of Palestine the chance to decide their own fate, forge their own future and build their own state on the basis of agreement with and the security of the state of Israel.
I trust that the European Union will prepare in Marseilles to push the Mediterranean process forward and that we will be able once again to take joint responsibility for what Mr Moscovici rightly called the mare nostrum. The Mediterranean is the mare nostrum; the three great monotheistic religions, two of which are now involved in conflict, developed along its shores. We must get back round the table on this very fundamental basis. I think that the European Union has a special role to play here and that the countries and the people in these regions are waiting for the European Union to exert its political influence because it can bring balance and credibility to bear there. I trust that the fact that this political influence is expected and we are expected to play a part there will help to get things moving in Marseilles and provide the necessary credibility, allowing us to make a contribution to peace in this region and enhance our own stability.
Mr President, there is as you know a saying in English that when the star does not appear in a show it is rather like a performance of Hamlet without the first grave digger. In the temporary, but wholly understandable, absence of my honourable friend at the beginning of this debate I was tempted to say that this would be like Hamlet without the prince, but I am delighted that he is with us in order to contribute his wisdom and good sense to this extremely important debate which is taking place at the honourable Member's initiative.
As the Minister said a moment ago, the Euro-Mediterranean Conference in Marseilles this week takes place against the background of the persisting crisis in the Middle East peace process. We had all hoped that the circumstances would be a great deal better, and they almost were a great deal better. Many of us were delighted, even surprised, by the extent of the progress which seemed to have been made this summer at Camp David and we gave a great deal of applause to President Clinton and his administration for all they had done to move things forward. We came so close, which makes the difficulties, the tragedy of recent weeks, all the more sad. With the agency reports this morning and this afternoon the news continues to be grim. The current difficulties should encourage us to redouble our efforts to promote cooperation in the Euro-Mediterranean framework.
Nobody would seek to deny that the Barcelona process and the Middle East peace process are interconnected. The breakthrough in Euro-Mediterranean relations at Barcelona was made possible partly by the breakthrough at Madrid and then the Oslo Accords. It is also true that setbacks in the pre-peace process have slowed down the progress of Barcelona. That is a fact that, alas, we have to live with. But we should not forget that the Barcelona process has progressed over five years. This has happened despite all the difficulties in the Middle East.
One thing is abundantly plain. We must not allow the Barcelona process to become a hostage to the Middle East peace process. Barcelona has its own momentum. It has its own objectives which remain wholly valid. We all have an interest in demonstrating both resilience and ambition in Marseilles this week.
The Commission has been encouraged by the generally positive reaction to the proposals that we set out on reinvigorating the Barcelona process, both in the European Union and among the Mediterranean partners. Perhaps I can just touch on some of the main elements in the strategic approach we have suggested that I hope will meet some agreement at Marseilles.
Firstly, speeding up negotiation and ratification of the association agreements. First of all with Egypt but also Algeria, Syria and Lebanon. We in fact completed our negotiations with Egypt almost 18 months ago and I wish that we could now rapidly proceed to initialling the agreement and then in due course to full signature.
I would also like to see us commencing more serious negotiations on association agreements with the other countries. We put forward the argument that we should tackle the sensitive issue of agricultural trade. We should review, in our judgment, what needs to be done to ensure that the agreements are fully WTO compatible by the end of the transitional period. We argue for enhancing south-south trade by encouraging the signature of free trade agreements between the partners. In this context the Commission undertakes to provide technical assistance on crucial items such as rules of origin and customs matters. We want to see the bringing together of policies on single market issues and agreement to introduce cumulation of origin side-by-side with the sub-regional free trade arrangements for all partners entering into free trade with each other and adopting the harmonised protocol on rules of origin.
We also want to see an increase in the attractiveness of the region to investors. In addition to economic reforms, the newly created networks of cooperation among investment promotion agencies and among employers' federations will help, as should the introduction of a new regional risk capital facility. Reaching agreement on a new regional programme on justice and home affairs covering migration in the widest sense, the fight against organised crime and cooperation on judicial matters is another subject on which we hope we can have a good exchange of views.
Then there is the issue which I know we had many opportunities of debating in this Chamber: that of improving the delivery of MEDA. The revision of the MEDA regulation and the reform already announced of the Commission's external aid system will help to achieve this and will also lead to more human resources being available. By decentralising the delivery of aid, we shall involve partners much more in all stages of policy formulation and implementation.
We all have an interest in ensuring that MEDA is tightly focused on the right objectives. We intend to do that through a close dialogue with partners at all stages. But there is no escaping the fact that the partners who have faced up to the challenges inherent in the association process are the ones who should get most support.
As far as human rights are concerned, we propose a structural approach looking at the performance of countries over time. But here again we should be frank. A country which has serious doubts raised about its record on human rights, democracy and the rule of law and is not prepared to discuss these matters transparently will not find it easy to fit into the new world pattern and it will be less likely to prosper in the longer term.
I just want to say one more thing about MEDA and the reform of our external aid which is relevant to debates which Members are having elsewhere.
In order to ensure that we deliver more rapidly in the Mediterranean and elsewhere in the world, we need - as Members accept rationally and intellectually - more resources to actually manage our programmes and the Commission has put forward what are sensible proposals for doing that. There are some Members who think that we should put those extra resources into the reserve until we have accomplished certain other objectives.
I say to Members of Parliament, in all good faith, that there comes a moment when you have to trust us and when you have to let us try to do the job, because we cannot conceivably implement our plans more effectively if the people we need to manage them are not made amiable until we have actually demonstrated that we can manage things more effectively. It is a crazy situation to put us in so I beg all honourable Members who have any influence on these matters to recognise that, if we are to be serious about the reform process, then you have to give us the opportunity to demonstrate whether we can be as good as our word or not. If we cannot we will have to take the consequences, and the Commissioner for External Affairs will have to take the consequences in due course, but do not put us in a position in which the ends are willed but you do not give us the means until after we have demonstrated that we can achieve the ends. It makes no sort of sense whatsoever. It is an issue which is extremely important to all the Mediterranean countries and I hope I will be able to assure them this week that it is our firm intention to do a great deal better in the delivery of our programmes in future.
I hope that all the Ministers who gather in Marseilles will recognise the need to agree on this set of realistic proposals to reinvigorate the Barcelona process precisely now that the Middle East is suffering serious difficulties.
I will be glad to inform Parliament about the results of the Marseilles meeting at the earliest possible opportunity. We have committed in the past huge resources to this partnership. We have not managed them as well as we should have done but we have committed huge resources and that reflects the priority which Parliament, the Commission and the Council give to strengthening the partnership around our "middle sea".
In the next few years the success of that partnership will be even more important than ever and I hope that, at Marseilles this week and in subsequent weeks, we manage to ensure that this whole enterprise has even more impulse and energy in it than it has had in the past.
Mr President, it would appear a simple matter to give a response regarding the events in the Mediterranean if Minister Moscovici were to succeed in interpreting the desires of Mr Brok and to explain the situation which is giving us great cause for concern in the Mediterranean. We welcome with great satisfaction the news that the Commission intends to reinvigorate the Barcelona Process. However, we feel that the events taking place in this area bordering on the European Union are extremely important and that we need the undertakings and proposals outlined by Commissioner Patten just now to be more effectively implemented than has been the case in recent years.
We consider the peace process to be vital for the development of the Partnership in the Mediterranean, but we see before our eyes all the difficulties which have prevented the completion of the Peace and Stability Charter. So we need fresh, maybe more tangible proposals making it possible to complete the Stability Pact, before the end of this year, or during the first six months of next year at the latest. Then there is the whole area of the association agreements, trade issues and the Med programme. It is true that some agreements have been concluded but many, too many questions remain unresolved or at best still open: the lengths of time involved, the time frames for ratifying the agreements, the many difficulties which have arisen because of the inflexible nature of the negotiating mandate conferred by the Council upon the Commission, not to mention the bureaucratic difficulties which we have encountered over recent years.
In our opinion, the initiatives supporting the improvement of the management of the Med programme are important and can contribute vastly to the progress of the economic and financial partnership. This considerable progress will allow us to achieve substantial results for the Mediterranean area, results which will contribute to bringing about economic stability, the liberalisation and privatisation process and structural adaptations necessary for investments and, last but not least, decentralised cooperation and a common management policy for migration flows and employment, policies which will allow the European Union to accomplish fresh development in the future in the southern areas of its territories. One final observation on the subject of the budgetary issues: we need to ask the Commission whether the current budgetary provision for human resources is in actual fact sufficient to reinvigorate the Barcelona Process, since there is no mention in the general budget of reviewing the financial resources. I will not go into the details of the appropriations because they were the result of a heated discussion in committee. Therefore, should the financial provisions intended for the regions in question be changed, as the European Parliament has requested, how will the Commission adapt its interventions?
Mr President, five years on from the Barcelona Conference, it is time to take stock of the situation. Last March, the European Parliament approved a resolution which made a critical analysis of the policies and instruments of the Partnership, proposing some substantial changes. In June 2000, the Feira Council adopted a common Mediterranean strategy and, after proposing and obtaining endorsement for reform of the Meda regulation, the Commission recently tabled a document on reinvigorating the Barcelona Process. All this shows that we are aware of how inadequate the results achieved thus far have been, although I feel that the responses are not yet sufficient to deal with the situation, even though it is true that five years are certainly not a very long time over which to judge such complex processes.
Nevertheless, the process which commenced in Barcelona, based on three pillars - political, economic and cultural - was subject to three constraints, now generally well recognised, and Commissioner Patten touched upon them in his speech. The first concerned the preference shown for free trade, which is linked to the process of economic and commercial liberalisation in terms of codevelopment, economic integration, social policies, cultural dialogue and the training and enhancement of human resources. The second constraint concerned the type of relationship there should be between the European Union and the Mediterranean partner countries. In fact, we observe that the still-prevailing bilateral dimension, which is anything but easy to negotiate and takes a long time to ratify, is in danger of increasingly shaping the economies of these countries on the basis of their trade with the Union, hampering the development of the south-south dimension, especially because of the partner countries' difficulty in establishing mutual cooperative relations. The third constraint concerns the regrettable involvement of the European and Mediterranean civil societies in this process, which is still too dominated by centralism and the almost exclusive role of the governments.
I have stressed these aspects because they contain the key to reinvigorating the Process, and the enhancement of the Barcelona political agenda must be added to all this. It is, in fact, inconceivable that the agricultural policy, the control of migration flows and the debt should not be at the centre of the Euro-Mediterranean project now. As regards agriculture, I would like to point out that Parliament has undertaken to organise a conference next spring.
Moreover, the tragic interruption of the Middle East Peace Process is changing the situation in the region. Unfortunately, the European Union had based its entire policy upon the success of the Oslo Accords. In fact, the Council's common strategy followed this line. On the other hand, the Euro-Mediterranean Ministerial Conference, which is to open tomorrow in Marseilles, is set against the backdrop of a tragic situation which will make Europe's role in the region even more sensitive and lead the Union to assume a more substantial political role in the Israel-Palestine conflict. The fact that, despite this situation, the 27 partners have confirmed their willingness to meet in Marseilles, at least for the moment, is already in itself an indication that all is not lost, although I agree entirely with Commissioner Patten that the Euro-Mediterranean Partnership policy must not become a hostage to the peace process. In fact, I will go further and say that, in the past, the peace process has served as an excuse for both Europe and for the Mediterranean partners not to be more courageous. This is why I feel that the debate taking place today could serve to make us aware that this policy is of key importance for the entire Union.
Mr President, ladies and gentlemen, we would firstly like to congratulate our colleague Mr Brok on his initiative in promoting this debate before the meeting in Marseilles begins.
As Commissioner Patten indicated, it is clear that the lack of consolidated peace in the Middle East is distorting the whole process that was outlined at the Euro-Mediterranean Conference and, in particular, the appropriate and correct application of the MEDA funds.
The Group of the Europe Liberal, Democrat and Reform Party obviously supports the Commission' s actions in favour of a Mediterranean policy, as outlined five years ago in Barcelona, and we want it to be consolidated. A few days ago, in Barcelona, at various meetings of the Círculo de Economía, the Secretary General of the Council, Mr Solana, told us that the priorities for European external activity are firstly with our neighbours, and our closest neighbours are the Mediterraneans. And we are not forgetting that the source of potential conflicts that we have in the medium term, due to demographic change, inequality of income, changing expectations and cultural differences, is also there. Our priority must therefore be to ensure the peace and security of the European Union in the Mediterranean and we have to make every possible effort to achieve this cooperation and to ensure that the funds allocated are used efficiently, according to what we might call the selfish generosity of the European Union. We have to be generous towards the Mediterranean, but from a selfish point of view, which is to safeguard the stability that we need so much for the people of the European Union, and for European society.
Mr President, we presented the MEDA report at the beginning of September, and while this report, admittedly, allowed us to note some shortcomings, it was also, more importantly, an opportunity to proclaim loud and clear the determination of both this House and the Commission in Euro-Mediterranean matters.
Commissioner Patten, I read your article in today' s issue of Le Monde. I concur completely with it. What Mr Moscovici has just said is precisely what you stated yourself. The fact, moreover, that we carried the motion in this House, with the enormous majority of 502 votes in favour and a paltry 17 against, shows that we are all unanimously in favour of renewing and boosting the Euro-Mediterranean Process.
There are a number of points I would like to clarify, now that the Marseilles Conference is about to take place, in order to ensure that we get some answers, as it is not enough to repeat ritualistic phrases, given that we are all in agreement. We also need to take practical action and to get specific answers. Indeed, on Thursday evening, I assessed the situation with Mr Josselin, the French Minister responsible for these matters, and I know that the French Presidency is wholeheartedly behind the idea of promoting the process as we see it.
I should like, first of all, to discuss the budget. Where do matters stand in this respect? We have been told that roughly EUR 8 billion have been earmarked for the period 2000-2006, but this amount seems to fluctuate. So what, in the end, is the budget for 2001? It seems that at least EUR 1 billion is needed annually, but for the moment this sum has not been allocated, and at the same time there is talk of EUR 200 million to be taken, supposedly, from the margin relating to appropriations for Kosovo and Serbia. It is far from clear. We do not need to create competition between all these various needs but to find new resources.
I am in complete agreement with Commission Patten that, in order to do a proper practical job, the appropriations must be made available. I strenuously urge all my fellow Members to set aside the appropriations needed for us to be able to take action and to be able to consider the projects. Secondly, I should like to point out that we must give a boost to decentralised cooperation, which seems to be in a bad way. This is a major concern of local communities and non-governmental organisations. The forum that was held in Marseilles on 12 November made that quite clear.
Next, we must increase the amount of appropriations for regional development in order to encourage relations and trade between regions, but also environmental protection, the fight against terrorism and drugs trafficking, emigration and integration, and to make progress towards human rights, as we have requested.
We would ask what action the Commission intends to take in order to invite proposals for projects, with the involvement of civil society, and in order to process and monitor these projects.
These are the important practical questions I wished to ask, and I should like to thank Mr Brok for allowing us to have this debate just before the Presidency and the Commission are due to discuss these issues.
Mr President, Commissioner, I share the determination which has been expressed to give a new boost to the Euro-Mediterranean partnership forthwith. Even those behind the Barcelona process consider that it has broken down - that is the description which has been used - and it is a long way from having fulfilled its promises. In this respect, today' s motion for a resolution falls a long way short of the declared ambition. The peoples of the South are often critical and are concerned about this failure. I share their impatience, and even their disappointment and their anger, at the delays but also at the inadequacies of this partnership and at the initial damage it has caused.
There are still extreme disparities between the two sides of the Mediterranean, which keep the peoples of the South in an explosive economic and social situation, with poverty and unemployment, particularly among young people. The path leading to an area of shared prosperity has, for the time being, stopped at the association agreements, which are governed by strictly economic and financial interests in denial of the needs of the people. These populations, however, are already suffering under the weight of the debt, the drop in the price of raw materials and imposed structural actions.
The free trade area is in danger of considerably intensifying these imbalances, even though there is an urgent need, instead, for greater collaboration in order to meet needs. I am thinking in particular of public services, more especially in the areas of water, education, health, public transport and housing. This partnership will have no future unless it has the benefit of close cooperation with the representatives of the citizens concerned, the associations, the NGOs, the trade unions and civil society as a whole.
Moreover, the dream of peace on both sides of the Mediterranean should be listened to and the wish granted at the earliest possible opportunity. The spiralling violence in the Middle East, the war being waged so violently and resolutely against the Palestinian people, whose right to statehood is still being denied by Israel, are all threatening the future of the entire region. The European Union must, as the Palestinian leaders expressly request, henceforth take bold action in order to put an end to the gunfire, to promote effective dialogue and actively militate in favour of applying the UN resolutions.
The Marseilles Conference could have been used to this end. The failure - or, at least, the relative failure - of the Charter for Peace and Stability proves that it is not possible to achieve Europe' s "security" on the basis of marginalising the South and closing borders. These last few days in Marseilles, I have observed the great numbers of speakers addressing such comments to the Conference of Ministers, speaking in favour of cancelling debt and replacing free trade with relations of mutually supportive codevelopment...
(The President cut the speaker off)
Mr President, the different areas of the Euro-Mediterranean dialogue must, in my opinion, be tackled from the social, political and cultural perspectives, in continuation of that process - the Euro-Mediterranean Conference - which was set in motion in Barcelona in 1995 when we first started to talk about Mediterranean policy, although the complexity of the subject caused some difficulties even then.
The world is moving inexorably towards globalisation and, as a result, is having to organise itself into large blocks which act as protagonists on the great stage of world competition. This is prompting the Europe of national States to form a single political, economic and commercial entity in order to organise and boost a market of over 350 million consumers and set it on a level with other markets. To this end, we need to establish suitable structures, which could be both political and economic. However, first and foremost, we need political strategies which are free of bureaucracy.
Europe is the guardian of great values: peace, freedom and social progress, values which must be protected day in day out precisely because they are the result of victories won at the cost of great sacrifice.
Europe's economic progress is now under threat from the current globalisation process, and our continent is in serious danger of a recession caused by competition from South-East Asia - where the cost of labour is a tenth of the cost of labour in Europe - the USA and Japan. The Mediterranean policy is now operating in a world of extremely varied interests and latent stabilisation, and it must therefore include certain elements such as the development of peace-keeping initiatives - but it must not, I would stress, be limited to this - and the creation of partnership projects which involve northern and southern Europe, precisely because the objective of making the Mediterranean an area of dialogue, tolerance and cooperation and a guarantee of peace and stability cannot be achieved without firm political will or without the lasting, well-balanced social and economic development of less-favoured peoples and the social development of the coastal peoples, improving their employment possibilities, in order to put an end to the multitude of problems caused by the tremendous number of emigrants leaving the Basin and now affecting all the countries of the Union.
We are therefore convinced that the Union's Mediterranean policy must take account of the Mediterranean Basin and therefore treat the Mediterranean as a project, mindful of the fact that the rights of peoples take priority over the rights of individuals, if only because, when all is said and done, conflicts between nations harm the life and development of the individual citizens. Braudel's 'Mediterranean of a thousand things' , the ancient civilisations which, for years, have regarded each other with hostility across the Basin, now have the opportunity to start afresh, setting off along a common path which, through political will and the power of dialogue, will lay the foundations for genuine progress and economic and social development.
Mr President, in Nice the European Union will need to strike a balance between integration and enlargement and in Marseilles it will need to strike a balance between its function in central Europe and its responsibility in the Mediterranean. We need to set priorities; in other words, we need to use the enlargement process to strengthen Europe from the centre outwards and force a stabilisation process in south-east Europe and in the western Balkans, but without neglecting the Barcelona process, which has been drifting for five years now.
We can hypothesise as to whether a decisive, uniform EU policy in the Balkans might have prevented the Balkan war and the European Union might therefore have avoided the consequential costs of the war. Now, on the eve of Marseilles, we need to ensure that aid is not given to the Balkans at the expense of the MEDA programme or vice versa and that everything stays within the financial framework agreed in Berlin. With these conditions in place, it should be possible for the special council in Marseilles to reach a consensus which does more than just highlight the fault lines in the EU.
We must ensure that the MEDA aid programme is not delayed by bureaucratic hurdles for which the Commission is to blame and that projects are identified more quickly in future by the Mediterranean countries involved. It is disappointing to see that the Mediterranean countries only called up just under a quarter of the EUR 4.7 billion budget of the MEDA I programme which expired in 1999. But this also illustrates that we need to estimate the absorption capacity of the countries bordering the Mediterranean more realistically. I therefore particularly welcome the Commission plan to speed up the association agreement and I think that the revision of the MEDA regulation was a very good move.
So far, I have deliberately avoided making any link between the Euro-Mediterranean conference and the conflict in the Middle East. The very fact that this conference is even taking place and that Israel and the Palestinians have agreed to attend and the threat of boycott by the Arab League has come to nothing must qualify as a success. We can only hope that this conference in Marseilles does not turn into a platform for polemics, pushing the first important signs of a Mediterranean policy in the European Union and the revival of the Barcelona to one side.
Mr President, tomorrow and the following day the Euro-Mediterranean Conference is to be held in Marseilles, attended by all the countries that signed the Barcelona Declaration, and I think that we can congratulate ourselves on this. It will be a success that will show that the Barcelona process, which began on the back of the Oslo agreements, has reached a sufficient level of maturity and solidity to prevent it from being caught up in the difficulties of the Middle East process. Moreover, by continuing it can make the best possible contribution, a secondary but significant contribution, to the resumption of dialogue in the Middle East.
However, in all the evaluations that are now being made of five years of the Barcelona process, many people think that we can be satisfied simply that the process is continuing, due to the fact that there have been ministerial meetings attended by representatives from Israel, the Palestinian Authority, Syria and Lebanon, etc. And this is, perhaps, a sad consolation. The evaluation is now a contrasting one and, of course, the strategic development of Euro-Mediterranean policy cannot depend on a temporary evaluation. It is continuity over time that can provide results, and positive results will be ultimately measured by the development of the countries of the southern Mediterranean. Those countries come up against a great deal of problems finding a place for their development and economic integration in the context of globalisation and we must do everything in our power to help restore balance to a situation characterised by gulfs between North and South.
If current tendencies continue we can be pessimistic about the future. Today a European is statistically twice as rich as someone from the Maghreb, and in twenty years' time he will be twenty times as rich, if we do not manage to turn the situation around. In this respect, the proposal that the Commission has made for a new impetus is a positive one, and we fully agree with the two priorities that Mr Patten has set out in his speeches and repeated here this afternoon. We need to speed up the processes of the association agreements. Above all, we need to avoid having to make an evaluation of the application of MEDA in five years' time that leads us to conclude that only 26% have been used.
However, this is not enough. We probably need to open up a more medium-term perspective and I can only list the three areas that I feel are essential in that respect: The first is European projects to structure a regional area in the southern countries. The second is an essential policy dealing with the human aspect of managing migration flows. The third is discussion and the quest for progress and consensus in developing a common agricultural policy in the Mediterranean, without which we will probably not be able to achieve a positive outcome in the medium term.
Mr President, reinvigorating the Barcelona Process and giving it direction means not just concerning ourselves with the free market and economic and trade concerns but, in effect, relaunching a policy of cooperation and development and defence of human rights throughout the area. It means bringing about the necessary social reforms, focusing on employment, the need to revitalise the economy in the southern countries and the reduction and cancellation of debt as central issues. It means promoting economic, cultural and political exchange between the southern countries themselves as well as with the northern countries. It means ensuring that civil society plays a greater role. However, we must not ignore the fact that the Barcelona Process has entered a critical stage, caused not only by lack of impetus or a slow down in the European undertaking in respect of the events in the Balkans or enlargement, but also by the conditions of tragic open conflict in the Mediterranean which are holding back reinvigoration.
The Palestinian question has once again become central. Commissioner Patten has said that we must not be hostages to the Palestine-Israel situation. That is true, but we cannot avoid it. If we do not tackle very soon the issue of the recognition of a Palestinian State, a State which can coexist with Israel, if military occupation of the West Bank and the Gaza Strip does not cease, the issue cannot be resolved. It must be resolved, first and foremost, of course, in order to put an end to the suffering of the Palestinian people, but also in order to bring more stability to the region. I hope that when the Conference of Ministers of the Union meets in Marseilles, it will be able to adopt a position on this matter which is coherent with what is always pompously stressed, that human rights must not be violated. It is essential to reinvigorate the Process and we must do so, but we must do so in the knowledge that we cannot escape the central issue of the Mediterranean.
Mr President, since the Barcelona conference and now on the eve of the Marseilles conference, as has already been said, a great deal has taken place in the Mediterranean region. It is true that this Conference is going to take place in a context of violence and of a peace crisis as a result of the conflict in the Middle East, but it is also true that holding the conference will enable us to keep the flame of the Euro-Mediterranean process burning and that it should not be contaminated by the tragic conflict. There are many common problems that are currently affecting the Euro-Mediterranean area: illegal immigration, poverty, foreign debt, human rights, drought and terrorism, which mercilessly destroys the lives of innocent individuals and families, as we are tragically experiencing in Spain, Algeria and the Middle East.
Now more than ever we need to proclaim that only regional cooperation, dialogue with civil society, economic and cultural exchange, solidarity and mutual understanding can make the two shores of the Mediterranean a prosperous and peaceful area. The Commission and the Council need to urgently undertake what was agreed in Feira and they need to make a common policy for the development of the Mediterranean region viable. We cannot and must not waste our human resources, our agricultural, industrial or traditional craftsmanship resources which, along with such vital products as oil, gas and new technologies, should be basic tools for the development of a Mediterranean society that is much more balanced, fair and competitive than at present.
Mr President, I will come back to the conflict in the Middle East; not two months ago, the Presidents of the Israeli Parliament and the Palestinian Assembly united in this House with the President of the European Parliament, in a plea for peace and harmony, and we all joined in hearty applause for that gesture. When weapons replace words, dialogue and understanding, the foundation and substance of democracy that is Parliament fails, and this is also our failure. It is a warning call to the European Union to play a much more active role in the Mediterranean area, which historically and culturally has enriched our European continent. It would be an error not to take on the leading role that history requires of us.
In addition, I also think, Commissioner, that the borders that geo-politics demands should serve to prevent the free movement of those who make a way of life out of organised crime, the trafficking of arms, drugs and human beings and particularly terrorism, a way of life that is condemned by all civilised countries. Let us make borders a real filter for crime and criminals, and not a barrier to development, culture or the prosperity of peoples. The European Union needs a new culture of immigration and a better management of migration flows. The European Union is jointly responsible, with the countries of origin, for immigration and for organising those migration flows, which are so necessary for the development of the region.
Mr President, ladies and gentlemen, every day that passes is punctuated by developments in the current crisis in the Middle East and every day that passes is a further indication, as if this were needed, that everything that happens in the South and around the Mediterranean is of direct concern to us, and affects our daily lives. When things go well in the South, peace is possible, democratic progress can be achieved, there is more economic development and less illegal emigration. In short, there is hope. When things go badly in the South, we have war, violence, fundamentalism - and this also affects the areas in Europe in which we live - not to mention the risk of a new oil crisis.
Today, once again, we face the worst possible scenario. This is quite clear from looking at current events. Some of us have been saying all this time and time again for many years in this House. Unfortunately, for many years, too, factors such as the enlargement of Europe to the East, the Balkans crisis and wars have displaced the South in the minds of a great many Europeans, hence the repeated delays in Mediterranean processes and policies.
We have seen cuts in appropriations and problems in harnessing these appropriations. The general negotiations are bogged down; there are delays in the negotiations for association agreements and even greater delays in ratification procedures. This creates the most serious disappointment in our partners in the South and our political influence, that of Europe, has suffered as a result, even though we continue to be, in spite of everything, the foremost financial backers of the South.
We must therefore, as several of us have said this afternoon, immediately tighten up our political objectives with regard to the South, support the appropriations that have been committed, expedite the association agreements with the partner countries, make the Charter for Peace and Stability a priority once again, make great efforts to assist development and do something about the burden of debt of the poorest countries. At long last we must open up our markets to their produce, and standardise our regulations for the reception and asylum of persons immigrating into Europe.
To sum up, we must restore Europe' s confidence in its determination to achieve a real partnership with the South. Everyone is aware of this. We must make a quantitative, but also a qualitative effort. The Commission and the Council claim to want this. We are willing to believe them, but the countries of the South need more than just promises and speeches, and it is up to us to give them those things.
No doubt, Marseilles is our last chance for that. This is one of the major issues of the French Presidency.
Mr President, the Marseilles Summit is intended to be a step further towards creating a free trade area, a sort of single market promoting membership of the WTO, as you describe it so well, Mr Patten, in today' s issue of Le Monde.
It is the economic pillar which is brought to the fore. In this instance, as at the EU-Asia Summit meeting, ASEM III, in Seoul a month ago, the European Union is once again seeking to export its own economic model and its capital. Marseilles too, the other summit, brought together the members of associations, trade unions and political bodies from all around the Mediterranean, and these people were together attempting resolutely to find solutions to meeting the needs of their peoples. As far as I am concerned, this necessarily involves using new means, and hence cancelling debt.
What is much more serious, however, at the very moment when we are calmly exchanging points of view, often very divergent ones, within this Chamber, more and more Palestinians are being killed. The European Union must, as a matter of urgency, strongly condemn the Israeli attacks on the Palestinian people, whose demand to live in peace in their own state is a legitimate one and one which must, therefore, be met.
Mr President, Europe is sometimes in a great hurry, and sometimes being in a hurry makes you leave things behind. And I have seen that in all these documents on strengthening the Barcelona agreement we are forgetting some things. One of them is that liberalisation, a single market, cannot be established without taking care of some important aspects, such as people and culture or education. If we liberalise the markets and encourage a drive to integrate them while forgetting this, we run the risk of ultimately achieving colonisation rather than cooperation.
Europe needs to think outside the principle of subsidiarity or go beyond it and realise that it needs to provide a great deal of aid in order to raise the level in the recipient countries, among both men and women, not only of basic education but also of minimum education, which in Europe is considered to be for all citizens. Therefore, we cannot just talk about products and the organisation of markets without thinking about those citizens.
Secondly, I think that we are also forgetting another important subject, which is the environment. Europe has not produced any policies on desertification or on water that benefit the Mediterranean countries and we need to think about a Mediterranean environment policy that understands the location, the systems and also the climatic diversity of the Mediterranean.
Policy as it is set out today could not be transferred to many countries of the southern Mediterranean. In this respect, we need to take into account that in Europe there is serious pressure from citizens of the north on the southern Mediterranean, through tourism. With the rise in crude oil prices there is going to be much more pressure on the Mediterranean. This translates into the consumption of the land, and a policy of environmental dumping, which is absolutely unacceptable. Also, we cannot demand that European citizens properly implement their environmental policy and not apply this to other countries.
I have received a motion for a resolution, pursuant to Rule 42(5) of the Rules of Procedure, to close the debate.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 11.30 a.m.
Aid for reconstruction
The next item is the joint debate on the following reports:
A5-0324/2000 by Mr Lagendijk, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the amended proposal for a Council Regulation concerning the European Agency for Reconstruction [COM(2000) 628 - C5-0526/2000 - 2000/0112(CNS)]
A5-0330/2000 by Mr Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, on the amended proposal for a Council regulation on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia and amending Regulation (EEC) No 3906/89, Decision 97/256/EC and Regulation (EEC) No 1360/90 [COM(2000) 628 - C5-0525/2000 - 2000/0111(CNS)]
Mr President, Commissioner, it has taken the Commission a while to produce a final proposal on the delivery of aid to the western Balkans. As is known, a proposal was submitted back in May but we had to wait until September before there was a definitive proposal on the table. This had to do with the discussion within the Commission on the need to find an alternative way of delivering external aid. In other words, the proposal now on the table reflects this discussion, and as I see it, is also a first example of how we should do things in the future. This also means that the Commission' s new proposal was worth waiting for, because it sets out in clear and lucid terms how the European Commission proposes to deliver aid in future, both with regard to the general regulation for the Balkans and with regard to the proposal for the agency in Kosovo. To put it in a slightly grand way, perhaps it can also be deemed a kind of fresh start for the delivery of aid, based on the extraordinarily negative experiences we had in Bosnia, but also on our positive experiences in Kosovo. There is now a regulation on the table which, as I see it, equips the European Union to deliver aid in an efficient manner and on time, and to put EU funds to good use in the countries of the western Balkans. In this way, and this is very important - I will come back to it again shortly - a good balance has been struck between the Commission' s responsibility on the one hand and the need to involve the Member States in some way, on the other. It is a balance which, in my opinion, and I think also in the Commission' s view, could not always be found in the past, because all too often the Member States tried to get in on the act when it came to delivering aid. The proposals now on the table have been far more successful in striking this balance. Naturally, and I am coming now to the reports compiled by myself and by Mr Westendorp, there is room for improvement. Anyone who sees and reads the proposed reports will see that a number of improvements have been proposed to certain sections. For example, explicit attention is to be given to the construction of the civilian society, support for the media, and the important role fulfilled by education. I happened to be at a conference in Zagreb last week, when once again it became evident how important it is not to teach future generations of mini Balkans citizens - as it were - old stereotypes, or inculcate them with notions of 'the enemy' , and instead, to made a fresh start in this respect. I think it is important for the regulation to establish that the Commission will continue to spend money on this kind of project in the future, as it does now. However, there are two key aspects of policy I would like to focus on.
The first relates - and I am sorry to have to bother the Commissioner with this again - to the finances. To be perfectly honest, if we manage to deliver a sound opinion on this regulation, today and tomorrow, then we will have completed one part of our work; the first half I would say. Then we will have it down on paper how things are supposed to be done in future. However, if, when it comes to December, we do not include the funds required to implement the regulation then all we are doing today is building castles in the air. This is not a reproach directed at the Commission. The Commission has been in a position to see that I am expressly calling for the assessment of the costs carried out by the Commission - the famous EUR 5.5 billion for the next seven years - to be explicitly included in this regulation, otherwise, to be blunt about it, what we are doing is pure hypocrisy. We cannot adopt a regulation here in Parliament knowing full well that the funds required to implement it will not be available. That is why this is stage one of the battle for an effective system of delivering aid to the Balkans. Stage two will take place in December when our colleagues in the Committee on Budgets, but ultimately Parliament as a whole, will have to opt for a sound financial basis for this regulation. That being the case, it is a shame that Mr Moscovici is absent at present, because as I see it, responsibility on that point falls specifically to the Council, and to the Member States, who must be prepared to recognise that what we, and what they, want to achieve through this regulation costs money, and that this money must be found in the European Union' s budget.
The second point, the general point about delivering aid, concerns the balance that must be struck - hence the need for an amendment on this point - between the need for the European Union to maintain a high profile in the Balkans, on the one hand, and the need to support smaller projects as well, on the other. The fact of the matter is - and anyone who has been to the Balkans will confirm this - that the United States is extremely good at creating the impression that it is able to do a great deal more with a good deal less money. The fact that the European Union actually spends far more money but is nothing like as high profile, has led many people to conclude that there is a need to substantially raise people' s awareness of our activities in the Balkans. I would agree with this analysis. This almost inevitably means that a great deal of money will go to the large projects, i.e. to road and bridge building projects; to projects that can fly the flag for Europe. As I said, we need to do this to raise our profile. But be warned, this must not lead to a situation where, when it comes to drawing up priorities, all kinds of smaller projects, which we have supported hitherto, are sacrificed in the process. Hence my appeal for this regulation to strike a good balance between high profile activities, i.e. large projects, on the one hand, and continued attention to projects for democracy, on the other, i.e. projects to do with security, projects that are seldom as high profile, but which are all the more necessary to guarantee stability in the Balkans.
Then there is the question of the agency in Kosovo. Seen in a positive light, I sometimes think, and hope, that the agency, by the manner in which it has operated to date, and in which it is to function in the future, ought to serve as an example of how aid should be delivered to the Balkans, and also to other parts of the world. I have drawn such positive conclusions from my various visits to the agency because as I see it, despite all - and I repeat, all - the mistakes that are made there, there can be no doubt that they have found a new and effective way to deliver aid. If we then talk about increasing efficiency, which is the overall objective of this regulation, and relate this to the agency in Kosovo, then we have no choice but to reduce the involvement of the Member States. In quite concrete terms, this means reducing the influence of the Governing Board associated with the agency. In the past, we have been highly critical of the way in which the Commission delivers aid, as this is often bound up in red tape. The procedures involved are often too complex, but we must not turn a blind eye, nor must we want to - and I hope the Member States do not do so either - to their part in this. All too often the Member States have tried to get in on the act where overseas aid is concerned. All too often this has led to delays, inefficiency, and the promotion of national interests. As far as I am concerned, and this is one of the key messages in my report on the agency, the role of the Member States in aid provision will be much reduced in future because there is evidence to show that their involvement causes delays.
Lastly, Mr President and Commissioner, a final point. Some of my fellow Members are inclined to want to extend the activities of the agency still further than was the case hitherto. The agency is now based in Kosovo, and the Council has decided - rightly to my mind - to extend its scope to Serbia and Montenegro. I feel we will have to call it a day at that point because we can draw a lesson from the work that the agency is doing now, i.e. physical reconstruction, with a view to carrying out the same activities to good effect in Serbia and Montenegro. Delivering aid to the Balkans within the framework of CARDS, to countries such as Croatia, Albania, and Macedonia, demands other special qualities and other capabilities. I would therefore say: let the agency do what it is good at, i.e. physical reconstruction. It will prove very difficult to do this as effectively in Serbia. Let us confine ourselves to this and not dissipate our energies by extending the agency' s capabilities beyond the borders of former Yugoslavia.
Mr President, Commissioner, I am aware that the Balkans are not the most promising area for optimism. However, I do not believe I am being over-optimistic if I say that the European Union is harvesting the fruits of coordinated and persistent action. After the tragedy that the Balkans suffered, these fruits first appeared a few months ago in Croatia with free elections and a regime eager to respect human rights, and have now revealed themselves in Belgrade, where the citizens have confirmed their desire to live together in peace and freedom and to take their place in the family of Europe.
We must not disappoint them in their expectations, and now more than ever these countries need our help. We must continue this process of stabilising the region and prepare them for a longer-term perspective of integration in the institutions of Europe. In doing this, of course, we are staking our credibility and our own stability. But if we want to help them, we must do so more effectively and in a more coordinated fashion than we have done so far; otherwise there will occur what Mr Lagendijk has called the loss of visibility of the European Union, which bears the largest financial burden in the Balkans and yet is far less visible than countries like the United States, which can react practically in real time to any need that arises in the country. So much so that when I was in Bosnia-Herzegovina and visited a village, they would greet me jubilantly with 'It is so good that you Americans are here to help us.' The European Union' s action had become that invisible.
In the report on aid to the western Balkans that I have drawn up, working in close collaboration with Mr Lagendijk, on the two topics that we are dealing with today - a fine example of cooperation between two committees - we have recognised a number of limitations. On the one hand there is a geographical limitation, which suggests that the agency' s action should be expanded to embrace not only Kosovo but all Yugoslavia. We have also found some functional limitations. First, the international organisations that carry out these operations, such as UNMIK in Kosovo or the office of the High Representative in Sarajevo, also need to benefit from this aid.
In addition, there are several measures - I am referring particularly to the CARDS programme - that should go beyond reconstruction and extend to training, education and the reconstruction of civil society in close collaboration with NGOs. It is vital that NGOs should collaborate in this field, and also that there should be some coordination among them, if we really want their action to be more effective and to reach all parts of those regions.
We must also highlight the media. The media in that region have often been responsible for the tragedy they have been through, so it is essential to have a completely free media that acts in accordance with the rules that prevail in our democracies. It is also very important to make the judiciary really independent. We have also come across some operational limitations, which are among the causes of the lack of visibility. Operational limitations in the aid management system. Sometimes there is too much bureaucracy, too much red tape, and too much vacillation when the aid is granted. Therefore it is important for the CARDS programme management committee to be a committee that confines itself to the general lines of multiannual planning and does not try to carry out everyday micro-management at too detailed a scale, because otherwise we may again have the same problems as in the past.
It is also important that the work of the CARDS management committee and the work of the Kosovo Reconstruction Agency should not get mixed up, or be duplicated or overlap; instead there should be a perfect division of duties. It is also essential to strengthen the role of the European Parliament, and I believe that with the amendments, which are likely to be voted for tomorrow, the European Parliament will be able to perform a greater consultative role in a process of interinstitutional collaboration.
Lastly, I want to mention the financial package. Mr President, you are perfectly aware that nowadays the miracle of the loaves and the fishes is most unlikely to be repeated, and with the precious few loaves and fishes we now have available it is going to be practically impossible for us to tackle all of the European Union' s external obligations. We have to give more effective and more coordinated aid, gathering together all the scattered bits and pieces.
I conclude by repeating the Commission' s own words - that these two proposals are the cornerstone of a process that should lead these countries, which have had and still have so many problems, to become fully integrated into the structures of Europe. I am firmly convinced that the Balkans do have a solution and that the Balkan curse can be lifted, but for this they need all our support and these two programmes aim to provide it.
Mr President, I feel that the content of this important measure has been clearly and very well explained by Mr Westendorp y Cabeza. The Committee on Culture, Youth, Education, the Media and Sport, which I have the honour of chairing, has endeavoured, through its opinion, to emphasise the importance of this reconstruction work in the Balkans as a possible way of integrating these areas into Europe as a whole. At the same time, in order to include a specifically cultural angle, not in abstract or generic terms but in terms of solidarity, we have proposed amendments which have found favour in the Committee on Industry, External Trade, Research and Energy and which, I feel, contribute to providing, on the one hand, economic, civil, supportive assistance while restoring the civil society of these very unfortunate areas and, on the other, the possibility for cultural and institutional - and I stress the word institutional - support, to give these areas a sense of association with Europe, association in terms of civilisation, in terms of cultural initiatives, as well.
The fact that the amendments expressed as an opinion by the Committee on Culture, Youth, Education, the Media and Sport have been accepted and that unanimity has been achieved is, in my opinion, an important factor which this House should note and take into consideration.
Mr President, ladies and gentlemen, Commissioner, what you see before you is one happy man, one happy rapporteur, because the Commission has adopted the lion' s share of the amendments put forward by the Committee on Budgetary Control, on their merits. Of course this is only to be welcomed. Our work has borne fruit.
But I am also happy because I feel that Parliament has succeeded, by keeping the pressure on, in turning round a situation that originally left a great deal to be desired. Rapporteur Lagendijk rightly pointed out that, if truth be known, the Commission' s original proposal drew no lessons from the past, from the comments already made by the Court of Auditors, or from the experiences of the European Agency for Reconstruction. Nor did it take on board the comments in Mrs Pack' s report, which was available to us back in 1999, or the feedback from the ad hoc delegation that we sent to Kosovo, and which submitted some very important recommendations under the leadership of Doris Pack and Terry Wynn.
When I drafted my report in July, I saw at once that that this original proposal was lacking. I then asked the Commission to withdraw the proposal. I am delighted that they did so and went on to submit a new proposal.
There has been a new proposal on the table since 4 October, and we are working on it now. I feel this is to be welcomed, thanks to the pressure exerted by Parliament.
What is it about? We must ensure that the regulations now on the table make provision for EU aid to the Western Balkans to be delivered quickly, flexibly and unbureaucratically, in cooperation with the local population and local bodies. There has been all too little of this in previous years. We need a flexible system to this end, a lightweight structure free of red tape. It is a pity that the President-in-Office of the Council is absent today. It is mainly the Council and the Member States who have, as it were, put a spoke in this large wheel in recent years. They have put paid to things that might have been possible.
Therefore I welcome the proposal now on the table. On behalf of the Committee on Budgetary Control, I am able to tell you that we support all the amendments. Naturally we are also delighted that the amendment regarding OLAF has been adopted. It is indeed the case that the anti-fraud unit must also be free to carry out its full range of tasks in the Western Balkans.
Finally, I would like to say a brief word, speaking in a personal capacity rather than on behalf of the Committee on Budgetary Control. I am currently working on a report on how funds are being spent in Bosnia Herzegovina. It is a follow-up report to a special report by the Court of Auditors. We will need to ensure that sufficient funds are earmarked for Bosnia Herzegovina in the CARDs regulation. Our task will not end there, as we will still have quite some way to go. It is a fragile and unstable state. That, more than anything is what we must keep in mind in the years to come.
I am sorry to have to start the group debate without the President of the Council being here with us. I am promised he will be here soon.
Mr President, Commissioner, ladies and gentlemen, the Lagendijkand Westendorp reports on the Agency and the CARDS programme - it is difficult to distinguish one from the other - base their proposed amendments on the experience gained from their forerunners, the OBNOVA programme and the Kosovo agency. I think we all realise that a slimmer, more efficient structure is needed if the good work which the Kosovo Agency has carried out in recent months is to be consolidated for future purposes.
In future, responsibility must be vested in a few people, including a director, if you like, so that really one person is responsible vis-à-vis the committee which selects the individual programmes. I think responsibility must be vested in very few people if we are to raise the profile of European work on the ground. As we have seen in Bosnia time and again, the Americans manage to show themselves to good advantage with very limited funds. In numerous areas, we have spent and continue to spend more money than anyone else but still we are not visible because it sort of runs through our fingers rather than being vested in any one institution.
I also feel that duplicate work by the governing board and management board and unnecessary ritual meetings of their members, where it is the director responsible who needs to take the necessary decisions on time, should be avoided. I hope that Parliament's proposals will be accepted by the Commission and the Council. I repeat: unnecessary expenditure on unnecessary meetings really should be cut back. The money is desperately needed on the ground, where it can be put to better use.
If, although this was not the case with my report on the Kosovo Agency, the Council could perhaps at last learn from its mistakes, that would help the taxpayer no end. The objectives of the CARDS programme were in fact all right. But something important, one important objective is missing from this CARDS and that is support for education and training in these countries. Without education and training there is nothing, which is why I am delighted that the members of all the committees have helped me to table this proposed amendment. As I understand it, the Commissioner also takes the view that this should be an important objective in the CARDS programme.
It should also be an objective which is close the Council's heart. I really do hope that the French Minister for Education, Jacques Lang, will be able to persuade his cabinet to ensure that the French government does not oppose the inclusion of the objective of education in the CARDS programme in the next Coreper. I think it would be counterproductive and I am certain that Mr Lang will do his utmost and if Mr Moscovici were here, he would perhaps do so too. So my thanks to all my fellow members who see this as an important objective and I am delighted that we shall be able to bring these countries more in the way of content in the future.
Mr President, I wanted to make a number of general comments today about what I would like to call 'the political reconstruction of the Balkans region' . Mr Swoboda will say a little more, on behalf of my group, about what I would like to call 'efforts to reconstruct the EU' , which is also the subject of the reports under discussion today, courtesy of Mr Lagendijk and Mr Westendorp, to whom I offer my compliments.
In theory, we should be encouraged by the developments that have taken place in the Balkans over the past year. A great deal of headway has been made in the space of a year and the internal dynamics in a number of countries are at long last enhancing the role of the international community, even though the Kosovo crisis is still fresh in the memory. Kosovo is, and remains, a problem child.
The local elections had a positive outcome. Of course it is ever thus when moderates win, but the internal situation remains tense, as borne out by the recent murder of four Roma who had returned to Kosovo after seeking asylum in Belgium. Naturally the all-important question is: what future does Kosovo have within Yugoslavia? We PSE members reject any fanciful notions of an independent Kosovo. We are therefore looking forward with bated breath to the first meeting between President Kostunica and Mr Rugova. Perhaps the European Union could act as a mediator in this.
However, we ought not to focus on Kosovo alone. By and large, things are moving in the right direction. I would call it a return to normality, all be it a gradual one. Last year belonged to true democracy, which was on the up and up, and to those politicians who eschew nationalism as the sole vehicle for politics. They have replaced three politicians who personified the worst aspects of former Yugoslavia in the nineties. I am referring to Tudjman, Milosevic and Izetbegovic.
The government in Zagreb is helping us to think about the future of the region, and making real investments in democracy and stability. Tomorrow we are due to receive the new President of Yugoslavia in this House. As I see it, they are the new heroes of the Balkans and of course they are more than welcome.
Croatia must soon be given the opportunity to strengthen its ties with the European Union. As far as I am concerned, apart from Slovenia it will be the first country from former Yugoslavia to qualify for EU membership in the future.
What Serbia deserves most of all at this point in time is material aid, and the sooner the better. Europe must clearly demonstrate that its aid is making a difference, even before the parliamentary elections in Serbia. However, as far as I am concerned, this week' s star price goes to the leader of the Social Democrats in Bosnia, and, incidentally, to the people of Slovakia, for not falling into the referendum trap that the opposition set for the government, but that is another story.
I read in some reports about the elections in Bosnia that the extreme nationalists have won at the parliamentary elections held in Bosnia Herzegovina. On the face of it, that appears to be true, particularly in the Republika Srpska and in the Croatian part. In the Bosnian part, the position of the nationalists has come under attack for the first time ever. In any event, the changes taking place in Croatia and Serbia are starting to have an effect on the situation there.
The Social Democrats have done remarkably well there. There is nothing untoward about that in Europe, or even in the Balkans, but what is striking is that this party is multi-ethnic and openly defends this. At recent gatherings in Sarajevo, the leader of this party, Zlatko Lagumdzija, in the company of Serbs, Croats, Montenegrins, Albanians and other representatives from the region, introduced the concept of reconstruction of the spirit, thereby getting right to the heart of the matter. We must concentrate our energies in the physical reconstruction of former Yugoslavia, but this will only work if we manage to alter the people' s frame of mind too.
Those politicians who openly work for such a cause deserve not only our admiration, but above all, our support. They alone can bring down the bastion of nationalism. The stability of the region will depend on the extent to which the new leaders are able to keep the lid on the national spirit and develop a different kind of mentality. Their political fate will also depend on how successfully the EU is able to deliver aid. The reports by Mr Westendorp and Mr Lagendijk provide the foundation we need for an efficient approach to the matter.
Mr President, the Group of the European Liberal, Democrat and Reform Party is in favour of the reports we have for discussion, and we support the Commission' s attempt to make the very difficult work the European Union is doing for the Balkans more effective. The aid has been too bureaucratic and too slow in coming, because the Commission has been too centralised and management-driven in its work. There has been too much management in detail, and Parliament has been complicit in this on a number of points. It is very unfortunate that the agency has been split up into a headquarters in Thessaloniki and an operations centre in Pristina. We have been opposed to this throughout. Moreover, the arrangement has now also been criticised by the Court of Auditors. It is good that, in this year' s Budget, EUR 175 million is being set aside for Kosovo and EUR 200 million for emergency aid for Serbia. It is very unfortunate, however, that the appropriations to the UN' s administration in Kosovo, to the Baltic region and to the rapid reaction facility have been put in the reserves.
It is very unfortunate that there is no certainty regarding what we have by way of money for Serbia next year. It is particularly unfortunate in view of the fact that the elected Serbian President is coming here tomorrow. It is also unfortunate that a large number of programmes have been put in the so-called performance reserve. I am well aware that Parliament wants in this way to force the Commission to behave better, but one ought not to take one' s own children hostage. We should do much better to give the Commission a free hand in making the work effective, and we must reserve the right to criticise the Commission if the work is not a success. We must not make ourselves partly liable for possible damage to programmes of which we are in favour. Let us give the Commission larger appropriations and permission to delegate responsibility so that it becomes easier to make rapid decisions and to implement initiatives. Let us celebrate the visit by the elected Serbian president tomorrow by now seriously giving the Commission a chance to put the aid we offer onto a new and better footing.
Mr President, the aid which we are discussing is yet another instrument of foreign intervention in this highly sensitive region of Europe. International imperialism is well versed in the art of using the stick and the carrot, of alternating bombing incursions with humanitarian aid, destruction with reconstruction. Its final objective is to subjugate people to the new world order.
What I want to know is how can those who sowed disaster talk of reconstruction? How do murderers of children and civilians have the gall to give their victims lessons in democracy, the rule of law and human rights? The imperialist forces owe Yugoslavia war reparation, not humanitarian aid. The events which unfolded in Yugoslavia a few weeks ago, the so-called popular uprising, was backed by at least USD 100 million in foreign aid to the so-called "democratic opposition". These events may well have created a climate of euphoria in leading imperialist circles; but they know full well that they have not subdued the spirit of resistance in the Yugoslavian or any other people. That is why they are preparing military and police strike forces.
Commissioner, ladies and gentlemen, we are all aware that the Western Balkans present a significant challenge for the European Union and the credibility of its foreign policy, due to the scale of our human, political and financial commitment in the region, and also our desire to facilitate stabilisation through the construction, development and finally reintegration of the Balkan region into the European family.
This year began on a positive note with democratic change in Croatia, as a result of the parliamentary and presidential elections it held. It continued with another major event in the form of the victory of democratic forces in the Federal Republic of Yugoslavia and the fall of Milosevic. We indeed hope that the year will end with the consolidation of democracy on 23 December during the parliamentary elections in Serbia.
As you will be aware, the European Union, has contributed significantly to these historic developments. It reacted immediately to the new order in Croatia, by undertaking the process that will lead, at the Zagreb summit on 24 November, in other words in ten days' time, to the opening of negotiations aimed at concluding a Stabilisation and Association Agreement with this country. As it had made a similar commitment to the people of Serbia, it took the necessary steps on the election of President Kostunica, whom you are to meet tomorrow. These steps included the lifting of sanctions that had been imposed on the Federal Republic of Yugoslavia, emergency assistance to the value of EUR 200 million granted by the European Council meeting in Biarritz, and the integration of the Federal Republic of Yugoslavia into the international community, all with a view to supporting the process of the consolidation of democracy.
I should like to speak in more detail about the priorities set by the Presidency-in-Office for the Western Balkans. Thinking ahead to the summit in Zagreb, we wanted to focus the Union' s action on consolidating democracy and evaluating the Stabilisation and Association Process. To this end we have set two aims; the first is to develop regional cooperation, and the second is to implement a genuine policy to encourage a rapprochement between these countries and the European Union.
At Cologne, the European Council offered countries the opportunity to join the European Union. At Feira, the Council considered those countries participating in the Stabilisation and Association Process as potential applicants for membership of the European Union. We intend to confirm the offer at the Zagreb summit, but also go one step further and define the measures each country needs to take and the reforms they need to put in place to this end. Lastly, we intend to confirm that the process will receive Community support of the highest order.
On the initiative of France, for the first time the Zagreb Summit will gather together Heads of State and Government of the European Union and the countries of the Western Balkans that are participating in the Stabilisation and Association Process: Albania, Bosnia-Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, and the Federal Republic of Yugoslavia. This summit will provide an opportunity to draw conclusions at the highest level, with regard to the decisive democratic changes that have taken place in this region. As a result of this, we will be able to reaffirm the fact that the way is open for a rapprochement between all of the countries in the region and the European Union, within the framework of the Stabilisation and Association Process.
We should like to highlight the value of the process, for example by marking the conclusion of negotiations of the first Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia during the Zagreb Summit, or confirming an individual approach that is adapted to each country' s particular characteristics and, as I have already said, by outlining the prospects the process holds for each of us.
The summit will also aim to consolidate democracy in the FRY, support the process of reconciliation between these countries and neighbouring countries, and encourage the development of reliable cooperation between the countries in the region. Therefore, the Union, without waiting for the Stabilisation and Association Agreements to be implemented, will remind the five countries concerned that it expects them, as of now, to conclude regional cooperation agreements between themselves. Such agreements, that were provided for within the framework of the Stabilisation and Association Agreements, should, in our view, include the initiation of political dialogue, a regional free trade area, as well as close collaboration in the field of justice and home affairs, in particular with a view to strengthening the judiciary and its independence in the fight against organised crime, corruption, money laundering and all other forms of criminal trafficking. Any rapprochement with the European Union is, in fact, closely linked, in the eyes of the Council, to the development of regional cooperation.
Examination of the reports by Mr Westendorp y Cabeza and Mr Lagendijk on proposals for a Regulation concerning a framework programme on the one hand, and the European Agency for Reconstruction on the other, provide us with an opportunity to assess the scale of the support that the Union intends to give the Western Balkans in relation to the Stabilisation and Association Process. Both reports are along the right lines. The Presidency-in-Office, like you, would like this framework programme to implement the principles of the reform of the management of external aid: fewer procedures, greater coordination out in the field, fewer outstanding commitments. Similarly, we support the extension to the Federal Republic of Yugoslavia of the activity of the European Agency for Reconstruction, which proved its effectiveness in Kosovo. We would like to see the programmes assigned to it by the Commission implemented more efficiently and speedily.
The Council Presidency aims to reach an agreement on the proposals for a Regulation regarding the CARDS programme and the European Agency for Reconstruction during the General Affairs Council at the end of November, in other words next week, so as to be able to make an announcement at Zagreb on 24 November. I should like to remind you that the main priorities of the CARDS programme are the strengthening of institutions with regard to democracy and the rule of law, economic development and reconstruction, and regional cooperation. The CARDS programme should therefore improve the cohesiveness, effectiveness and visibility of the assistance provided by the European Union to the region.
At the Budget Council on 20 July, the Member States unanimously decided to refocus the debate on the total amount of the financial envelope set aside for CARDS for the period 2000-2006 within the context of respect for the ceiling of heading 4 of the Financial Perspective, as determined by the European Council in Berlin. This amount, which will include assistance for the Federal Republic of Yugoslavia, will result from a unanimous decision regarding the way in which the EUR 10 billion available under the ceiling of heading 4 will be distributed between the two aid programmes, MEDA II and CARDS, the adoption of which will feature among our priorities.
Lastly, during the General Affairs Council on 18 September, the Presidency-in-Office adopted asymmetric commercial preferences for the benefit of those countries that are participating in the Stabilisation and Association Process. These measures accord preferential access to the Community market for agricultural and industrial products produced by these countries. By adopting these measures, the European Union has performed an exceptional gesture, as this process of liberalisation, in particular as regards agricultural products, has been offered practically without conditions or rights. Such measures entered into force on 1 November and the Council is currently working to extend them to the Federal Republic of Yugoslavia.
The French Presidency set itself ambitious targets as regards the Western Balkans which are close to being achieved: the development of the Stabilisation and Association Process, the adoption of the CARDS programme, the adoption of asymmetric commercial preferences, to mention but the more noteworthy Community measures. The long-awaited victory of democracy in Croatia, and then in the Federal Republic of Yugoslavia, forces the European Union, as we are well aware, to take things much further. This is why we must deliver a very strong political message at the Zagreb summit, one that is in line with the high hopes for peace and reconciliation that the peoples of the countries in the region have placed in this democratic change. The European Union must not be afraid to say to these countries: yes, your place, your future is within the European family.
Mr President, my initial impression of President Kostunica is that he has been very pragmatic in his political dealings since he assumed power in the Federal Republic of Yugoslavia. He has consolidated his victory but has equally been tactful in his relations with other leaders in the region. He has already visited Sarajevo, he has attended an informal regional meeting in Skopje and he has also been to Moscow. The European Union was right to react positively to President Kostunica's accession to power. Visa restrictions have been loosened and the oil and flight embargo has now been lifted. The fact that the Commission has allocated EUR 200 million in emergency and assistance support from the NGOs is to be commended. I hope that President Kostunica and his supporters will steadily consolidate their position as the new democratic leadership in the Federal Republic of Yugoslavia at all political levels.
Elections for the Serbian Parliament are scheduled to take place on 23 December. I welcome the fact that President Kostunica has acknowledged the importance of cooperating with the War Crimes Tribunal in The Hague. An invitation has been extended to President Kostunica to participate, as the new President of Yugoslavia, at the forthcoming Zagreb summit. This summit, instead of being a showcase award for Croatia's efforts towards democratisation, will now inevitably shift towards celebrating President Kostunica's achievements. It is very important to assure the other Balkan participants that the return of Yugoslavia to the international community will in no way lessen their support from the European Union. Due attention must be paid to the sensitivities of all countries in the Balkan region and to assure them that they will not be neglected in the general euphoria over President Kostunica's accession to power.
Other objectives of the Zagreb summit must include an announcement of the Community assistance and reconstruction, democratisation and stabilisation programmes for the Western Balkans, a confirmation of the progressive establishment of a free trading zone between the European Union and the Western Balkans and a commitment by the countries in the region for regional cooperation and to putting in place a free trading regime between them.
This debate is now suspended and will be resumed at 9.00 p.m. Ms Pack wishes to make a point of order. Please make sure it is a point of order and not a continuation of the debate with Mr Moscovici.
Unfortunately, Mr Moscovici was not here when I spoke. I should like him to tell me if he supports the addition of another objective to the objectives listed in the CARDS programme, namely support for education and training in south-east Europe. This is an important new objective in the CARDS programme. The Commission is in favour and I should like very much to know if the Council is too.
This is an interesting question in my view, and one which I believe has the Commission' s support. We shall therefore study it within the Council.
Question Time (Council)
The next item is Question Time (B5-0553/2000). We shall examine questions to the Council.
Question No 1 by (H-0818/00):
Subject: Rapid Reaction Facility Why has this proposal not been discussed formally under the French Council Presidency, although work had certainly begun on this issue under its predecessors?
On 10 May, the Commission presented a proposal to Coreper aimed at setting up a rapid reaction facility with a view to meeting the expectations expressed by Heads of State and Government at Helsinki. During the European Council, within the framework of the report on the development of European facilities for military and civilian crisis management, it was suggested that rapid financing mechanisms, such as the creation by the Commission of a rapid reaction fund, should be set up to speed up the provision of finance to support European Union activities, to contribute to operations run by other international organisations and to fund NGO activities, where appropriate.
In line with the mandate given by Coreper, studies of this project are being carried out by the group of Foreign Affairs Ministers. It was first examined on 6 November. The aim is to adopt a regulation as soon as possible but, in order to achieve this, the Council must have Parliament' s opinion in due form.
Thank you for that reply. When I tabled this question there was in fact a log-jam in the Council and there was no discussion, which was the purpose for tabling the question. But I welcome the fact that now there is movement within the Council and that we in the Committee on Foreign Affairs actually have a copy of your latest document saying what the compromise looks to be.
Mr President-in-Office, you want Parliament's opinion and we understand you propose taking a decision next month in December. If I tell you that Parliament will be debating this in January, I should like to know if you will wait for our opinion before you take your decision?
I can only repeat what I said in the conclusion of my reply, namely that we aim to adopt a regulation as soon as possible, but, in order to do so, the Council has to have the European Parliament' s opinion in due form. This is essential.
As they deal with the same subject, Questions Nos 2 and 3 will be taken together.
Question No 2 by (H-0819/00):
Subject: Western Sahara On 13-15 September a delegation from the European Parliament' s Intergroup on Peace for the Sahrawi People, in which I participated, visited the Sahrawi refugee camps in South-Eastern Algeria.
There we met the highest authorities of the RASD (Sahrawi Democratic Republic), including its president, and representatives of Minurso. Minurso has done remarkable work in identifying people with a view to drawing up electoral lists prior to the holding of the referendum on self-determination referred to in the UN Secretary-General' s settlement plan signed by the Moroccan Government and the Polisario Front. However, the very large number of objections raised - particularly from Morocco - is clearly an obstacle to holding this referendum in practice.
The delegation noted the terrible living conditions of the refugees. The constant postponement of the referendum, and the failure of negotiations in Berlin on 28 September 2000, are raising serious concerns and engendering deep disappointment among the people.
We also noted that there were high expectations of a clearer commitment by European Union to settling this conflict which, which is an obstacle to any prospect of stability in the region.
Reiterating the calls made by the European Parliament in its resolution of 16 March 2000, what initiatives does the Presidency of the European Council propose to take with a view to playing a more active role so as to guarantee the full and complete application of the UN peace plan?
Question No 3 by (H-0846/00):
Subject: Referendum on self-determination for Western Sahara The talks under way between the international mediator, UN Secretary­General special envoy James Baker, and the parties in dispute over the holding of a referendum on self­determination for Western Sahara, are in a state of deadlock. At the meeting held on 28 September in Berlin, the Moroccan authorities suggested that they might end their support for the peace plan for organisation of the referendum. The President of the Commission is scheduled to visit Morocco and Algeria in November.
What action is the Council taking or does it intend to take in support of the peace plan, in order that the referendum may be held as soon as possible and the dangers for the region of renewed conflict thus avoided? What is the Council's political assessment of the current impasse and how does it intend to contribute to a fair solution to the conflict?
The Council of the European Union supports the process set in motion by the United Nations. It also supports the current endeavours of the UN Secretary-General' s Special Envoy, Mr James Baker - who seems somewhat concerned with other matters at present but this will soon change - to find a fair and mutually acceptable solution to the Western Sahara question. The Council seeks to help foster a climate of confidence between the parties involved and ensure that this is achieved. Resolving the conflict in the Western Sahara will help bring stability to the Maghreb and aid its economic and social development. However, the fact remains that this issue falls within the remit of the United Nations Organisation and the Special Envoy of its Secretary-General, whose perseverance in this complex matter must be supported.
For several months, Mr Baker' s mission has been twofold; he has sought both to resolve the difficulties inherent in implementing the Settlement Plan, which should lead to a referendum on self-determination for the Sahrawi people, and to reach a political agreement. Both parties have just been granted a new deadline of four months - by Resolution 1324 - to try and make some progress on both counts. The Council, nonetheless, remains concerned by the conditions endured by the people in the camps at Tindouf from a humanitarian point of view and in terms of food supplies. The active commitment of the European Union in this regard is worth highlighting, as it is the largest provider of humanitarian aid to the Sahrawi refugees through its ECHO programme, through which EUR 10.58 million have been allocated for the period 1999-2000. In addition to this, EUR 9 million if aid is being provided as of November 2000 for a period of eight months.
Thank you for your reply. You referred to a mutually acceptable solution. I myself have visited the camps at Tindouf where this extremely difficult situation has been going on for 25 years.
It must be noted, however, that one of the parties involved, Morocco in this instance, that has diplomatic weight and the wheels of state at its disposal, is making less of an effort to ensure that the peace plan, in other words the Houston agreements that it did, in fact, sign, is implemented. It continues to talk about the problem of territorial integrity, a term used by the King, particularly during his last official speech. Now, the issue relates to the self-determination of a nation and the implementation of United Nations resolutions. Whatever the result of the referendum - independence or annexation to Morocco - it seems to me that democracy is what will finally resolve this conflict most effectively. Otherwise, the exacerbation of current tensions and the possible return to arms would be dangerous for the region as a whole at a time when we are discussing - and we were even doing so earlier in this Chamber - the resumption of the Euro-Mediterranean partnership.
How can we even consider reviving this partnership without first resolving the conflict? We are well aware of the close links between the European Union and Morocco and, in particular, between France and Morocco, which is why I wanted to ask Mr Moscovici if he could inform us as to the content and nature of negotiations that he is currently holding with the Moroccan Government on the Western Sahara question.
At the end of the meeting held in Berlin on 28 September 2000, as you will be aware, the Minister for Foreign Affairs of Morocco made a speech in which he reasserted his willingness to do everything possible in order to find a sustainable and definitive solution. Mr Rabat now seems to have realised that this proposal did not meet either the UN Secretary-General or his Special Envoy' s expectations, and that it should have formed the basis for seeking a just and definitive solution to the problem.
As a result, Morocco dispatched its Minister for Foreign Affairs and Cooperation to New York on 26 October to attend a private meeting with the Security Council after a similar meeting was held with the Secretary-General of the Polisario Front on 19 October. During his speech, Mr Ben Aïssa stated that a complete file on the scope and content of Morocco' s proposal would be presented the next time the parties met under the auspices of Mr Baker. According to Mr Ben Aïssa, all Morocco had done at the meeting in Berlin was to put forward a proposal for dialogue and sketched an outline of what its content should be.
France is of the opinion that the willingness Morocco demonstrated in Berlin constitutes an initial step towards finding a way out of the current deadlock the settlement process has reached, and it must be considered as the basis for finding a solution. However, more details need to be provided and the substance of its content improved if it is to constitute a genuine political offer that can be considered by all of the parties involved. This is the message we have given our counterparts in Morocco.
Mr President, Mr President-in-Office, I think the EU would have far more influence in the Maghreb if there were stronger links with the reform process in Morocco. I should like to ask about progress with the association agreement with Morocco. As you know, we have already debated the fisheries agreement. That is another problem which needs to be resolved. But the question of the association agreement is, I think, extremely urgent.
Question No 4 by (H-0820/00):
Subject: The safe transport of radioactive materials in the EU What consultations took place between the Council (Transport, Environment and Energy Ministers), and the French Presidency and the Standing Working group (of experts) on the safe Transport of Radioactive Materials in the EU, prior to - or subsequent to - the announcement by the German Government in September 2000 that it intended to resume the cross-border transport of radioactive materials, which was suspended in May 1998 because of safety concerns?
The transport of radioactive materials in France is carried out in accordance with the legislation in force and, in particular, Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road, and Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail, which apply to the transport of radioactive materials and set out various technical requirements in relation to vehicles, brands and packing.
The organisation of the transport of radioactive materials between France and Germany has been the subject of bilateral negotiations between the two countries, in which neither the Council of Ministers, nor the French Presidency-in-Office as such, were involved. I can simply point out the fact that France and Germany - and here I am no longer speaking as President-in-Office of the Council - raised these questions during a bilateral summit in Vittel last week, where it was decided to form a working group in order to find a solution to the problem.
I regret to inform the Minister that he really has not answered my question. I asked what consultations took place between the Council, the French Presidency and the standing working group of experts. I asked that question because just three weeks after the Council's expert group, the standing working group on the safe transport of radioactive materials, published a report in April 1998 giving a clean bill of health to the way nuclear wastes were transported, the transports were found to be contaminated, as the Minister very well knows. As they are about to be resumed, so we hear - and I am glad to hear all these consultations are taking place - can we place any credibility in the working group on waste? It said everything was hunky-dory but then the transports were found to be contaminated. In the light of that, why are there only representatives from the nuclear industry and government on this working group of experts? Why cannot we have independent experts who have detailed information which could be relevant? Could I ask the Minister to answer to the point?
We have decided, I repeat, to set up a working group. Generally speaking, this is a bilateral issue, but, rest assured, it is one we indeed intend to resolve. I am not saying this to rule out certain considerations but in order to put an end to the problem.
Question No 5 by (H-0826/00):
Subject: EU initiatives in dispute between Armenia and Azerbaijan Recently, following many years of conflict between Armenia and Azerbaijan - which have resulted in devastating economic stagnation and severe damage to the social fabric of the two countries - there have been signs of reciprocal attempts at rapprochement to break the current deadlock between the two countries and embark on reconstruction. According to the International Herald Tribune of 7 September 2000, the Presidents of Armenia and Azerbaijan, Robert Kocharian and Heydar Aliyev respectively, have had at least 11 meetings with each other in recent times. The EU has so far remained a passive onlooker in the face of the two countries' endeavours and has taken no initiative, leaving the field open for other strategic players to make moves in their own interests.
What diplomatic initiatives will the Council take to further the rapprochement between Armenia and Azerbaijan, settle their bilateral differences, and promote cooperation between the two countries?
The stability and development of the Caucasus are one of the European Union' s strategic priorities. As you will be aware, the European Union supports the mediation efforts currently in progress with a view to finding a political solution to all of the conflicts in the region, on the basis of respect for the territorial integrity of the states concerned and an appropriate degree of autonomy. The Union is therefore closely monitoring contacts between Armenia and Azerbaijan with a view to finding a solution to the Nagorno-Karabakh conflict, which is why it welcomes the meetings that have regularly taken place between the two Presidents and hopes that they will lead to a political solution.
The European Union remains convinced that the Minsk Group of the OSCE has a central role to play in finding a solution to the Nagorno-Karabakh conflict, in spite of the fact that the solutions put forward by this group in 1997 and 1998 were both rejected by Erevan and Baku. The European Union is also using all of the instruments at its disposal within the framework of the partnership and cooperation agreement to help improve relations between the two countries. Thanks to the various opportunities for cooperation, it has been possible to establish regular political dialogue with the aim of facilitating exchanges between Armenia and Azerbaijan.
At the same time, the Union continues to provide substantial material aid to both countries through its various programmes, in particular its TACIS programme. It has offered to finance cross-border projects of common interest in an attempt to re-establish good neighbourly relations between the two countries. The commitment of the European Union has been publicly acknowledged by Armenia and Azerbaijan, who have both asserted their willingness to work towards a rapprochement between their countries and the European Union.
The President-in-Office's reply, I am sorry to say, is far from satisfactory. It smacks of formal, departmental despatches rather than political initiative. The Caucasus needs a more extensive plan and more extensive initiatives if it is to be stabilised. And a European Union which - from what I have read in the newspapers - recently changed its strategy on its energy problems and is now looking more towards the former Soviet Union - with all the implications which that has for the region in general - obviously cannot remain passive and fail to react to developments. So from this point of view, and because, of course, the question was not asked in order to elicit an expression of satisfaction that everything is just fine but in order to express a concern, I think that it could be used as the starting point for an integrated policy, such as that which we have been debating recently for the Balkans; in other words, a new stability agreement for the Caucasus, at the political initiative of the European Union and with political objectives and priorities concerning development, autonomy and democracy in this region.
Mr President, I shall start by reiterating the question put by Mr Souladakis, i.e. what sort of initiatives has the European Union taken on this major problem, which has reduced a rich region to this sorry state? More specifically, because one of the main issues which is causing problems in the region is the embargo which Turkey has imposed on Armenia, I should like to ask the President-in-Office if, during the negotiations and discussions being held with Turkey at the moment, the question has been raised, albeit academically, of Turkey's lifting its embargo on Armenia, which is reducing the country to poverty and misery.
I understand the concerns expressed by Mr Souladakis and Mr Alavanos, but I do not have anything to add regarding the action taken by the European Union as it has been carried out.
As regards discussions with Turkey, we have just held an important debate on this issue and you are well aware of the European Union' s position with regard to this matter.
As the author is not present, Question No 6 lapses.
Question No 7 by (H-0832/00):
Subject: Legislative proposals to prevent concealment of refugees The French Presidency has put forward several proposals to tighten up legislation applying to persons who transport or hide refugees who do not have the right to be in the EU. The proposals cover anyone who hides refugees, including anyone who does so without financial gain. The proposals also enable the Member States to impose various penalties on or even disband organisations which hide refugees. Does the Presidency consider that this option to disband organisations should also extend to non-profit organisations such as churches, monasteries and parties?
The tragic events in Dover last June were a cruel reminder of the need to fight more effectively against illegal immigration rings.
The European Council in Feira last June called upon the Council to speed up the implementation of measures combating illegal rings, provided for in the conclusions of the Tampere European Council of October 1999.
The measures to which the author of the question refers comprise a draft Council Directive aimed at defining the concept of the facilitation of unauthorised entry, movement and residence and a draft framework decision designed specifically to strengthen the penal framework combating the facilitation of unauthorised entry and illegal residence as defined therein.
These texts, which have been submitted to the European Parliament for consultation, are currently being examined by the relevant groups within the Council. They are essentially aimed at combating the trafficking of human beings, which occurs through the facilitation of illegal immigration by organised rings. The aim is to disband and punish those criminal organisations that are involved in this type of traffic.
The question raised therefore provides the Presidency-in-Office with an opportunity to clarify several points. The texts concerned are not aimed at preventing potential refugees from exercising their right to seek asylum on Union territory.
Mr Sjöstedt will agree, in fact, that a potential refugee is not ipso facto an illegal immigrant. What is more, these texts are not designed to prevent non-profit making organisations from carrying out their work, provided, of course, that they comply with the laws in force. It is therefore a matter of fighting against criminal organisations that are involved in the trafficking of human beings, not disbanding non-governmental, charitable, political and denominational organisations, except of course - though I cannot imagine this ever happening - in the event of their activities serving as a cover for illegal acts.
We agree that the situation in Dover calls for a reaction on our part, but I also think it shows something else. In the Danish media, we have heard a 14 year-old Afghan boy say that, if you have to become a refugee, you need an agent. The word 'agent' was his own, but to some extent it shows how difficult it is for refugees in fact to make their way to a place in which they can request asylum, and that is of course where the whole problem lies. I should like to ask how the Council views the fact that this further contributes to criminalising humanitarian actions. It is as if we stand midstream at a place where two currents, formed of immigrants and refugees, often combine. What is the Council thinking of? If this area is further criminalised, the result will be to have contributed to a situation in which only unscrupulous and cynical people and those out to make money from the situation will stay behind. Is it really the Council' s policy to help bring about a situation in which the money of poor and persecuted people ends up in the clutches of the mafia and similar organisations?
I think that the European texts are intended to encourage each Member State to take the necessary measures to ensure that the act of facilitating, directly or indirectly, the unauthorised entry, movement or residence in its territory of an alien who is not a national of a Member State of the European Union is regarded as an offence. This is the general philosophy behind them.
Mr President, I welcome the Council's response to the original question. I just want the Minister to re-emphasise that this proposed legislation is aimed at those who exploit and make profit out of people in a desperate situation and is not aimed at further criminalising the immigrant or potential immigrant. It is about stopping gangs making money out of immigrants. That is what happened in Dover. It was organised business that ended up with people dying in the back of a truck because people were making money out of them. That is what we must end.
Would the Council also - and this is where I agree with Mrs Frahm - encourage the Member States to differentiate more clearly between asylum-seekers and illegal immigrants? At the moment it seems that Member States are beginning to forget their international obligations. We have an international obligation to treat asylum-seekers properly and to deal with them through specified procedures. Some Member States now seem to be confusing asylum-seekers and illegal immigrants.
Mr Martin is right, as we are indeed concerned with fighting criminal organisations involved in the trafficking of human beings and not reviewing previous texts that enable potential refugees to exercise their right to seek asylum on Union territory. This is our purpose and this alone. I should also like to add that these two texts focus, in particular, on strengthening the framework of criminal law in order to fight organised rings of facilitators. It is precisely this type of act and this type of organisation that we resolutely wish to combat.
Mr President, Minister, even if I have now been given explanations, I do not properly understand why this imprecise and to some extent inhumane proposal has been tabled at all. Would it not be more sensible and more appropriate for the EU' s governments and the Council of Ministers to reflect upon why people are forced to find their way illegally to Europe? I should like to ask the minister how many countries there are whose citizens are at present required by the EU' s Member States to have entry visas. Is it 10, 50 or perhaps 100 countries? According to the latest information I have, it is 127 countries. Is this figure correct? If so, do you think this is reasonable, and do you believe it is in keeping with a humane asylum policy?
I have nothing further to add.
Question No 8 by (H-0836/00):
Subject: 'Crimes of honour' in Turkey Every year, dozens of women fall victim to 'crimes of honour' in Turkey. Although Turkish law confers the same rights on women as men, in practice many men continue to condemn women to death for being raped, committing adultery or simply for meeting other men. The men who commit the murders rarely receive long prison sentences, some get off with as little as two years.
The new legislation being drafted in Turkey, which prohibits reduced sentences, is necessary but it is even more important that Muslim leaders officially condemn 'crimes of honour', which are a direct violation of Islam. There is a need both for legislation and measures to stimulate debate and increase awareness.
What will the Council do to encourage Turkey to take effective measures to combat 'crimes of honour'?
. (FR) Mrs Theorin has drawn the Council' s attention to the issue of crimes of honour in Turkey. Such practices appear to be in sharp decline and, we are told, only occur sporadically in rural areas. However, these crimes continue to be a source of concern for the Council as they are often committed in the most appalling circumstances. The Turkish Government has undertaken significant reforms aimed at fighting such acts more effectively, acts which are, of course, not permitted by national law.
The report that was adopted by the Turkish cabinet on 21 September as a reform programme contains several planned amendments to the law, such as the inclusion of measures in the Civil Code that are designed to enhance effective equality between men and women in social and educational fields, ways to better combat domestic violence by training judges that specialise in family matters and, lastly, measures to prevent people that have committed crimes of honour from serving reduced sentences.
Rest assured that the Council will remain particularly vigilant as to the implementation of these measures that are in line with the Copenhagen criteria, as discussed at length earlier on. In any case, the issue of crimes of honour is not a problem that is specific to Turkey, as these crimes occur in many other places around the world. The Council has therefore supported the Dutch initiative aimed at the introduction this year, within the framework of the third committee of the United Nations General Assembly, of a draft resolution against these crimes, which is still in the process of being examined. The Council notes that Turkey has also given its support to this initiative.
Without pretending to understand how so barbaric a phenomenon as crimes of honour can be explained, it can be seen how, every year, dozens of Turkish women are murdered in cold blood by their brothers, fathers, cousins or husbands, with the express motive of maintaining the family' s honour.
For the family - and especially for the men of the family - status, credit and honour reside in having a large number of possessions, including female family members. According to this view, male family members have a right and a duty to take the life of a female family member who, for some reason, reduces her value as an unviolated woman. It makes no great difference whether she has transgressed voluntarily or against her will, that is to say been raped.
It is good that the Council should point out the initiatives taken. It is important to prohibit reduced sentences, but it is still more important to counter the general acceptance of crimes of honour. My question to the Council is this: Are you prepared to make efforts to put a stop to the spiral of violence by, for example, demanding that Muslim leaders officially distance themselves from crimes of honour?
In my view, we must indeed do everything within our power, absolutely everything, to combat such crimes, and I note that the Council, the United Nations General Assembly and the Turkish Government, as far as I know, are prepared to do this. Such retrograde practices which have no place in a modern world cannot continue.
Question No 9 by (H-0839/00):
Subject: Attitude of French European Affairs Minister, Pierre Moscovici, to Austria In an interview with the French TV channel France 3, the French European Affairs Minister, Pierre Moscovici, affirmed yet again his rejection of the Austrian Federal Government. He continued moreover to assert that the government coalition between the ÖVP (Austrian People's Party) and the FPÖ (Freedom Party of Austria) was 'abnormal' and that the FPÖ was a 'racist and xenophobic party'.
How can the Council justify the situation where an official representative of the French Presidency of the Council can, notwithstanding the favourable verdict handed down in the experts' report on Austria and the consequent lifting of the unjustified 'sanctions' against Austria, continue unopposed publicly to assert such a rejectionist, aggressive and offensive attitude to another European Union country that is a full member on an equal footing? Can the Council clarify whether those statements by the French European Affairs Minister also represent the attitude of the French EU Council Presidency, or if this was the expression of a private opinion by Mr Moscovici? Can the Council confirm that Austria and its Federal Government will suffer no disadvantages or unequal treatment in the pursuit of major, large-scale European projects as a consequence of Mr Moscovici's statements and attitude? When will the Council publicly distance itself from Mr Moscovici's statements and clarify its reactions to them?
It is true that when I first saw this question I did wonder what the French European Affairs Minister had said as he - and I quote the question - 'affirmed once again his rejection of the Austrian Federal Government. He continued moreover to assert that the government coalition between the ÖVP (Austrian People' s Party) and the FPÖ (Freedom Party of Austria) was abnormal and that the FPÖ was a racist and xenophobic party.' The author of the question continued: 'How can the Council justify the situation where an official representative of the French Presidency of the Council continues, unopposed, to assert such a rejectionist, aggressive and offensive attitude towards another EU country which is a full member on an equal footing?
Can the Council clarify whether those statements made by the French European Affairs Minister also represent the attitude of the French EU Council Presidency, or whether this was the expression of Mr Moscovici's private opinion? Lastly, can the Council confirm that Austria and its Federal Government will suffer no disadvantage and no unequal treatment in the pursuit of major, large-scale European projects as a consequence of Mr Moscovici' s statements and attitude? When will the Council publicly distance itself from Moscovici' s statements and clarify its reactions to them?'
Not this evening, and here I come to my answer, as I know the Minister and I can give you the Council' s response. In response to the question posed by Mr Karas, the Presidency-in-Office should like to highlight the fact that the political situation in Austria and the sanctions imposed bilaterally by the other Member States and then lifted were not carried out at the Council' s instigation, precisely because they were bilateral measures. The Presidency-in-Office therefore has no answer to give with regard to this point. However, it goes without saying that, as the sanctions have been lifted, it is no longer an issue of making Austria suffer any disadvantage or unequal treatment because the sanctions are no longer in place.
On the other hand, and speaking on a more personal level, I can confirm that the statements this Minister made on France 3 clearly reflect his personal opinion on the matter.
Mr President, Mr President-in-Office, it is clear from your reply that you personally are holding the Council to ransom. It is also clear that your personal prejudices, which bear no relation to the situation in Austria and contradict the experts' report, also have a great deal of influence on your function as President-in-Office, as can be seen from your itinerary in preparation for the French President's and the President-in-Office's tour des capitales. My question, therefore, is when do you intend to start performing all your duties in a way which reflects the spirit of Robert Schuman, the content of the experts' report and the situation in Austria, and leaving your personal prejudices to one side?
I have no personal views on this particular matter, though I, like everybody else, both here and elsewhere, am at liberty to make a political analysis on the nature of government. What is more, I note that the wise men have spoken and that, for example, the adjectives 'racist' and 'xenophobic' were used in their report, albeit as part of a question.
With regard to the other points, I can assure you that as President-in-Office, these personal view points have no bearing whatsoever on matters. I repeat: none whatsoever. The Austrian Government is the legitimate government of a country in the European Union and it is up to us whether we approve or disapprove of the way it is made up. It is precisely because the other 14 Member States disapproved that they imposed sanctions against it. These sanctions are no longer in place today and, as a result, we shall treat this government as we do any other. This, moreover, has always been the case within the European Union, as the sanctions taken against Austria were done so on a bilateral basis, which is something I should like to stress.
You therefore have my full assurance that, within the framework of the European Union, the Austrian Government is considered to be on a completely equal footing with all of the other countries and it participates in all of the Council meetings that are held under the auspices of this Presidency. The term of the Head of State and President of the Republic, Jacques Chirac, will, of course, come to an end at Vienna, this is clear. I should like to mention that the President of the Republic will be accompanied, as is usually the case, by one of his government ministers, either the Minister for Foreign Affairs or myself. Next week, a meeting of the European Conference will take place on my invitation in France, in other words a meeting with the candidate countries. I have been informed that Mrs Ferrero-Waldner intends to come and I will be only too pleased to see her.
All of this shows therefore that we need to clarify several facts. On one hand there is the French Presidency of the European Union, which has to fulfil its duties and do so in a wholly objective manner, and on the other hand there is the political opinion that any politician may impart with regard to a political situation, which is something I am not to change.
Mr President, I share the President-in-Office's view that extreme right-wing parties in governments have lost nothing; nor could they in Austria because extreme right-wing parties are banned in Austria. My question to the President-in-Office is this: how is it that extreme right-wing parties are not banned in France and what is the President-in-Office's opinion of extreme left-wing parties in government? Allow me a brief comment, Mr President: I love France, I love the French and the charm of French men is, as a rule - I repeat, as a rule - unsurpassed.
The digressions on France and the charm of French men are all very interesting in this Parliament, but the President-in-Office of the Council must answer in his capacity as such. Not as a French male nor in terms of domestic politics.
I simply wondered why you used 'for example' with regard to your reference about the charming nature of the French, as I thought charm was a general characteristic; at least I hoped it was.
As regards the issue in question, I simply wanted to say that there was no discrimination being made against any particular country. If, for example, and here I am talking as a Minister, France was to elect an extreme right-wing party to office tomorrow, I would hope that the other countries would take measures against it similar to those taken against Austria. This demonstrates therefore that one country is not being singled out for discrimination over another. The European Union has certain values, which make it difficult for it to accept some countries taking on particular responsibilities. That is the political position.
Having said that, I should like to make it clear, Mrs Flemming, that, in general, I like Austria and Austrian people.
Mr President, institutional reform is on the agenda for Nice. Do you think that the Austrian model, i.e. bilateral majority resolutions, will be used in future as a way of passing resolutions which bypass the European institutions and of forming a new institution or a new group in order to circumvent unanimity in the Council?
I have a supplementary question: how do you behave towards extreme left-wing parties and what is your opinion of them?
I shall answer your first point very clearly. These bilateral sanctions have demonstrated their scope and limitations. They were imposed and then lifted and, in my view, show that we need to submit proposals for the creation of legal mechanism to be provided for in the treaties. In this regard, several countries, including Austria, have put forward proposals to amend Article 7 of the Treaty on European Union, in order to set up a prevention and warning mechanism which would mean that a country considered to be out of step with the values of the European Union can receive recommendations while at the same time having its point of view heard. This was the proposal put forward by the Austrian Government, for example. I can assure you that this proposal has been fully considered and, in my view, we should seek to amend the Treaty along such lines, within the framework of the IGC.
As regards the other points, I have not used the words 'extreme left' and 'extreme right' here because this would run the risk of a debate on the definition of both notions. When you say that extreme right-wing parties are banned in Austria, that is all well and good, but one might also question what does or does not constitute the notion of the extreme right. I personally wanted to talk about values: I have spoken about values as they appear in our texts and I have spoken about the values that appear in the European Union Charter of Fundamental Rights, and I have spoken, in particular, it is true, about the fight against all forms of discrimination, as appears on the title page of all European texts and which is something we should ensure is respected.
Question No 10 by (H-0842/00):
Subject: Council reply to letter from the Turkish Foreign Minister, Mr Cem In a supplementary question (Question Time of 5 September 2000 - Question H-610/00) I had the opportunity to ask the President-in-Office of the Council about the Council's response to the letter sent by the Turkish Foreign Minister, Mr Cem, to the 15 Foreign Ministers of the European Union in which he sought to promote his own interpretation of the Helsinki Summit conclusions.
The President-in-Office's reply that he did not have the specific answer to this question and his general statement that the Helsinki conclusions were the common point of reference of both parties certainly did not constitute an answer to the very specific observations made by Mr Cem in his letter.
Will the Council give its response to the assertion in Mr Cem's letter that in the partnership agreement there can be no link-up between the Cyprus problem and EU-Turkey relations and that such a link-up would constitute a violation of the terms of the Helsinki conclusions?
The Turkish Minister for Foreign Affairs, Mr Cem, did in fact send a letter to his counterparts in the Member States of the European Union. The Council did not receive a copy of this letter but the Presidency has, of course, replied to Mr Cem and all of the Member States were informed about the content of the reply given.
As regards the Accession Partnership with Turkey to which you referred, the Commission put forward its proposals on 8 November at the same time as it submitted its report on the progress made by each of the 13 applicant States regarding their application for membership. The Council must now examine these proposals. The Presidency still aims to adopt the partnership during the General Affairs Council on 20 November, which is why perhaps the issue was not dealt with in detail in the answer Mr Vedrine gave to Mr Cem. The Presidency has, however, stressed in this instance how important it is for this partnership to become a useful mechanism in defining Turkey' s future national programme for adopting the Community acquis and for implementing its pre-accession strategy, in accordance with the terms and spirit of the conclusions of the Helsinki European Council. I also think that the debate we had earlier on Turkey shows the spirit in which the Council and the Commission wish to work.
I thank the President-in-Office, who rightly referred to the proposal for a Council decision on the Accession Partnership, which is a new element. Hence, my questions are quite specific and are based on the Commission text. First, how can the Council possibly accept a text on Turkey in which the word minority and the word Kurd are nowhere to be found? Secondly, how can the Council possibly accept a text in which the long-term objectives scarcely mention the Helsinki position on border disputes between a candidate country and a Member State of the European Union? And thirdly, how can this sort of text simply include the Commission's ridiculous statement on the Cyprus question to the effect that Turkey has to support the efforts of the Secretary-General of the UN rather than accept a solution based on the resolutions of the UN?
On the issue of minorities and, in particular, the Kurdish question, I think that anyone listening to the debate which took place earlier will be well aware that both the Commission and the Council are aware of these issues and have duly taken them into consideration.
With regard to the political solution of the Cyprus question to which you referred, Mr Alavanos, it will of course continue to be an issue of debate with Turkey as we confirmed at Helsinki. I should like to remind you that this political dialogue constitutes, along with the future Accession Partnership, one of the elements in Turkey' s pre-accession strategy, which was set out on this occasion. Next Monday' s General Affairs Council on 20 November will specifically debate the proposal for an Accession Partnership that the Commission has just put forward, which contains extremely clear, explicit, specific references to the Helsinki conclusions. It is in this spirit that we must proceed, and the Presidency-in-Office of the Council will do everything possible to reach the right agreement.
Mr President, I am surprised. The situation, and I should like a response to it from the minister, is this: First, the Helsinki conclusions state that resolving the Cyprus problem is not a precondition to the accession of Cyprus. But the Cyprus problem is not just any old problem. It is the specific problem of the invasion and occupation of a significant part of the territory of a country which is a member of the UN and a candidate for membership of the European Union by another country which is also a member of the UN and also a candidate for membership of the European Union. Are we are saying that the Cyprus question can be resolved without ending the occupation? And what is his opinion of Mr Cem's position - the President-in-Office did not reply here - that there can be no link-up between the Cyprus question and furthering the Accession Partnership between Turkey and the European Union? In other words, is it possible that this partnership will be furthered and that Turkey will join the European Union without ceasing to occupy Cyprus and removing its settlers from Cyprus? If that is the case, you can hardly blame us for seeing the European Union as an imperialist organisation.
I attended the Helsinki European Council and was present when these issues were debated. I know that we accepted - and when I say we I mean the 15 Member States, including Greece therefore - Turkey' s application. We based our acceptance on some very precise conclusions that committed us and continue to commit us to the process. This is what this is about, and nothing else.
There was a translation error. I did not say that it is true that there is an imperialist regime in Turkey, but I did say that if the European Union accepted this rationale, in other words, the possibility of Turkey joining the European Union while it still occupied a large part of Cyprus, you cannot blame us for considering the European Union' s actions as imperialist.
There was no translation error in my reply.
As the author is not present, Question No 11 lapses.
Question No 12 by (H-0850/00):
Subject: Repercussions and features of Fisheries Agreement with Morocco Do the most recent negotiations between the European Union and the Kingdom of Morocco on securing a Fisheries Agreement suggest that such an agreement could be reached before the end of November 2000? What would be the features of this new Fisheries Agreement? Does it cover the sector' s basic needs? Does it give priority to meeting the needs of the Objective 1 regions concerned?
The Community aims to complete negotiations as soon as possible with a view to concluding a new Fisheries Agreement with Morocco. In this regard, the calendar for negotiations that was recently set included one meeting per week, so we can be fairly optimistic that negotiations will be swiftly concluded.
Even though it is difficult at present to envisage the final details of such an agreement, it seems clear that we need to establish a framework for cooperation and partnership in the area of fisheries that is broader than the previous agreement, and extend it to encompass all of the fisheries sector. The agreement will also take into consideration the need to ensure the sustainable use of resources and aid the development of the Moroccan fisheries sector.
Although it is still too early to assess the features of the future agreement in relation to the expectations of the sector, the Council can, however, assure Mrs Izquierdo Rojo that the Community' s priority is to safeguard the interests of the Community sector as regards the practice of sustainable fishing in Moroccan waters. The Council, I can assure you, is well aware of the needs of all of the regions concerned, particularly those whose economies are main contributors to this agreement. The Community will ensure that these needs are taken into consideration in the agreement.
Mr President, I am very grateful to the President of the Council for such a positive and to some extent optimistic and encouraging answer. It must be remembered that the fisheries agreement with Morocco is much more than a simple fisheries agreement; as he knows, if this agreement were not reached, bearing in mind its significance, this fact might conceal a deterioration in the relations between the European Union and Morocco.
I should like to ask him if in the coming weeks the French Presidency is going to push for this agreement to be concluded at last.
Mr President-in-Office of the Council, it is essential that the French Presidency should push hard along this home straight because Commissioner Fischler lacks the Mediterranean imagination needed to be able to secure an agreement. He is less likely to succeed in something which is purely Mediterranean, than Pitres, a village up in the Alpujarra mountains in Granada, is in getting its own port, or even the expansion of its port.
In view of this situation, my question is whether the French Presidency, which does have the will and the imagination, will make it possible for us to achieve a fisheries agreement, which is now vital after eleven months of having our fleet tied up. Andalusia and Galicia, Objective 1 regions, need it and there are many other Europeans working at sea and on land who need this to succeed.
I do not know, especially as it is not exactly a Mediterranean who is negotiating this Fisheries Agreement but the Commissioner for Agriculture, Rural Development and Fisheries, Mr Franz Fischler. However, I doubt very much that this will hinder his imagination in this case. My reply was not really meant to be a show of optimism or hope, rather the expression of a desire, the desire of the French Presidency of the European Union, to reach an agreement, a sound agreement.
What is a sound agreement? It is one that respects Community ideals and shows concern for the interests of all of the European Union' s regions. I have, of course, listened to your concerns, which will indeed help us secure good terms of agreement with Morocco. This is what we shall endeavour to do and it is along these lines that we intend to proceed and no other.
Mr President, I am going to ask a question, do not worry. Anyway, allow me to say that Mr Fischler is neither Mediterranean nor is he from the Atlantic, and what is more we are unfortunate enough to have a Director-General for Fisheries who is from the north Atlantic and only learnt about fisheries problems when he was recently appointed to that post. Thus the question I ask the Minister is as follows: the proposal we know about from Morocco would in principle seem to entail cutting the fleet from Galicia, Andalusia, the Canaries, and also Portugal, that fishes in Moroccan waters, down to 25% at least. The agreement they propose is for two years instead of five, and in addition they want the European Union to pay them the ESP 21 billion that it is currently paying. Allow me to say that the political will shown in practice - not in theory - by the Community negotiators has been absolutely nil, or in any case inadequate. I must therefore express my scepticism about the result. I ask the Minister: do you believe it is acceptable to negotiate the cuts I have mentioned and the continuing cost to the European Union of the agreement with Morocco?
. (FR) My comments as to this person' s Nordic or Mediterranean origins were made in response to a quip made by the President - it was a quip in itself. The Commissioner for Agriculture, Rural Development and Fisheries acts on behalf of all of the European Union, irrespective of whether he comes from the north, south, east or west.
I can simply remind you how negotiations developed on the subject of fisheries. Commissioner Fischler held several meetings with the highest authorities in Morocco. Two technical meetings took place in Rabat on 25 July 2000 and in Brussels on 27 and 28 September 1999. During these technical meetings, the Community delegation, headed by Director General Smith, put forward several initiatives that it envisaged as part of a new Fisheries Agreement with Morocco to aid the development of the Moroccan fisheries sector.
It also tried to set out a calendar for negotiations. On this occasion, it must be said that Morocco did not respond to the offer made by the Community. The impression that the negotiations had collapsed, which affected all of us, led Commissioner Fischler to call for another meeting with Prime Minister Youssoufi, to take place on 16 October 2000, where he met King Mohammed VI, Prime Minister Youssoufi and the new Minister for Fisheries, Mr Chbaatores. These meetings seem to have revived the negotiation process and led to another meeting with a Moroccan delegation on 30 October 2000, therefore very recently. This is why I think we must set a limit and not be overly optimistic, but neither do we have any reason to be unreasonably pessimistic.
Question No 13 by (H-0854/00):
Subject: Fundamental rights and criminal justice Is the Council aware that conditions of pre-trial detention of foreign truck-drivers arrested at ports on the English Channel commonly fail to comply with all the conditions laid down in the European Convention on Human Rights concerning arrest and concerning the right to a fair trial? Is the Council aware of similar grave concern in relation to the Portuguese criminal justice system? Will the Council therefore defer any proposals for mutual recognition of judgments in criminal matters until minimum human rights requirements are fully observed in all Member States?
Mr President, it is not the place of the Council to comment on behaviour observed on the territory of any Member State which contravenes the principles enunciated in the European Convention on Human Rights which each Member State has duly signed and ratified.
It is worth pointing out that the principle of the mutual recognition of criminal decisions, in accordance with the conclusions of the Tampere European Council, must make it possible to reinforce cooperation between Member States while at the same time reinforcing the protection of human rights. The principle of the mutual recognition of criminal decisions presupposes the reciprocal confidence of Member States in their own criminal justice systems. This confidence will depend specifically on setting minimum standards, especially in terms of procedure, which will have to be adopted as a precondition for the implementation of mutual recognition.
The European Union Member States have a shared commitment to the principles of freedom, democracy, respect for human rights and fundamental freedoms, as well as the rule of law. It is by remaining attentive to these values enshrined in the Treaty on European Union that the Council will continue its work in the area of the mutual recognition of criminal decisions.
Mr President, I have on my desk a document which was presented to one of my constituents in Longuenesse jail in the north of France three months after his first detention there on suspicion of a drugs offence. It is in French - no translation or interpretation was provided to the person in question. He has now been in detention five months. I have a letter from the sister of another constituent of mine who draws to my attention that he has been in prison since 28 March 2000 on similar suspicion.
No opportunity is given to such prisoners to choose their own lawyer. They are given a defence lawyer. The defence lawyer takes few opportunities to visit the persons or to explain the charges.
These are citizens from Scotland where after 110 days of detention any person charged with an offence must either be brought to trial or released and never again charged with that offence. We do not have common standards of justice in the European Union and while we have such divergent standards and such total failure to meet the standards of Article 6 of the Convention on Human Rights, it is unacceptable to press ahead with the proposals of the Council.
. (FR) Yes, I simply wanted to say that it is precisely because we are sensitive to this issue that a programme of measures to implement the principle of mutual recognition of criminal decisions is possible. That is what is at issue here.
Mr President, my point of order is that there remain twenty minutes of Question Time, there are very few Members in the House and there is no risk of exceeding time. I ask you to give a ruling that two supplementaries may be allowed.
Supplementary questions must come from other Members. According to the Rules of Procedure, you have reformulated your question.
Question No 14 by (H-0855/00):
Subject: EU's energy policy The Commissioner for Energy said recently that the energy issue in Europe was a national responsibility, not a Community one. At the outset of discussions for the Intergovernmental Conference (1996/1997) there was a suggestion that special provisions should be incorporated into the Treaty of Amsterdam which would pave the way for the drafting of a common energy policy. The suggestion was rejected by the 15 Member States, as was also the case for the Treaty of Maastricht. There are, naturally, measures concerning energy (the White Paper, the SAVE programme, EUR 1 billion from the Fifth Research Programme, alternative energy etc.). Despite all this, however, all the forecasts predict that the EU' s overall energy dependence (gas, oil, coal and uranium) will increase in the future. Given that developments in the oil markets make it necessary for the EU to adopt a more dynamic policy in the energy sector, how does the Council think it might achieve a reduction in the European economy' s dependence on oil? Have specific measures been taken (such as security of supplies and energy efficiency) to make the economies of the Member States less sensitive to external crises, and what are the Council' s methods and short-term and medium-term priorities for energy efficiency and energy saving?
The Council is aware of the growing importance of the European Union' s overall energy dependence and would remind the honourable Member of the Council conclusions of May 2000.
In this context, the Council attaches the greatest priority to pushing this work forward in the following areas: the promotion of renewable energy sources, energy efficiency, the security of energy supplies and the diversification of energy sources.
The competent bodies of the Council are currently working on a proposal to promote electricity from this renewable energy sources with a view to an agreement being reached at the next Council meeting in December, provided the European Parliament has given its opinion in due time.
As to energy efficiency, the Commission presented an action plan during last May' s Council meeting. Based on this plan, next December the Council should be adopting conclusions containing a list of priority actions making it possible for the Commission to assess the areas where Member States would like to see Community measures or, alternatively, would prefer to confine themselves to coordinated action.
Furthermore, in the communication adopted on 4 October 2000 on the European Union' s oil supply, the Commission indicated that, at the European Council of Göteborg, it was planning to present a plan to save energy and to promote the diversification of energy sources, which should help to boost energy efficiency, especially in buildings and transport.
As regards the security of energy supplies, the Commission is planning to present a Green Paper, in November 2000, on the future and place of the different energy sources in the context of improving the security of the energy supply of the European Union. This communication will tackle both nuclear energy and renewable energies. Once it has been presented, the Council will certainly accord it the greatest priority. What is more, the Presidency has convened a conference on the security of supplies for 24 November 2000 in Paris.
Mr President-in-Office of the Council, I will not conceal from you that my question was designed first and foremost to elicit a list of projects and a calendar from you. You have presented these, and I thank you for that, but I also wanted to see if you could give us any information on, or your assessment of, whether the Council could perhaps progress towards closer cooperation, towards a sort of communitisation of energy policy given that, as we saw during the recent crisis, Member States are moving forward in a disorganised array and are competing amongst themselves in terms of both supplies and prices, and that the result for Europe as a whole is rather pathetic.
Nor will I conceal that I was looking for, perhaps, some ideas. Some of my fellow Members have suggested an idea, which I too endorse, of investigating or drawing up plans towards, for example, a policy imposing the euro as the sole means of paying for oil in certain countries. It is these questions above all which interest me and which, I think, are of special interest to all the citizens of Europe, because this dependence is not just quantitative but also economic and financial.
These are indeed very interesting suggestions which merit a debate, but I cannot give you an answer on behalf of the Council right now. Regarding energy issues in general, I do believe that we must look into presenting more of a united front, since we should at least have a coordinated approach to these problems within the European Union.
Question No 15 by (H-0858/00):
Subject: New US bill enforcing embargo on Cuba A new bill being voted on in the USA has given rise to a storm of protest both in Cuba and in European. On the pretext of lifting the ban on sales from the USA to Cuba of primary necessities, medicines and medical equipment , the embargo is being considerably intensified and obstacles to trade are multiplying in the form of tighter restrictions on Americans travelling to Cuba, provisions - which are contrary to international trade rules - preventing US organisations and banks from financing sales, requiring guarantees by third countries or payment in cash.
What steps will the Council take to stop the adoption of this US bill, which is in breach of international trade rules, and what action will it take to secure the total lifting of the embargo on Cuba and the restoration of normal trade relations between Cuba and all other countries, in particular the Member States of the European Union?
The measures to which the honourable Member is referring appear in the draft budget signed by President Clinton on 28 October 2000. The position of the European Union on the extra-territorial measures decreed by the United States has not changed. I believe it is well known to the Members of the European Parliament, and the European Union seizes every opportunity to remind the United States of it. However, it must be regretfully pointed out that the US Government has not yet taken any action regarding its own commitments under the agreement concluded at the London Summit in May 1998. We call on the US Government to do so, as we believe this is essential in resolving this dispute.
The objective of the European Union regarding Cuba, as established in the common position on Cuba adopted by the Council on 2 December 1996, is to encourage a process of peaceful "transition to pluralist democracy and respect for human rights and fundamental freedoms, as well as a sustainable recovery and improvement in the living standards of the Cuban people." Encouraging the Cuban regime to bring Cuban legislation and its application into line with international standards also falls within this objective.
In the same vein, at the time of the vote on the resolution on the embargo as part of the Third Commission of the General Assembly of the United Nations which met on 9 November 2000, we launched an appeal to the Cuban authorities to cooperate fully with international organisations defending human rights. The European Union notes with satisfaction that Cuba has continued to be very active in various international and regional forums. It also recognises that measures have been taken by the Cuban Government to better integrate the country into the region economically. The European Union notes the need for a progressive and irreversible opening of the Cuban economy towards the outside world and reaffirms its wish to be Cuba' s partner in this process.
Finally, it is with concern that the European Union takes note of the findings of the United Nations' agencies and programmes on the ground. It deplores the negative, and often tragic, repercussions of the US economic embargo as they affect the Cuban population, especially women and children.
Mr President-in-Office, thank you for your reply. I note that your reply contained certain comments on the lack of respect in Cuba for human rights and fundamental freedoms. You, of course, suspect that I do not agree with that view; be that as it may, I consider that this sort of judgment constitutes interference in the internal affairs of a country. And, the way in which you phrased your position gives me cause to wonder if, in the final analysis, there is any difference between the ultimate aim of the policy of the European Union on Cuba and the ultimate aim of American policy on Cuba. It seems to me that both seek to overturn the Socialist regime in Cuba.
It is curious what interpreting problems there can be, as I do not feel that is what I said at all. I recalled the very clear differences between the United States and Europe regarding the extra-territorial measures decreed by the United States. I noted with satisfaction, on behalf of the Council, that Cuba had continued to be very active in various international and regional forums. I recognised that measures had been taken by the Cuban Government to better integrate their country economically into the region and reaffirmed Europe' s willingness to be Cuba' s partner in this process. Finally, I recalled that it was with concern that the European Union took note of the observations made by the United Nations' agencies and programmes on the ground and deplored the negative, and often tragic, repercussions of the US economic embargo as they affected the Cuban population. So I, in fact, said practically the opposite of what you have just said.
At the same time, I must remind you of the European Union' s position towards Cuba as established by the Council on 2 December 1996, which is to encourage a process of peaceful transition towards pluralist democracy and respect for human rights and fundamental freedoms, as well as a sustainable recovery and improvement in the living standards of the Cuban people. No position has been taken in relation to the nature of the regime, but the regime has perhaps been given a certain amount of encouragement or incentive to move its practices forward.
If you do not see the difference between that and any other position, then perhaps there is a degree of misunderstanding, possibly intentional.
Question No 16 by (H-0859/00):
Subject: Violation by Turkey of sovereign rights within NATO Turkey has, de facto, challenged the sovereign rights of Greece by intercepting Greek aircraft taking part in NATO's exercise, Destined Glory, its failure to respect the Greek ten-mile FIR and the air corridors over the islands of Limnos and Ikaria, ignoring the opinions of NATO's legal service, and departing from the plans for the exercise drawn up by NATO's administration, which prompted the Greek Government to withdraw its troops.
What view does the Council take of this challenge to the sovereign rights of an EU Member State within NATO? Does it intend to make representations to the Turkish authorities to put an end to such acts of provocation, and what form will those representations take? What consequences will these acts have for relations between the EU and Turkey, particularly in the context of the common foreign and security policy, given Turkey's status as an applicant for accession?
Regarding the incident involving the Greek and Turkish aircraft taking part in the Destined Glory exercise, it must be pointed out that this incident took place during a NATO exercise between two members of the North Atlantic Alliance. It is therefore up to NATO to take the steps it deems necessary to prevent further accidents of this kind. This case has not, in any case, been brought up in the Council of the European Union.
On the substance of the disputes between Turkey and Greece in the Aegean Sea, the Council recalls the conclusions of the Helsinki European Council which stress the principle of the peaceful settlement of disputes in accordance with the United Nations Charter and which insistently call on applicant countries to make every effort to settle any border disputes and any other disputes of a similar nature. Failing that, they should take their disputes to the Court of Justice within a reasonable period. By the end of 2004 at the latest, the European Council will take stock of the situation regarding any outstanding disputes, especially with regard to their implications for the accession process and so as to promote their settlement through the International Court of Justice.
More generally, issues relating to the settlement of the disputes between Greece and Turkey are included in the reinforced policy dialogue in the context of Turkey' s pre-accession strategy and the accession partnership the Commission has just proposed and which the French Presidency - as I can confirm - hopes will be adopted quickly. Moreover, the Council is gratified that, at their meeting in Budapest on 31 October, the Turkish and Greek Foreign Ministers agreed to adopt confidence building measures in the context of NATO, and to do so bilaterally.
Mr President, first we find it unacceptable, as the President-in-Office said, that the Greek Government has not raised the matter in the Council, despite the justified outcry in Greece.
Secondly, the Council refers in its reply to NATO as Pontius Pilate, without taking a position on Turkey's provocation in contesting Greek sovereign rights, on this occasion during NATO exercises. Does the Council not understand that this is a supremely political problem and that it is unacceptable for it to maintain a position which is equidistant from both the offender and the victim?
Similarly, it is a fact that Turkey contests the Greek ten-mile FIR and the air corridors over the islands of Limnos and Ikaria, both of which are regulated by the Lausanne and Montreux conventions and in intergovernmental agreements between Turkey and Italy and Italy and Greece.
Thirdly, it does not take account of the fact that NATO's legal service issued an opinion upholding Greece's aforementioned rights in accordance with international conventions, even though, under pressure from Turkey, NATO changed its exercise at the last minute. NATO's legal service, no less!
Fourthly and finally, does he not think that his reply is an encouragement to Turkey, a candidate country for membership of the European Union, to continue its present policy of contesting the sovereign rights of Greece, a member of the European Union and that he has therefore indirectly admitted that there are border disputes which must be resolved, as we have said, on the basis of international conventions?
I outlined what action Council had or had not taken, and what it had to do or believed it had to do. As for the rest, I believe that we now have a framework for dealing with these particular problems, to wit, the Helsinki Council conclusions. I would point out that these conclusions are our common rule as, obviously, they were adopted unanimously by all the Member States. That is the mandate the Council has given itself for the next phase in the examination of this candidacy, which has already been discussed at length and in detail today.
I must inform you, ladies and gentlemen - even though there are very few of you I am going to make this solemn statement - that for the first time in the legislature we have had time to get through all the questions. I do not know if it was to everyone' s satisfaction, but it is an almost historic event of which we take good note.
That concludes Questions to the Council.
(The sitting was suspended at 6.55 p.m. and resumed at 9.00 p.m.)
Aid for reconstruction (continuation)
The next item is the continuation of the joint debate on aid for reconstruction.
Mr President, Commissioner, ladies and gentlemen, the Commission should start by applying the Feira conclusions to its proposals. All of us in the European Union who supposedly have a position of responsibility face a huge challenge. I think we have an historic chance today to prove that our acts are tantamount to a declaration of good intentions towards the western Balkans. The sums budgeted for the Balkans should put us in mind, in terms of quality and quantity, of a new Marshall plan and should act as a springboard to a new beginning in the countries of the western Balkans. Nor should we forget that the countries of the western Balkans are not third countries, they are candidate countries for membership of the European Union and we must treat them as such.
It is true that the European Union is often accused of promising aid to countries struck by disaster or catastrophe and then taking so long to pay it, so long to keep its financial promises that either it creates the impression that it regrets having promised it in the first place or, when it finally does pay, it is already too late. Luckily, there is a shining exception to this rule, and it really is a rule. The exception is the Reconstruction Agency which has its headquarters in Thessaloniki and an operational centre in Kosovo. This agency complies with the Commission's decision on decentralisation and is exceptionally efficient in managing the project for which it is responsible. It has already signed contracts for 90% of the budget for 2000, which is truly amazing. It has already disbursed approximately 30% of the appropriations for 2000. Plus, and this is unprecedented, it has requested a reduction in wage costs. I therefore propose, that not only should we leave these people in peace to get on with their job with the gusto and enthusiasm which they have shown so far, not only should we refrain from upsetting the modus operandi of the agency, although we should, of course, make it responsible for the Federal Republic of Yugoslavia and anywhere else it is needed, but we should also ask them to pass their know-how on to other committees whose work, as we all know, is so abysmal, so inefficient and brings in such poor results. I trust that we can use these opinions to do more for this region in which hardship and suffering abound.
Commissioner and the few honourable Members who have found their way here, I must, of course, start by congratulating the rapporteurs on their work and excellent cooperation, especially the rapporteur who is here in the House.
The previous speaker spoke of a sort of Marshall plan for this region and rightly so, I think. It is the prerogative of those handing out money to stipulate the political objectives and the Commissioner has done so on several occasions. Nonetheless, I should like briefly to outline them once again today on behalf of my group.
First, we still have a situation in this region, more's the pity, in which human rights and minority rights are not properly respected. That is now a fact. Our first objective, therefore, must be to help where we can and where we see that there is the will to take better account of minority and human rights in the future.
Secondly, international agreements are being challenged in this region over and over again, including recently the Dayton agreement. If I think back to the election campaign in Bosnia-Herzegovina, one of the saddest side-effects of the election process was that leading politicians distanced themselves from Dayton, not in the sense of saying they wanted to go further and wanted more stability, but in the sense of destabilisation. Here we must say an unequivocal 'no' . Respect for international agreements - including in connection with Dayton - obviously includes cooperation with the War Crimes Tribunal in the Hague. We must act decisively - albeit with a certain degree of tolerance - both towards Kostunica, whom we shall be receiving here tomorrow, and the new Yugoslav authorities. There are a few positive signs, but certainly not enough.
Thirdly, there must be no unilateral changes to borders. That applies to both Montenegro and Kosovo. Here too, we must be clear and unequivocal. We must give the new Yugoslavia a chance. I hope it will grab that chance. I am not excluding border changes, but I am quite definitely excluding unilateral border changes, whichever side makes them. Any such changes must be set out in an agreement.
Fourthly, and most importantly for us, new borders are being erected but they are no obstacle to the activities of criminal organisations, which know no borders. We must combat illegal cross-border activities, be they in connection with the drug trade, cross-border cooperation or trafficking in human beings.
Borders are there to be dismantled, but not by criminals and, unfortunately, they are more active here than in other regions. These are the objectives we need to achieve with the funds and instruments which we are now creating. I think that the Commission and Council are also keen for us to work consistently with the means at our disposal over coming years to achieve these objectives. But where there is no will, nor should there be money from us.
Mr President, Mr Kostunica, the new President of the Federal Republic of Yugoslavia, will be addressing the House tomorrow. His symbolic presence here could open up prospects for the overall policy which we are pursuing. My second comment is that the previous speakers complained that the European Union pays, but the US is listened to. That is only logical because the US has engaged in political acts in Bosnia with the Dayton agreement and the US has again engaged in political acts in Kosovo with the initiative which it took on the bombings and much else besides.
What does that mean for us? That policy must come first or must at least move in parallel if it is to have political objectives. What should these political objectives be? Obviously, institutional aspects and the proper working of democracy take priority in the region as a whole. If democracy is working properly it will create the preconditions to respect for minorities in the various regions. If democracy is working properly, it will help the region to run smoothly. However, it must also be based on individuals. We must admit that, on numerous occasions, the individuals serving a number of purposes during the transitional phase were not a healthy expression of political life in the region. In this sense, we need to review our perception of individuals, facts and situations.
The second issue which I would like to touch on concerns the strategy in the region. Quite clearly, uniting political prospects with economic and institutional prospects is a positive development. However, if positive developments are to have good results, they need a strategic framework and a strategic aspect. From this point of view, I think that resurrecting an issue which was resolved about a year ago with the Pack report as far as the headquarters of the Reconstruction Agency is concerned is a disservice. It would be a good idea for Commissioner Patten, who has a great deal of experience - not to say wisdom - in managing international crises, to add to the visits which he has made to various regions of the Balkans by going to the headquarters of the Reconstruction Agency in Thessaloniki in order to see how this department works. In this sense, I endorse and repeat everything which Mr Folias just said.
Anyway, enough of the bad news, now to the good news. The Lagendijk report, apart from the criticism which I may have levied at one point, is an excellent text, as is the Commission proposal. They create a framework for political initiatives which must be built up into new perceptions. We must look on this region as a region of Europe and not as a region of antagonism between the countries and the national policies of Europe or America. If we treat the area as a region of political antagonism we shall be making a big mistake. In all events, I think that we are on the right track.
Mr President, ladies and gentlemen, I would like to start by thanking the rapporteurs for the excellent reports which they have tabled today. The message sent by Parliament through these documents comes across loud and clear. It is my hope that the Commission and the Council will accept it with due interest and amend the two regulations accordingly.
We are all aware of the importance of European Union aid for the Balkan region. The re-establishment of a democratic political system in Serbia is the start of a new chapter in history, but the Union must be the protagonist of this new phase rather than the passive, slothful observer which it has been thus far. Our technical and economic intervention must be large-scale and effective, for this is the very least the Union can do to give the region and the continent as a whole a stable future. We must bear in mind that there is still a long way to go along the road to peace in the Balkans and that potential friction points still exist which could well set the whole process back again. But this region, the most troubled region of Europe, has never held such hope as it does now. The virtually despotic Croatian system has been replaced with a pro-West democratic system. The vulnerable countries surrounding the remains of Yugoslavia have weathered the crisis, and, what is more, Bulgaria, Albania and Macedonia have even made economic progress.
In the fine changes of balance currently governing the Balkan region, the responsibility of the European Union is great, enormous, and when we say the Union we mean the Member States but also the European and Parliament. The Member States make grandiose declarations of their intentions but these must be followed by a concrete financial undertaking. The European Commission must assume responsibility for the smooth running of these programmes, and this is the primary objective of the two reports which are to be put to the vote tomorrow. Parliament must be regularly consulted and updated on progress, and it is this, the second of the rapporteurs' requests, which we must all support.
Mr President, ladies and gentlemen, in the texts before us, the Commission and Parliament have put a figure of EUR 4 billion on the war damage caused by the NATO bombings in Serbia alone, excluding Kosovo, thereby indirectly admitting that they were to blame for some of the material war crimes. NATO professes to have intervened in order to prevent further suffering, and yet there were far more exiles, dead and wounded as a result of this war than there had been in the 12 allegedly decisive months before NATO intervened militarily. Surely the region was not effectively destabilised until NATO waged war on it? In the end, the intervention by NATO in the Balkans served to legitimise the NATO strategy and its so-called self-imposed mandate.
In recognition of the war damage caused and the fact that the situation was escalated by NATO, payments should be equal to not half but all the quantified war damage. More importantly, instead of lending money, the EU - and in particular the Member States which belong to NATO - should pay reparation for the damage which they caused.
This has been an excellent debate even though, by this time in the evening, the attendance is restricted to the cognoscenti. However, it is good to see some familiar faces in the Chamber.
I do not intend to traverse the ground that was covered by the Minister earlier in his remarks about the Zagreb Summit. I totally endorse all the objectives which he set out. That summit is taking place in rather happier conditions than we perhaps imagined when the presidency first conceived of it.
I want to focus on the regulations. I should like, first of all, to thank the House for its excellent and speedy work during its examination of these two draft regulations. I should like to congratulate the rapporteurs of the relevant committees: firstly, Mr Westendorp y Cabeza, who has considerable on-the-ground experience of these matters in Bosnia, and also Mr Lagendijk, with whom we have a regular dialogue on southeast Europe. He is at least one other human being with whom I can share the distinction of having read Misha Glenny on the Balkans. I should also like to thank the following Members: Mr Staes, Mr Färm and Mr Gargani for the quality of their reports and opinions.
These two proposals respond to two key Union priorities: providing assistance to southeastern Europe and providing it as rapidly and as efficiently as possible. The European Councils of Lisbon and Feira underlined the importance that the Union gives to the integration of this region into the economic and political mainstream of Europe. Our policy for achieving that is the stabilisation and association process. Of course the European Union is making a leading contribution through that process to the work of the Stability Pact. The heads of government have also confirmed the Union's determination to back this process with technical and economic assistance. The return of democracy to Serbia, thanks to the determination and courage of the Serb people and the democratic forces there, offers the chance now of building prosperity across the whole region.
More than ever the European Union has to live up to the commitments it has made. To do that we must have the right legal instruments, flexible procedures and efficient management. The reform of external assistance which the Commission adopted on 16 May demonstrates our determination to improve radically the speed, quality and visibility of external assistance. In southeast Europe this determination has already brought concrete results.
In Kosovo the taskforce which we deployed within days of the end of the conflict and, in the last six months, the European Agency for Reconstruction have achieved a track record of delivering help on time and efficiently. The figures bear this out: 84% of the funds allocated for reconstruction under Obnova - in 1998 to 2000 EUR 444.5 million - had been committed by the end of October 2000. Seventy percent of the funds committed had been contracted and 43% of the contracted funds had been paid.
We have achieved rapid results in Serbia too, where the Commission, in the space of just over four weeks, has drawn up an emergency assistance programme worth in total EUR 200 million. It was agreed by the Commission last week and the first trucks of heating fuel started rolling into Serbia at the weekend, ahead of schedule and ahead of most other donors. This programme is going to ratchet up every day from now on: a contract for imports of EUR 30 million in electricity was signed today with the Serbian Electricity Company and should come on-stream within days. Every day counts in this situation.
Our reforms have started to bring results too in Bosnia, where the implementation of assistance, in terms of amounts contracted and disbursed has improved dramatically since our delegation in Sarajevo was reinforced last year and authority was delegated to it. The results that have been achieved are extremely encouraging.
These are the results of which the European Parliament too can be proud. It was the European Parliament that sounded the alarm about weak management in Bosnia. It was Parliament which supported the Commission's proposal to create the European Agency for Reconstruction. It was Parliament which insisted on a single regulatory framework for assistance to the region and it was Parliament, in its role as budgetary authority, which made sure that funds were made available for emergency assistance for Serbia, without delay. This is good progress but we need to build on it. There is still plenty of room for improvement. That is the purpose of these two proposals.
Members of Parliament have tabled a significant number of amendments. I want to comment on them as they relate to our twin proposals on the agency and the regulation.
The Commission has proposed an assistance regulation which is deliberately simple and clear. It sets out the over-arching objectives for assistance for the main principles governing programming, comitology for programmes, but not for individual projects. And it also proposes simple decision arrangements for programmes run by the European Reconstruction Agency.
Let me take up a number of the broad points that have been raised by Parliament, first the role of the Commission and its financial responsibilities in relation to the running of the agency. The Commission takes very seriously its responsibilities for the implementation of the Community budget. A number of new amendments underline this responsibility by referring to Article 274 of the Treaty. But in order to exercise this responsibility we need legal instruments which allow us to act quickly and flexibly.
Second, Parliament wants us to refer more specifically to sectoral priorities. We want, in the light of experience, to retain as much flexibility as possible. But we can accept several of Parliament's amendments which urge us to include mention of key sectoral priorities such as assistance for education, vocational training, environment, civil society and NGOs, ethnic reconciliation and the return of displaced persons. In the same spirit we can accept the proposal to include a reference to the Feira European Council conclusions in the preamble to the regulation. Parliament's resolution on the Commission's communication on the stabilisation and association process also deserves to be mentioned in the preamble. We think it makes more sense to do it there than to build it into the article on conditionality.
Naturally we can also accept the proposal that the guidelines which the Commission will adopt should reflect the search for greater efficiency that underlines our reforms.
I just want to add the point that it is important, having put forward a regulation which attempts to simplify things, not to allow the regulations now to be hung about with caveats and qualifications and spectacular quantities of red tape.
As Mr Staes said: We do not want people throwing spanners in the works. If we cannot have a clear and simple regulation then, frankly, we would be better off with no regulation at all. To be clear: we can accept the spirit, provided changes can be made in certain cases to the wording, of Amendments Nos 1, 2, 5, 6, 7, the first part of 11, the first part of 13, 16 partially, 17, 18, 19 partially and 20, 21, 24, 28 in the first part, 31 and partially 37.
The Commission's position on the overall sum we estimated was necessary for the region, the so-called financial reference amount and its compatibility with the financial perspectives, is well-known. We do not think, as the House knows, that it is necessary to make an explicit reference to this in the regulation. Despite Mr Lagendijk's eloquence, I do not think it is necessary, but he made one point which is fundamentally true and it was made, in another sense, by Mr Westendorp when both of them argued that these regulations are all very well but if there is not an adequate budget to cover the political priorities of the European Union then we are wasting our time.
Mr Westendorp, said that the Council could not - I think this was the implication of his remarks - replicate the New Testament and perform miracles with loaves and fishes. That may be regarded by some Members of some Councils as being a touch brutal in its assessment of the powers of the Council but it is entirely true. We have to deal with finite budgets but I very much hope that the budget which is available for the external actions of the European Union reflects the political priorities of the European Union. That is the discussion which we have been having with the Council in recent weeks and months and the Commission or Parliament do not come badly out of that discussion. I should have thought, in particular, that the experience of the last two months has shown that the Commission's proposal on financing was not as eccentric as some people suggested at the time.
Let me now turn to the second proposal on the table, the European Agency for Reconstruction and, in doing so, I want to pay warm tribute, as Mr Lagendijk did during his own remarks, to the excellent job that the board, the director and the staff have done on the ground in Kosovo. They are a terrific team and I am not surprised that the results they have achieved are extremely impressive. They have earned their good reputation for delivering results and I know that Parliament's own delegation to Kosovo in May was as impressed by them as I have been.
It clearly makes sense to learn lessons from the past six months of the Agency's operations and to see how we can help it to work more effectively. This is essential now that the Agency will be responsible for the whole of the FRY.
Our main aim is to clarify the role of the governing board. It has to take on responsibility for the examination and the approval of reconstruction programmes which will be submitted to the Commission for decision. We also want to simplify decision-making. According to the new regulation the Commission will be permitted to adopt programmes proposed by the Agency without having to consult the management committee.
Let me make it clear that responsibility for the formal adoption of the programmes remains with the Commission. It is the Commission that decides on the desirability of these programmes; it is the Commission which is responsible for the implementation of the budget; it is the Commission which adopts the programmes.
A number of amendments seek to ensure that the Agency acts under the direct and sole responsibility of the Commission and thereby to ensure that the Commission is solely responsible for the Agency's management before the European Parliament, the Court of Auditors and OLAF. I want to clarify this. The Agency has a certain degree of autonomy, like all European agencies. This is the position under the current institutional set-up and the autonomy, which the Agency now has, must be respected unless the institutional structure of the Agency is modified. That does not detract from the full responsibility that the Commission assumes, as the Treaty requires, for the execution of the Community budget. I would like to thank Parliament for the sensible and pragmatic way it has accepted the current structure of the Agency. I know Parliament's views on this issue and the Commission will take these into account in the design of any future executive agencies.
The language regime is a further sensitive issue. I hope that Parliament will understand the sense of the proposals that I put forward in May and will continue to work constructively with others on this very difficult issue but I cannot offer to support Parliament's amendment to remove the unanimity requirement which would contradict the view of the College.
We can accept those amendments which are designed to remove the requirement for a further Council decision to extend the mandate of the Agency to the whole of the FRY. I can accept, too, those amendments which refer to the General Affairs decision of 9 October, to cooperation with NGOs, to the restoration of civil society and the rule of law, to the payment for services provided by the Agency, to third parties, to the possibility of creating further operational centres, to the responsibility of the director for the implementation of the work programme and the structure of the Agency's budget.
This means that we can accept the spirit, provided changes can be made in certain cases to the wording, of Amendment Nos 1, 2, 6, 8, 10 in part, 11, 37, 16, 27 and 33. We will look carefully at the desirability of producing an explicit list of issues which the governing board should examine. We will do this in the interest of clarifying its role; that concerns Amendments Nos 21 and 22. We will also examine the timetable which you propose for the adoption of the Agency's budget while respecting the principle of good budgetary programming and compatibility with the Community's budgetary procedures. This concerns Amendments Nos 29 and 30.
Let me reiterate my thanks to Parliament for its hard work on these issues. We have made real headway in south east Europe. This proposal should allow us to take advantage of the new opportunity we have, to make a decisive contribution as the European Union to lasting peace and prosperity across the whole region.
I have to say that the European Union did not come frightfully well out of the history of south east Europe during the 1990s. I hope we make a better fist of things during the next decade and this regulation will provide us with some of the prosaic means of doing so.
Thank you Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 11.30 p.m.
ASEM III
The next item is the Commission statement on the third Asia-Europe Meeting (ASEM III, Seoul, 20-21 October 2000).
Mr President, let me engage in a bit of continent hopping. Before reporting on the third ASEM summit and evaluating its results, let me briefly say a word about the ASEM process. The first summit in 1996 was at a time of huge optimism about Asia when people were talking about the Asian economic miracle. The second summit, in 1998, came at a time of economic crisis when many people were saying that Asia had had it and all had been much exaggerated. We saw some reality at the third summit. There was not an Asian economic miracle but a great deal that is very exciting has happened in Asia and it has recovered very rapidly in most parts from the crisis of 1997/98. Where it has done so most successfully, it has managed it by combining economic and political reform. That has been the background to these summits.
The challenge for the third summit in Seoul was to deepen the ASEM process both for governmental participants and for the broader public. It had to demonstrate that there need not be dramatic events occurring to justify meetings of European and Asian Heads of State or Government. We outlined our goals for ASEM III in our working party, we discussed it with the European Parliament before the summit on two occasions in the ASEAN working party and in the plenary which resulted, I believe, in your resolution of 5 October, the aims of which we not only took into account, but also managed to achieve in most cases.
In addition to adopting three important documents, the leaders of the summit actively engaged in discussion of sensitive issues like human rights, the South China Sea, East Timor and Burma. They pledged to promote and protect fundamental human rights and uphold respect for democracy, the rule of law, equality, justice and concern for the environment. It was agreed to intensify ASEM's high level political dialogue by drawing strength from the diversity of Members while not excluding any issue. Leaders agreed to an expanded and updated Asia-Europe cooperation framework 2000 which forms the work programme for the coming decade. The need for common efforts to implement the Kyoto Protocol was confirmed, a consumer-producer dialogue to stabilise world prices for oil was advocated as well as closer cooperation to develop energy saving technologies. Trans-national crime was discussed, the exploitation of migrants, people trafficking, the fight against illegal drugs, all those issues which, alas, form the darkest side of globalisation.
The summit adopted the separate Seoul declaration for peace on the Korean peninsula, welcoming the inter-Korean summit in June, urging both sides to continue building on its success and underlining the importance of engaging the Democratic People's Republic of Korea in multilateral dialogue. On enlargement, the two-key approach was adopted whereby a candidate country first needs the support of its regional partners before seeking endorsement from the other region. The final decision is made by consensus, by Heads of State or Government. No specific candidates were discussed at ASEM III.
In the field of economic and financial cooperation, leaders agreed to work together to address the challenges posed by globalisation, information technology, e-commerce and the digital divide by expanding research and information networks between the two regions. Leaders also confirmed the preparation of voluntary annual reports on the status of efforts to overcome barriers to trade as identified under the trade facilitation action plan.
There was an acceptance by all ASEM partners to work towards a new comprehensive WTO round as soon as possible, taking into account the special needs of developing countries. In the social and cultural field, leaders recognised the vital importance of better educational links with specific initiatives for promoting mutual awareness, including an enhancement of inter-university cooperation and electronic networking between schools. In the related people-to-people field, the principle of opening the ASEM process to a larger segment of civil society was maintained, although the NGO initiative to establish a social forum could not be realised because of the resistance of certain Asian partners.
I am sure Parliament can see these results are in line with the resolution of 5 October which I mentioned earlier. Human rights and the rule of law are embedded in the process; there was a clear understanding of the need for the early start of a broad-based WTO round but I am not sure that has been entirely reflected so far at the discussions at the APEC meetings in Brunei. While the proposal to establish a social forum was not accepted, we actively engaged with civil society and the NGOs and I very much hope that this area will see further progress in the run-up to ASEM IV in Copenhagen.
Finally, leaders agreed to encourage an intensification of contacts among parliamentarians as set out in the cooperation framework. Inevitably, ASEM III was dominated by the momentous developments on the Korean peninsula which have resulted in the very worthy nomination for the Nobel Peace Prize of the President of South Korea, a man whose career has been distinguished, both by his commitment to democracy and human rights and the rule of law and, most recently, to his commitment to reconciliation between the south and north of the peninsula.
I think that reminded us in Europe of the important role that we have in Asia, not just in economic and trade terms, though it has to be said that one of the reasons for Asia's recovery has been that we have kept our word to keep our markets open to Asian exports over the last two years. This year it seems very likely that China will have a surplus of EUR 40 billion with the European Union. We have kept our word in economic and commercial matters which, among other things, encourages Asia to take us rather more seriously. It is important to remember that we also have a political role in Asia, not just in our advocacy of democracy and good governance, but also in the contribution we can make in the Korean peninsula and elsewhere to stability and security for the future. The ASEM process is an important one. This was a very valuable meeting. The process is developing and strengthening with time and I look forward to the next ASEM meeting in Denmark in a couple of years' time when I am sure we will be able to build on the progress already achieved.
Mr President, Commissioner, I think the House is so empty because we have proceeded apace this evening and some members who wished to speak have not yet arrived and are still dining. I would ask you, therefore, not to interpret the low turnout as an indication that the issue is not important.
Commissioner, first I agree with your reading that the ASEM process is hugely important. It is of huge political and economic significance. I only wish that both this House and many of your colleagues in the Commission would see the importance of Asia's relations with Europe from the right perspective, and that includes the Union's fisheries policy - may my Spanish colleagues forgive me and with my excuses to Mr Fischler. If you take a long-term view of political and economic developments in our multi-polar world, then you will see that Asia's relations with Europe, and vice versa, are of paramount importance. In this respect we are extremely lucky that the summit in Seoul took place at all and that, with one or two exceptions, all the heads of government attended. That was highly significant.
You are quite right that the Asian Summit was somewhat dominated, in the positive sense, by developments in both North and South Korea, with the result that more time was spent evaluating and qualifying the rapprochement on the Korean peninsular than on a real in-depth discussion of the Asia process. But we should be pleased that positive developments are taking place there. Allow me, however, to comment on the poor Council representative who will have to write up his protocol at some point: obviously the situation was awkward in Seoul due to the fact that some EU Member States have stopped exchanging ambassadors with North Korea and others have not. It would have been smarter - if we are to have a common foreign and security policy - if all 15 Member States had taken a joint decision to resume relations with North Korea at the same time and on the same terms, as opposed to this display of showmanship by some Heads of State and Government.
It is good - I freely admit - that some agreement was reached on a framework programme for cooperation between Asia and Europe. But, Commissioner, have you in all honesty understood the substance of the framework agreement? I still have a great deal of difficulty really understanding the substance of what has been agreed for the next decade. And here I think that, what is important to Parliament - even if only a few of us are here, someone should read the protocol and we specialists will take it from there - is for it to be involved in the process of putting flesh on the bones of the framework for cooperation between Asia and Europe. I think, in any case, that Parliament conducts itself far too reactively. As we have such a good negotiating partner in you, Commissioner, we should try to agree on the content before Copenhagen and before the conferences and Parliament should start us thinking about how we can flesh out the framework which you have decided on.
I am delighted that the European side took a clear stance on human rights. But we need to discuss the consequences of what that means at our leisure. I think it was an excellent political declaration but we still have a few problems here.
I think that it is our job here in Parliament to follow up on what the European side generously included in the conclusions, namely cooperation between the European Parliament and the parliaments of the countries in Asia, following the first ASEM conference held in Strasbourg a few years ago. It is an important task and I can only hope that Parliament will initiate the second meeting next year before Copenhagen. We should arrange to hold it in Asia, given that the last meeting was held in Strasbourg. It is when you look at cooperation between Asia and Europe from the point of view of democracy or human rights that you see how important it is for us to cooperate more closely with parliaments in the Asian countries and bring about positive developments.
Mr Jarzembowski, with regard to your remark about the extremely low attendance, if we count the Commissioner, we can say that 75 percent of the speakers are present. That is really not bad!
Mr President, we talked about this issue a month ago and had an excellent discussion with the Commissioner. We were all agog. Naturally we welcome the fact that the process has been opened up to North Korea. It is just a shame that we have not seen fit to make the necessary funds available to go with it. Apart from that, we feel the outcome left a lot to be desired, and that is putting it mildly. What we dislike about ASEM II is not so much what we have managed to achieve, because projects to do with money-laundering, HIV and AIDS, food safety and suchlike, are of course to be welcomed. In fact two concrete proposals have been adopted, notably the round table on globalisation and the duo fellowship programme, 4300 fellowships amounting to a total cost of USD 25 million. That is not to be sniffed at of course, but there are still a few questions we would like answered. I will return to them in due course.
What is more important is what was not adopted. We could have done so much more in terms of financial stability, trade and investments, and infrastructure. An ASEM environmental centre was proposed. Now that would have been something. What concerns us is what we failed to do on the human rights front. Things were said but they have not found their way into the projects that were agreed, not even in terms of the considerable reserve, for example, although this could easily have been done. In any case, this considerable reserve also has something to do with globalisation. We agreed to concentrate on globalisation, in particular the adverse effects thereof, when in fact we believe that globalisation is a positive force. There is a down side but surely we should also consider the bonuses.
We find it incomprehensible that the secretariat for the fellowship programme is to be located in Seoul. ASEF is working extremely well in Singapore, so why not establish it there?
We know that the Commission values ASEM extremely highly and it has our wholehearted support on that score. What we want to know is whether our Ministers have given ASEM due consideration. We feel they have been sadly lacking in ambition and are therefore unworthy of praise.
Some headway has been made in terms of Asia-Europe parliamentary dialogue. Perhaps we parliamentarians can succeed where Ministers have failed in this respect. The European Commission deserves our support because we are convinced it is going about things the right way. That said, we feel the Ministers ought to have been able to achieve a much better result.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Regional Fisheries Organisations (RFOs)
The next item is the report (A5-0275/2000) tabled by Mr Jové Peres, on behalf of the Committee on Fisheries, on the Commission Communication to the Council and the European Parliament: Community participation in Regional Fisheries Organisations (RFOs) [COM(1999) 613 - C5-0108/2000 - 2000/2068(COS)].
Commissioner, the regional fisheries organisations are becoming increasingly important, particularly in fishing grounds with shared sovereignty or in the management of migratory or straddling stocks. As they are adapted to the specific characteristics of their areas, they are a particularly appropriate instrument for the rational management of resources. It is therefore a matter of priority that the European Union should equip itself with the machinery needed to ensure the full participation it deserves. The Commission' s communication confines itself to dealing with those aspects relating to the powers of the Community and Member States in tasks arising from their participation in those organisations. This approach is necessary but inadequate, since the European Union needs to adopt clear, uniform and homogeneous guidelines for its participation in the regional fisheries organisations. In view of the diverse nature of the existing regional organisations, the Community's participation in each of them must be suited to their individual characteristics. It must, however, obey the same basic principles from a legal and institutional point of view. Therefore the report by the parliamentary Committee on Fisheries advocates sharing tasks evenly between the Community and the Member States with regard to the regional fisheries organisations as a whole.
The leading role in the Community' s action should be played by the Commission, the guardian of Community interests, but it should not only deal with the representative role to which it seems hitherto to have confined itself through lack of resources. In future the Commission must not confine itself to being a mere figurehead: it must unequivocally and specifically take up all aspects of the Community's participation in these regional organisations, representing it, monitoring the transmission and verification of data, participating in scientific fora, and in general guiding Community action, including monitoring the fishing carried out in the context of these organisations.
The monitoring of fisheries affects the jurisdiction of the Member States and hence to a certain extent the core of their sovereignty. This monitoring should be transferred to an unequivocally Community body, so that the common fisheries policy can apply to all Member States and to all vessels and crews regardless of their nationality, thus avoiding any possible breach of the principle of equal treatment. The administration of monitoring and, progressively, its actual execution must therefore be assigned to the Commission, and hence the cost of this must be borne by the Community budget.
The existing machinery for transposing rules into Community law needs to be improved in order to increase legal certainty and to overcome its current sluggishness. But faster transposition into Community law of the rules adopted within the regional organisations does not exempt the Council and Parliament from doing their job of steering the Community fisheries policy.
In view of the growing importance of the regional fisheries organisations (RFO), the European Union must fully exercise its powers in fisheries matters, but this raises a problem above all of human and material resources. Perhaps to side-step the problem of resources, the Commission has decided to propose a reformulation of the duties to be performed by the Community and the Member States, without modifying their respective competences. Although this approach might be acceptable as a temporary measure, it could cause serious regulatory and, above all, institutional problems if it were made permanent.
The distribution of tasks proposed by the Commission would assign 'high-level' representation to the Community and delegate representation on scientific and technical committees to the Member States. Contributing to the work of the RFOs would also be entrusted to the Member States, as would inspection and monitoring tasks. This means that the Community's role as a contracting party would be reduced to a mere façade.
European integration cannot be confined to declarations without any tangible content. While there is a common fisheries policy and the Community has powers in the sphere of fisheries it must equip itself with the human and material resources needed to tackle its obligations, as required by the principle of adequacy of resources inherent in the common fisheries policy. Similarly, if the Community is a contracting party in the RFOs, it must behave accordingly and perform the role required of it. The implementation of this principle has financial implications and requires legal changes and, possibly, sacrificing a certain amount of sovereignty; but if a particular model of political integration is chosen the means must be provided for that model to be put into practice.
Mr President, the regional fisheries organisations are today without doubt the best, if not the only, guarantee for the management of world fish stocks, and they are likely be even more significant in the future. The rapporteur has understood their importance perfectly and has drawn up an excellent report, which highlights the real weakness of the communication. Very good intentions which can only become reality if there is a genuine political desire.
When we think that, of all the coastal countries in the world, very few have the economic, judicial, legislative and political potential that the European Union has, that should tell us how much we should be asking ourselves what our responsibility is. Yet the Community neither gets involved nor takes a lead; the very most it does is react. But it reacts with such paltry means and so little foresight that in the end it is like sending David out against Goliath. Except that in the Bible David won, which is not the case here.
I have been an observer in some regional organisations and I can assure you that it is pathetic to see two or three mid-ranking officials, exhausted and hardly getting any sleep, trying to react to problems that could be seen coming months earlier and facing high-powered delegations, which are high-powered either because they are from great powers like the United States or Japan or because they have followed an intelligent policy of forming alliances in advance. As the Directorate-General for Fisheries is currently being restructured and may gain more staff and better resources, I believe we should demand that priority be given to strengthening this area. It would mean, first of all, not having to confine itself to reacting to actions like that of the Galapagos Agreement and its manifest intention of unilaterally extending the jurisdictional waters of four countries in defiance of the basic norms of international maritime law, or against attempts to arbitrarily expel Community fleets, which are among the few that are governed by strict standards and regulations.
Similarly, the Commission has the obligation not only to properly represent us in the international maritime sphere but also to take the initiative. It should thus promote the setting-up of new regional organisations, beginning where the Community already has a presence, such as in the western Pacific and south Pacific. In view of the expected restructuring, I should like to ask specifically for a unit to be set up for large migratory species, the need for which has already been noted by the Commission insofar as it has drawn up a number of regulations just for these species, which are the main target for flags of convenience, a pirate scourge that inexplicably is spreading ever more widely.
In conclusion, I reiterate my support for the rapporteur' s magnificent report.
Mr President, I thank the rapporteur and the Commissioner.
The regional fisheries organisations and the Community's participation in them is an important issue. Covering nearly all the high seas these organisations provide an instrument to ensure active conservation and management of the fisheries resource. It is this precious resource that I should like to turn to.
We face a depletion of stocks already which puts fishing into a crisis situation. There is over-fishing, pollution of our seas, the climate is changing - we see that at the conference at the Hague at the moment - and the physical alteration of the environment puts increasing pressure on these finite resources.
Reform of the CFP will be critical but getting the right reforms will be even more important. In Scotland the Scottish Fishermen's Federation and the World Wildlife Fund have got together to propose the concept of zonal regional management. The fisheries management scheme would involve all interest groups in a particular region. Although initially merely advisory in its recommendations, it is hoped that by illustrating efficiency and effectiveness over time it would earn a management role.
The development of a regionalisation of the CFP will be critical in ensuring local action. Regional fisheries organisations provided a role on an international scale and regional or zonal management can make the global become local. It will truly make for sustainable fisheries.
Mr President, I have only one minute in which to express my support for Mr Jové' s excellent report, which deals very accurately with an aspect of the common fisheries policy that has not been recognised within the Union as a fundamental part of the policy.
Because Europe' s Member States are obsessed with disputes in Community waters, they forget, in practical terms, that fishing has a worldwide dimension, in terms of both the conservation of marine stocks and production and also the markets and the nature of the fleets. As a result, some countries in the Union, such as Galicia, which I represent, are affected particularly badly by this situation and by the consequent lack of human and material resources afflicting the European Commission in its implementation of the common policy for regional fishing organisations.
The rapporteur rightly criticises these shortcomings and has proposed highly appropriate solutions, with which we agree.
Mr President, Commissioner, as we now all know, the state of fish stocks is a cause for concern throughout the world. As we have just heard, part of the problem is extensive environmental pollution, such as the recent tanker accidents and, let us face it, there is no shortage of tanker accidents nowadays.
However, the main reason is overexploitation of fish stocks due to the huge catching capacity of the fishing fleets. For the sake of the environment, and fishermen, we must aim to achieve sustainable management of fish resources. However, if we are to achieve this objective, the Community still has a few important steps to take. And time is running out.
In its communication to the Council and Parliament, the Commission criticises the lack of uniform regulations governing fisheries within and beyond exclusive economic zones. The law of the survival of the fittest still applies on the high seas. This law is based on the overriding principle of the freedom of the high seas. The sea knows no borders. There is hardly a fish in it which is permanently domiciled. I am referring here to all migratory fish stocks. Any over-fishing has a domino effect, and careful handling of fish resources is a pointless exercise if everyone else is ruthlessly pursuing their own economic interests and paying no heed whatsoever to the need to protect stocks.
The EU has the fourth largest fishing capacity in the world. However, its importance does not give it the right to take measures at its own convenience and any measures taken must be in keeping with its international obligations. It is because of this global perspective that international collaboration is needed and, to be sure, the most important committees - and this brings us back to the basis for collaboration - are made up mainly of regional fisheries organisations. It is not just since the 1995 New York Agreement that their importance has been recognised; basically they are the best way of fostering responsible fishing. They alone are able to implement supra-regional regulations in keeping with local conditions. They carry out statistical programmes and are responsible for inspections and the monitoring system. They are the most efficient way of ensuring that rules are not ignored.
Given the importance of regional fisheries organisations to sustainable fishing, it is imperative that the EU be granted a seat in every regional fisheries organisation. That way we can be sure that we will all end up pulling in the same direction.
chairman of the Committee on Fisheries. (ES) Mr President, Commissioner, ladies and gentlemen, as I am about to leave for one of these regional fisheries organisations in Marrakech, where I am due to arrive the day after tomorrow to take part as an observer for this Parliament, on behalf of the Committee on Fisheries, I should like to take part in this debate on our colleague Salvador Jové' s magnificent report, in which the position of our committee is made quite clear.
We are backing the regional fisheries organisations; we are asking for more regional fisheries organisations and for the Commission to have more weight in them. When we say more organisations, we mean those that can and should be set up in the South Atlantic or South Pacific - as has already been said here - and for the Commission to take a leading role in them. I believe the future of fishing in international waters depends on these organisations, and the Commission must make every possible effort, Commissioner, to this end. To support the United Nations position in both the 1982 Convention and the New York one, which has been mentioned here, we must maintain a very active presence in these organisations in favour of responsible fishing. You can count on the support of this Parliament' s Committee on Fisheries, including our support for acquiring more material and human resources, which, as has been shown, are much needed. We are a budgetary authority and I believe we should fund this line, because in these organisations and in these waters we are staking a lot on the future of fisheries in the coming years.
I want, therefore, to stress that the opinion of Parliament is practically unanimous, and so the Commission should realise that we are allies in this constructive endeavour to give the Commission greater weight - more staff, as we have said. In comparison with other nations the European Union representation is clearly small, so we have to have more and better representation, Mr Fischler. Let me say that we are going to continue this strategy of calling you before our committee in advance to inform us of the positions that you intend to advocate. We shall do so together with the fishing sector so that we can form a common, joint opinion Then you will have to return to the parliamentary committee for the Commission to report back to us.
I should like to close, Mr President, by once again congratulating our rapporteur, Mr Jové, for the magnificent report he has drawn up.
Could I first of all take the opportunity to welcome the report and say that the whole issue of the management, control and the conservation of fisheries stocks is a major problem no matter where you look. Throughout the European Union and far beyond we are all well aware of that.
It has also been the source of tremendous disagreement between the fishermen, on one hand, and the scientists, on the other. To some extent, those of us who are politicians find ourselves in the middle. We are neither fishermen nor scientists and we try to find the way and the truth between what both are saying to us. This is an extremely difficult position to have to try to find a way through.
What I would say to this House and to the Commissioner is that we need information of the highest quality and the highest standard that we can all, scientists, fishermen or politicians, take on board. That is why I believe there is a tremendous role for the Commission to play in going out there and encouraging the fishermen to come forward and cooperate with it and come forward with a solution that we can all agree to.
The Commission should take account of the views of the national regional authorities and the industry. The Commissioner, when he replied to my report last month, seemed to get his geographical situations slightly mixed up - he did not know whether he was going to Scotland, Ireland or Northern Ireland. I suddenly discovered that he went to Scotland and the Republic of Ireland but he did not come to Northern Ireland. Hopefully, geographically, he will be much better placed in the future. I know he knows where Northern Ireland is and I certainly hope he will come in the future to visit the fishermen there.
I want to say, before we come to a decision that will end the chaos - because I think we are all aware of the situation we are facing coming into December on TACs and quotas - that it is going to be extremely difficult not only for the regional and national areas and the fishermen but also for the Commission. We need a better way of addressing this at a better time of the year with a greater lead in and greater cooperation than we have had in the past. I ask the Commission to take that on board.
Mr President, ladies and gentlemen, allow me to start by thanking you for your support for our efforts to promote and strengthen the Community's participation in regional fisheries organisations. I agree with all of you who have said that we need more regional fisheries organisations and I agree with Mr Varela and other speakers that the Commission has a role to play in these regional fisheries organisations.
We also agree with the House that the question of controls must be a cornerstone in the area of regional fisheries policy. However, I must again stress the Commission's position that it cannot accept sole responsibility for controls in regional fisheries organisations. It is in fact the Member States - in keeping with the basic structure of the European Union - which are primarily responsible for controls. In exercising their sovereign rights as flag states, they must provide the necessary human, financial and material resources needed in order for the Community to meet its international obligations.
The Commission therefore stands by its conclusion in the communication that, as far as controls are concerned, NAFO is an exceptional case and should not become the rule. The Commission should concentrate on its own job, which is to monitor and coordinate the implementation of controls in the regional fisheries organisations by the Member States. The Commission is also required to carry out a huge amount of work in connection with negotiations held within the framework of regional fisheries organisations.
It would quite simply be inappropriate to disregard current institutional practice in the Community in relation to responsibility for controlling ships operating on the high seas.
I should like to reiterate two fundamental points here. First, the Community must be consistent in its actions, irrespective of whether we are talking about controls in Community waters or controls on the high seas.
Secondly, the stand which we take on this subject must be in keeping with the stand taken during the current debate on the Commission's so-called core activities, which is why the discussion of control measures goes beyond regional fisheries organisations. We need to select a comprehensive modus operandi which takes account of all fisheries activities in the Community, both in EU waters and on the high seas.
If we want to consider a completely new take on the Commission's remit in relation to controls inside and outside Community waters, then I think that it we should do so in connection with preparations to reform the common fisheries policy. That means that we shall have plenty of opportunity here next year to discuss these issues in depth. So much for the central tenet of the report.
I should like to make a few brief comments now on a number of other points. As far as the time taken to implement the decisions of the regional fisheries organisations is concerned, I agree that the Commission's record can and must be improved. Some progress has already been made but our efforts must focus on better planning.
On the question of infringements and sanctions: the Commission has always been in favour of including sanctions in the control regulations. Without sanctions, we have no teeth. Unfortunately, we have not succeeded so far in getting our ideas across because the Council has always resisted them. But we shall try, as part of the ongoing work to create an area of freedom, security and justice, as formulated and decided at the Tampere Summit, to make progress on this question also.
Now to the reproach under point 16, where it says that the Commission wants to exclude Parliament from the process of Community participation in the various regional fisheries organisations. That is quite untrue; in fact the opposite is true. The Commission has always spoken out here in favour of the rules for cooperation between Parliament and the Commission and has always adhered to the rules of the interinstitutional agreement.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
COM in pigmeat
The next item is the report (A5-0305/2000) tabled by Mr Garot, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EEC) No 2759/75 on the common organisation of the market in pigmeat [COM(2000) 193 - C5-0225/2000 - 2000/0076(CNS)].
Mr President, I have Mr Nicholson's problem in an even more acute form. I turned up for my debate on ASEM III at the time indicated to find that the whole debate had taken place. I do not know what the problem is. I think it is that one or two Members are absent which then brings the debate forward which means that more and more people arrive after the debate. I do not know how we can solve this problem but my apologies to the House for not being present when I should have been. I do not know how we can tackle this problem in the future.
Mr President, Commissioner, ladies and gentlemen, this evening we are going to be debating the situation of the pig industry and its COM, which has proved to be totally unsuitable in the face of the latest crisis which has just arisen.
Between 1998 and 2000, production surged disproportionately, with an increase of 20 million head of pigs, reaching an annual total of 205 million pigs slaughtered in the European Union. This was accompanied by a 30% collapse in prices with its trail of consequences, which some producers, especially the young and those heavily in debt, often could not withstand. Having been made bankrupt, some breeders had no option but to change social status by becoming mere employees of cooperative or private farms, whilst continuing to work on their former holdings. Commissioner, ladies and gentlemen, that is not the interpretation of the European agricultural model that the European Union wishes to project internationally.
Quite clearly, in the light of the objectives contained in Regulation (EEC) No 2759/75, as amended, one conclusion has emerged, and that is that the tools of the pigmeat sector COM, including private storage aid and export refunds, are unsuitable and inadequate. We have private storage aid, which is of less interest to operators now that it is being implemented in the context of a structural crisis, and export refunds, which are always useful, but which are dependent on international agreements which impose increasingly stringent restrictions. It is necessary, therefore, to come up with new instruments to guard against a serious crisis re-emerging despite a high level of internal consumption and good use of export opportunities.
The ongoing improvement of the productivity of pig producers is already generating a growth in supply and if this were to be accompanied by the unlimited extension of the apparatus of production, it would inevitably result, once again, in a serious imbalance in the market. The last crisis has taught us that the markets are now much slower to recover as, for the most part, specialised breeders maintain their overall production while waiting for better days to come.
Ladies and gentlemen, under these conditions, the problem concerns less the future of production than the future of producers. That is why it is imperative that the European Union is equipped with flexible instruments to prevent and manage crises in the pig industry.
Accordingly, the Commission has proposed incorporating a new tool into the COM: regulatory funds. The idea is a good one, certainly, but, as its application is optional for Member States and producers and it does not provide any suitable solutions for breeders in a period of crisis in return for the freeze on output it demands, it is of little interest. In its present form, it would most probably be ineffectual.
That is why, fully aware of the extent of the problem, on the basis of my report the Committee on Agriculture and Rural Development introduced amendments to make this proposal more attractive and more effective. These amendments introduce measures intended to make it possible to draw up reliable forecasts for the market based on thorough assessment of the means of production; to establish regulatory funds in all Member States, supported by Communityaid, so that any pig producer in the European Union, whether breeder or fattener, who wants to join can do so in return for a commitment to stabilise output for five years; to establish conditions for the cofinancing of these funds by producers or their producer associations and by the European Union in order to encourage producers to join; to adjust the aid payments from these funds during periods of crisis and finally, to commit Member States to adopting, together with the Commission, the measures which appear to them to be best suited to restoring the balance of the markets in the event of a crisis. This effort to firm up the market must take into account developments in production in each Member State and must have a bearing on producers who do not join the regulatory funds.
Commissioner, ladies and gentlemen, these are the solutions advocated by the Committee on Agriculture and Rural Development. We are convinced that these measures are such as to prevent crises in the pig industry, or indeed to manage them if by any chance they were to recur. By using instruments which are flexible, complementary and hence indissociable, and at a reasonable cost for the European Union, we should accept the fact that we can make the future less problematic for our producers.
Mr President, Commissioner, ladies and gentlemen, as shadow rapporteur for the Garot report on the common organisation of the market in pigmeat, I should like once again here to make clear reference to the shadow side of the report. The report, which basically makes provision for a compensation fund for pigfarmers, and hence goes beyond the Commission proposal, was adopted by the Committee on Agriculture and Rural Development. I moved on behalf of our group for a split vote, as I personally reject the idea of a compensation fund for pigfarmers. I am quite happy to say yes to a piggy bank for pigfarmers, but I say 'no' to a compensation fund for pigfarmers, especially to a compensation fund co-financed from European money.
I take the view that we do not need any more regulations or state intervention. The whole point of the free market is that supply and demand even out at a specific price. It is true that pigfarmers have been hit by an historic slump in prices. But it was preceded by a period of economic stability. A relatively limited supply, as the result of swine fever and the BSE debate and high exports to third countries have benefited prices and our farmers are again demanding that politics should keep out of it as far as possible. This is again a good starting point for proving it. To my mind, this is no time for hysteria.
Every self-respecting agricultural textbook talks of two classical pig cycles. What we have seen over the last three years, albeit more drastically, is part of the classical pig cycle. The pigmeat market is now one of the few agricultural markets which is still basically free from state intervention. And the pigfarmers in my country are delighted at the fact. Setting up a compensation fund will quicken the concentration of European slaughter pig production considerably because the risk of bigger capital investments will shift to the common fund.
I am aware of the fact that totally disparate agricultural philosophies apply in Europe; the philosophy of the federal system in Germany is quite different from that of the centralistic system in France. I am quite against the idea of co-financing by the EU. I am against any increase in state intervention. As for European regulations - as many as are needed, but as few as possible. What will we think up if there are any more agricultural risks, for example in the poultry sector? We cannot stuff money into a new EU piggy bank every time. That would indeed be the thin end of the wedge. Instead, it makes more sense if every pigfarmer sets up his own reserve, i.e. if every pigfarmer has his own piggy bank. That is what I should like to see.
Mr President, the Commission proposal recognises that the pigmeat market in the European Union is subject to cyclical movements, with periods of balanced supply and satisfactory prices followed by periods of plentiful supply when prices plummet. The periods of crisis are becoming worse and worse. The last one caused prices to fall by over 30% from mid-1998 to early 2000. The result is the disappearance of family holdings, whose only solution is to close down or to move into what is known as integrated production, in other words production in which the producers lose their independence as farmers and join a business structure - such as distribution chains or supermarkets - which dictates production plans to them in exchange for a certain economic stability. We have sometimes even wondered to what extent the cyclical market crisis itself may not be caused by the speculative action of these business structures, which thus gradually take control of the sector for their own interests.
The Commission accepts that the only two ways to support the market - private storage and refunds - are insufficient to stave off the crisis, and yet it makes this timid and ineffectual proposal. Its lack of imagination and lack of ambition are amazing. Rather than a measure to guarantee producers' incomes when prices collapse, it is more like a paternalistic piece of advice: save up in times of plenty so you can get by in times of shortage.
What the proposal calls a regulatory mechanism consists of authorising a Member State that so wishes to establish a fund financed by those producers who join it on a voluntary basis for a minimum of five years, on the undertaking that they do not increase their stock. The contribution from the Community budget is nil, and the Commission confines itself to authorising the levy thresholds and the fund payments from within the management committee. The voluntary nature of the system means that the task of controlling production will be borne by only a few while the rest nullify this effect by producing without limit until the next crisis arrives. For all these reasons the Commission' s proposal is disappointing and we believe it is unacceptable. It does not solve the cyclical instability of the sector, it breaches the principle that the CAP will provide financial support and it is clearly an example of renationalisation and distortion of competences.
Hence we back the report by our Socialist coordinator, Mr Georges Garot, and the amendments approved in the Committee on Agriculture. These turn the proposal into something very different by introducing, first, the compulsory nature of this measure for the Member States; secondly, Community cofinancing of the fund and the contribution of degressive launching aid; thirdly, Commission participation in crisis management measures; and fourthly, a broadening of the scope of this measure to cover piglet producers and closed-cycle holdings. Reference is also made to the need to encourage producer organisations, the prevalence of which varies greatly from one Member State to another.
For the Socialists the amendments approved by the Committee on Agriculture provide an acceptable framework for the establishment of the proposed funds, and therefore if the Commission is not willing to accept these amendments, we ask it to withdraw its proposal, which in its present form has been rejected both by ourselves and by the sector.
Mr President, Commissioner, I should like to begin by thanking Mr Garot for his report, even if I do not agree with its content. I agree that there has been a crisis in the pigfarming sector but I do not agree with Mr Garot' s proposal as to how future crises might be solved. The fact is that the pigfarming sector has been the only sector which has until now been able to compete on market conditions with just a relatively few forms of intervention such as export subsidies and private storage, and it must continue to do so. If subsidised by the EU, the regulatory fund proposed in Mr Garot' s report may well be of short-term benefit to small producers and help keep them artificially alive at the expense of larger and more productive producers who are, of course, the future for pigmeat production here in Europe.
The extra EU subsidy proposed in Mr Garot' s report would, in my view, be quite unreasonable in a year such as this when, with Agenda 2000 and the forthcoming enlargement to include Central and Eastern Europe, we are to reform agricultural policy. We are not going to do this by inventing new aid schemes. Nor, moreover, is there any money in the Budget for this. I should like to have a statement from the Commission on the extent to which this proposal is in keeping with the trade agreements with the WTO and with Agenda 2000. In my view, it is in direct contravention of the common agricultural policy to establish national funds which will lead to unequal competition for European pigmeat producers. What is perhaps worse, however, is that it may contribute to a renationalisation of agricultural policy. I would therefore urge you to vote against both Mr Garot' s report and the Commission' s proposal so that the liberal policy which has so far prevailed in the pigmeat sector can continue.
Mr President, Commissioner, yet again we see just what can be done with a common organisation of the market. My congratulations to the rapporteur. If every common organisation of the market were as anti-cyclical as what Mr Garot has proposed, or if all organisations of the market were to work in favour of smaller holdings, as Mr Busk has just said, then holdings in Europe would be structured very differently. The way in which the organisations of the market have worked in the past has served rather than impeded the concentration process.
It is interesting to see how the tables have turned. Those who, like me, tend to oppose the organisation of the market in the usual sense, support this proposed amendment. Mrs Keppelhoff-Wiechert, who has fought tooth and nail to prevent other organisations of the market from being withdrawn or to get co-financing for them, now says there should be no co-financing here. If we were to apply the co-financing estimated here, i.e. 50%, to the other organisations of the market, for example in sugar, where the PPE is vehemently opposed to any change, that would instantly free up huge resources.
Mr Busk is worried that the WTO would be unable to accept this, but he takes a quite different view when it comes to the organisation of the market in sugar which, if you please, we must defend against the WTO. This is a model just like the American model. We are introducing an insurance system and can easily demonstrate that social aspects play a part. I really do think that what the rapporteur has done here is a brilliant achievement; it shows just what you can do with administration when you set your sights on a specific objective and the objective is clearly specified here. Mrs Keppelhoff-Wiechert, this objective does not suit you. Then you should say so and we can argue it out. This objective suits me fine and, as I say, if we had applied it in other organisations of the market, we would have a very different structure today.
As for co-financing and European contributions: the Commission has suggested adding an insurance system to the current organisation of the market, but only using money from the holdings themselves. I mean, what sort of a proposal is that? It is certainly no good to us. That leaves the other system and that is no good either because it fostered concentration. If we are going to do anything, then it must be as Mr Garot has proposed. He has turned the Commission's pathetic proposal into a reasonable, anti-cyclical, structure-securing proposal, which is why our group will vote in favour of this proposal and I trust that it will secure a majority tomorrow. I am just curious, Mr Garot, to see what the decision-makers in the Council will make of it. I personally do not think that it stands a chance. It is because its objective is designed as I have just described that it will most probably be swept straight off the table, unless the French presidency has something up its sleeve which it can use as a sweetener. And after that, it will probably be a first class funeral, but at least it will have been interesting!
Mr President, changing a market organisation is always a difficult decision and the objective, when weighing the alternatives, is to achieve as accurate a market-regulating intervention in supply and demand as possible, so as to ensure that production, in this case the production of pigmeat, secures farmers' incomes. For a long time this has not been the case.
The report has been resisted and rejected. Some of the demands go beyond the report because there is much which is out of kilter in the beef and pigmeat sectors. The latest cases of BSE will result in reduced production and will eclipse everything put in place hitherto. The globalisation of the economy is a red herring here and cyclical crises have absolutely nothing to do with it. Slaughter cattle are being driven right across Europe, animal stocks are being cut back in return for state subsidies and huge ecological installations are being built. Nor does this report offer any ready solutions; too much else needs to be done for that. But the report does try to bundle production by applying the principle of voluntary action and by forming producer groups. This is an honest and credible endeavour and I shall recommend that my group vote in favour.
Mr President, at a time when food safety is more than ever on the agenda and, above all, at a time when the entire meat industry in Europe is affected by mad cow disease, it is especially important that the reform of the COM in pigmeat is adopted without delay.
The market in pigmeat is subject to cyclical fluctuations with which economists are familiar, but the duration and the extent of the 1998/1999 crisis was unprecedented and highlighted the way this phenomenon is being amplified. Each crisis that occurs bankrupts countless family farms and pushes the industry more and more in the direction of concentration and integration.
This crisis clearly demonstrated the inadequacy of the current, extremely flimsy mechanisms of the COM in pigmeat and the need for a regulatory mechanism that will enable producers' incomes to be stabilised by a system of levies to be collected during periods when the economic situation is good and a system of payments to be made in times of recession, as the European Commission finally proposed along the lines of the French stabi-porc system. But this proposal would be totally inadequate if it was possible for Member States to reject these regulatory systems and if the reserves used to maintain revenues in a period of crisis were drawn solely from producer contributions, as this would lead to a two-speed production in pigmeat.
On the one hand, the largest producers, or those integrated with processing industries downstream, would distance themselves from this measure, preferring the systems they already have: individual savings; bank loans and redistribution funds. They would not have to commit themselves to limiting output and would retain their right to expand. They would hence be the very source of the next overproduction crisis which would inevitable lead to the bankruptcy of the regulatory funds.
On the other hand, the more modest producers, family farms, would play the game of solidarity, accept to limit their output and contribute to a national regulatory fund which would drive them into bankruptcy when the next overproduction crisis occurred.
The current COM in pigmeat is extremely flimsy and much too hesitant. This planned reform is the first remotely significant reform that the Commission has proposed since 1975. The amendments introduced by the Committee on Agriculture and Rural Development at the instigation of Georges Garot, whom I must congratulate on his work, transforms this limited text into a wide-ranging one. The changes made by the committee are major indeed. The participation of all Member States in this new system will be compulsory. Producers from all over the European Union will be able to subscribe to this measure. The participation of the Community budget is also essential since, without it, those joining one of these regulatory funds would simply be faced with constraints and the system would not be attractive at all.
Efforts cannot be made by producers alone. That is why our rapporteur proposes that the European Union should make a greater commitment by co-financing the regulatory funds. In this way, far from creating an exceptional system from the standpoint of international practice, with this flexible system of preventing and managing crises we would be moving, at reasonable cost, towards what is practised in certain third countries, such as the insurance-cum-income systems in force in the United States and Canada.
We therefore support the proposal by the Commission, as profoundly amended by the work of the Committee on Agriculture and Rural Development, and will be voting in favour of the Garot report.
Mr President, Commissioner, ladies and gentlemen, let me begin straight away by saying that, in principle, I welcome the Commission's proposal to set up a compensation fund, even from the point of view of Austrian agriculture.
This fund may be just the instrument to reduce pigfarmers' losses in times of crisis. The pig crises in 1998 and 1999 demonstrate the inadequacy of instruments such as private stocking and the export refunds of the common organisation of the market in pigmeat at the time. I think that, if we are to avoid and manage such crises in the future, this proposal is the first way forward.
A fundamental point which the Commission has overlooked in its proposal is joint financing. In my view, the basic principle of EU financing should apply to common organisations of the market, including the common organisation of the market in pigmeat. It guarantees intensive participation on the part of farmers, thereby indirectly restricting production.
The proposal makes provision for the fund to be set up by the Member States. We must, I think, ensure that all Member States set up the fund, so that farmers throughout Europe have an equal chance to participate in it. As far as the management of the fund is concerned, state administration should be kept to a minimum; in other words, the Member States should approve and monitor the fund but should not administer it; that should be left to the producer groups. Every farmer should be free to participate in the compensation fund., but if they decide to participate, they must sign up for five years.
I am positive that this instrument will improve the stability of the market and allow farmers in Europe to manage cyclical crises more efficiently.
Mr President, Commissioner, the rapporteur, Mr Garot, has dealt with the Commission' s proposal for pig industry funding realistically and in precise terms. The aim to balance production and marketing beforehand will be of benefit to the production chain and to everyone else as well. I would like to point out, however, that at this stage we should not be embarking on a regulated economy in the pig industry. I agree very strongly with my colleague, Mr Busk, when he says that eastward enlargement lies ahead of us and, in a situation such as this, where we will have to take a serious look at the whole agricultural policy a few years from now, it is not, in my opinion, worth embarking on a regulatory mechanism for just one sector. That would not be the wise thing to do at present.
In this the south and the north are quite clearly opposed. In the south people are more in favour of co-financing. On the other hand, the pig industry in the north works on the principle that it should be very firmly undertaken on a voluntary basis, on which schemes may be created, schemes which - as Mrs Schierhuber said here just now - pig farmers could join in different parts of Europe. The Community could be providing funds in a mainly technical sense, financing technical matters in connection with start-up, and thus supporting actual start-up. The way I understand it is that voluntary funds in the future will help to ensure there is also balanced marketing in the pig industry.
Mr President, first of all, it would be totally wrong of us to have come here tonight to either criticise the report or the Commission for coming forward with the proposal. I should like to thank the rapporteur for his report. It is the first time we have had a constructive debate on the problems that face the pig industry throughout the European Union - certainly in the eleven years I have been in this Parliament. I am not saying it is right, I am not saying I agree with it, but at least it is the first time we have had a constructive debate on the subject.
There is no doubt that pig farmers, regardless of where you come from, have faced the most difficult period possible. I have seen family farms go out of business; I have listened to farmers' wives wondering how they would survive because of the problems the industry was facing. The question I have to ask myself is very straightforward and simple: will this proposal help to alleviate their difficulty either in the short- or long-term? I have extremely serious reservations as to whether it can help the pig farmer in either the short term or long term. Co-financing is one aspect, but I have a horrible suspicion that would perhaps create an uneven playing field in many countries throughout the European Union.
I have to ask the Commissioner - because this is the one thing that might be useful for some of us - whether this proposal will be mandatory on the Member States? If it is implemented in every Member State then there is a degree of fairness. If it is not implemented throughout every Member State, then there will be unfairness. There will be the suspicion that producers in another Member State have an unfair advantage. Can the Commissioner answer that? Whether I will vote for or against depends on how he answers that.
Unfair competition must be avoided at all costs. Pigs have always had - as has been said by Mrs Keppelhoff-Wiechert - tremendous highs and lows in price. When the price has been high the producer has been doing well. When the price has been low then the family is not doing well. It is a question of balance.
This is the problem in the pig industry at the moment. Is the Commissioner going to address the same problem in the poultry industry, in mushrooms, in tomatoes, in other industries that will have some particular difficulty at some stage in the future? That is what we have to ask ourselves: can the common agricultural policy really cope with the challenges it faces at the present time?
While the policy is good, and while I pay tribute to it, we have to go back to the drawing board. We have to look at it again. We have to have further consultation and greater cooperation to find a way in which we can come forward with a proposal rather than asking the hard-pressed producers at the moment to pay for something that they cannot afford. Let us look at how we can best support the industry in the longer-term.
Mr President, the really positive thing about this debate is that we are getting a very clear idea of what can be regulated within the common agricultural policy and what cannot. So this will prove to be a memorable evening, particularly where the Group of the Greens/European Free Alliance is concerned. I fully understand why people want market organisation for intensive livestock farming, and why they should want to scrap agricultural policy for land-based production. This is precisely the form of agriculture we have recognised as being the most sustainable and environmentally friendly form of agriculture for the future. This is noteworthy in itself. We will certainly revisit this theme in future discussions with the Green Group.
First and foremost, I would like to compliment the rapporteur, Mr Garot, on the fact that he has done his utmost to see if he can do something to help at a time when pig farming is lapsing into crisis. That alone is worth a compliment. Secondly, is the medicine he prescribes the right medicine? I have grave doubts about that. To be perfectly honest, I do not believe in his particular brand of medicine, and I will tell you for why. I believe that market organisation only works if you talk in terms of co-financing, and European financing, and if agreements are reached regarding the volumes produced. Otherwise, there is every risk that whilst the market or revenue will indeed level off, this will mainly occur in a downward spiral, which cannot be the object of the exercise. That being the case, my preference is to have a free market for pig farming, where the market ultimately determines price trends. If, however, we opt for market organisation, and reinforcement of the associated policy, then we would do well, in my view, to see that the producer groupings are better equipped, so that they occupy a stronger position in the market; a market which is becoming increasingly close-knit on the demand side, and which is gaining in influence. You may ask yourself to what extent agriculture and horticulture in Europe can find an effective solution to this. I would sooner strengthen groupings, specifically with a view to gaining a better market position and making better agreements.
I am therefore bound to say that I have reached a different conclusion to that of Mr Garot, and whilst I am almost inclined to say that I could almost go along with the Commission proposal in its present form, since we also have a duty to be honest, I feel that, basically, it does not actually do anything to address the issues.
Mr President, that is the approach I would go for; once again, although I reject the medicine prescribed by Mr Garot, I have the greatest admiration for all the trouble he has taken to explore the possibility of introducing more social support into the pig farming sector.
Mr President, ladies and gentlemen, first, I should like to thank you, Mr Garot, as rapporteur, for your excellent report on the introduction of a compensation fund in the common organisation or the market in pigmeat. The crises in the pig sector which, thank God, we have since overcome, were in fact what prompted the Commission proposal in the first place. Luckily we are currently in the buoyant phase of the pig cycle, meaning that supply has fallen and farmers are commanding much better prices. Farmgate prices have been hovering around EUR 140-150 per 100 kilos for several months and experts continue to see a positive outlook. It is clear from market developments that, as ever, the pig cycle is exerting its influence and still applies and that good times will again follow bad. We must not overlook this fact during our debate of today's proposal.
What we are discussing is an instrument to support farmers' incomes in times of crisis. We are not discussing a new common organisation of the market in pigmeat. We have a common organisation of the market in pigmeat and we should not make the mistake of questioning the present common organisation of the market in pigmeat which, basically, works.
I should like, in examining the amendments proposed in the report, to concentrate on the points which clearly differ from the Commission proposal. The first is co-financing. Without doubt, this is, to an extent, the key question in the debate on this proposal and it is addressed in proposed Amendments Nos 11 and 12. I should stress here that the main responsibility for a balanced market and for the resultant price levels lies in the hands of the pigfarmers themselves. It is they, the pigfarmers, who decide on production volumes and, hence, indirectly and automatically on future price developments. I think it would therefore be wrong to deny farmers their responsibility. Apart from that, co-financing carries the risk of distorting the market's signals to the farmers. I cannot therefore support the idea of putting all the market's eggs in an anti-cyclical price policy basket. If we start an anti-cyclical price policy, then all we are doing is jacking up the pig cycle.
One thing I have learned today is that there appear to be members who support the idea of introducing co-financing in all common organisations of the market. In other words, if we do it everywhere else, we will probably include the pigmeat market. But that is not the subject of the debate, at least not as far as I am aware.
The second important question is the voluntary basis for the system. The Commission proposal gives Member States the choice of whether or not they wish to set up a fund, whereas the proposed amendment makes it compulsory for all Member States. But we must not forget that European pigfarming varies and is organised differently from one country to another and that cooperation between the individual stages of the production chain is organised very differently. As a result, there is a whole series of Member States, and of pigfarmers in those Member States, who will brook no discussion of a compensation fund because they say that they do not need it because they have other arrangements for coping with recessions in their income cycle.
Other countries are determined to have a compensation fund and I will tell you quite frankly that, if we were to propose a mandatory compensation fund, we might as well forget the whole idea, because it would never obtain a majority in the Council.
Then there is the question of including specialist breeders in the proposed system, as stated in proposed Amendments Nos 7 and 13. I think this is asking for trouble because a) breeding is a very varied operation and b) support for breeders will not necessarily automatically fall in the same phase of the cycle as support for fatteners. Plus, the weight of piglets various enormously, from 8 to 30 kg, and there is, as it were, no uniform price quotation system for standard piglets, meaning that there is no basis on which to support them. I think it is far better here to establish an economic balance between the price of piglets and the price of slaughter pigs through the market rather than through artificial measures. More importantly, we must not forget that in numerous countries farmers fatten their piglets themselves and hence have direct access to the compensation fund via the fattened pigs which they sell.
The Commission cannot accept proposed Amendment No 16 because this amendment would interfere drastically with the freedom of decision of farmers who decide not to participate in the fund, in order to retain their freedom. Plus, the measures have not been defined, meaning that the decision on the measures to be applied basically stays in the hands of the Member States. That would be genuine renationalisation and I cannot agree to it.
The planned reduction in production for each Member State depending on previous production sounds suspiciously like a quota regulation. Plus, it would generate huge bureaucratic costs, including for the purpose of controls. The Commission feels that it is only fair to subject farmers who participate in the fund to some sort of discipline, because they receive a certain income guarantee in return, whereas others, who do not participate, have no such guarantee. In addition to these four core questions which the debate on the report has thrown up, there is a series of other, less fundamental proposed amendments, most of which deal with the details of the regulation - details which, in my view, should be included not in the Council regulation but in the implementing measures.
As far as adjusting aid on the basis of the number of animals is concerned, may I point out that the Commission proposal already makes provision for a legal basis for just such a procedure.
Before I finish, I should like to touch on a question addressed mainly in proposed Amendment No 6, namely improving statistics on herd trends and the possibility of forecasting production trends. I really do not think that a new law or new provisions are needed here. What is needed is proper, comprehensive application of current provisions by the Member States and their statistics offices. My services have drawn the outstanding problems to the attention of their Eurostat colleagues responsible for inventories and have pushed for results to be improved here. We have discussed this on several occasions over recent months and it is clear from our discussions that we have no shortage of provisions; what we are short of is people who take the provisions seriously, carry out the inventories of pig herds correctly and answer the questions put to the Member States truthfully.
You will have understood from what I have said that I am unable to accept your proposed amendments. However, I thank you for the serious debate which we have had here and I hope that we shall be able to reach a result on the basis of the Commission proposal, because the problem here - and I make no bones about it - is that the Member States still have very differing views on this matter.
Mr President, allow me to put a question to the Commissioner, because I am rather annoyed. He said that the Commission had no intention of changing the common organisation of the market in pigmeat. But the title reads "on the proposal for a Council regulation amending Regulation (EEC) No 2759/75 on the common organisation of the market in pigmeat". Then what, pray, has the Commission presented to us? If you want fewer radical changes than we do, then we can come to an agreement, but if you do not want any changes, then the text is a farce. Perhaps you could explain. If you present Parliament with a proposal, Parliament takes the liberty of introducing its proposals. As is our right.
Mr President, allow me to explain. I did not say that there would be no changes to the common organisation of the market in pigmeat as the result of the Commission's proposal. Of course it represents a change to the common organisation of the market in pigmeat, of that there can be no question. But from the opinions expressed during the debate, it appeared that what we were doing now was introducing a common organisation of the market in pigmeat and I took the liberty of pointing out that we already had one.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 11.10 p.m.)